 
Exhibit 10.26

 
CREDIT AGREEMENT dated as of January 31, 2011 among CENTENE CORPORATION,
as the Company
THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO, as Lenders, and BARCLAYS BANK
PLC,
as Administrative Agent
BARCLAYS CAPITAL and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,  as
Joint Lead Arrangers and Joint Bookrunners,
BANK OF AMERICA, N.A.,  as Syndication Agent,
and
REGIONS BANK, SUNTRUST BANK and U.S. BANK NATIONAL ASSOCIATION, as Documentation
Agents
                      
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS                              Page
 
SECTION 1 DEFINITIONS
...............................................................................................................
1
1.1 Definitions
..................................................................................................................................
1
1.2 Other Interpretive
Provisions....................................................................................................
16
SECTION 2 COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION
AND LETTER OF CREDIT PROCEDURES................................... 17
2.1
Commitments............................................................................................................................
17
2.2 Revolving Loan
Procedures......................................................................................................
19
2.3 Letter of Credit
Procedures.......................................................................................................
20
2.4 Swing Line Loans
.....................................................................................................................
23
2.5 Availability of Funds
................................................................................................................
25
2.6 Defaulting
Lenders....................................................................................................................
25
SECTION 3                      EVIDENCING OF LOANS.
........................................................................................
26
3.1 Notes
.........................................................................................................................................
26
3.2 Recordkeeping
..........................................................................................................................
26
SECTION 4                      INTEREST.
..................................................................................................................
26
4.1 Interest
Rates.............................................................................................................................
26
4.2 Interest Payment Dates
.............................................................................................................
26
4.3 Setting and Notice of LIBOR
Rates..........................................................................................
26
4.4 Computation of Interest
............................................................................................................
27
SECTION
5                      FEES.............................................................................................................................
27
5.1 Non-Use Fee
.............................................................................................................................
27
5.2 Letter of Credit Fees
.................................................................................................................
27
5.3 Administrative Agent’s
Fees.....................................................................................................28
SECTION 6                      REDUCTION OR TERMINATION OF THE COMMITMENT;
PREPAYMENTS.
........................................................................................................
28
6.1 Reduction or Termination of the
Commitment.........................................................................
28
6.2
Prepayments..............................................................................................................................
28
6.3 Manner of Prepayments
............................................................................................................
28
6.4
Repayments...............................................................................................................................
28
SECTION 7                      MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.
....................... 29
7.1 Making of Payments
.................................................................................................................
29
7.2 Application of Certain Payments
..............................................................................................
29
7.3 Due Date Extension
..................................................................................................................
29
7.4
Setoff.........................................................................................................................................
29
7.5 Proration of
Payments...............................................................................................................
30
7.6
Taxes.........................................................................................................................................
30
SECTION 8 INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR
LOANS.................... 31
8.1 Increased Costs
.........................................................................................................................
31
8.2 Basis for Determining Interest Rate Inadequate or
Unfair........................................................ 32
8.3 Changes in Law Rendering LIBOR Loans Unlawful
............................................................... 33
8.4 Funding Losses
.........................................................................................................................
33
8.5 Right of Lenders to Fund through Other
Offices...................................................................... 33
8.6 Discretion of Lenders as to Manner of Funding
....................................................................... 33
8.7 Mitigation of Circumstances; Replacement of
Lenders............................................................ 33
8.8 Conclusiveness of
Statements...................................................................................................
34
SECTION 9 REPRESENTATIONS AND WARRANTIES.
........................................................... 34
9.1
Organization..............................................................................................................................
34
9.2 Authorization; No Conflict
.......................................................................................................
34
9.3 Validity and Binding
Nature.....................................................................................................35
9.4 Financial
Condition...................................................................................................................
35
9.5 No Material Adverse
Change....................................................................................................
35
9.6 Litigation and Indirect
Obligations...........................................................................................
35
9.7 Ownership of Properties; Liens
................................................................................................
35
9.8 Equity Ownership;
Subsidiaries................................................................................................
35
9.9 Pension Plans
............................................................................................................................
35
 9.10 Investment Company Act
.........................................................................................................
36
 9.11 Regulation U, T, and
X.............................................................................................................
36
 9.12
Taxes.........................................................................................................................................
36
 9.13 Solvency,
etc.............................................................................................................................
36
 9.14 Environmental
Matters..............................................................................................................
37
 9.15
Insurance...................................................................................................................................
37
 9.16 Real Property
............................................................................................................................
37
 9.17 Information
...............................................................................................................................
37
9.18 Intellectual
Property..................................................................................................................
38
9.19 Burdensome
Obligations...........................................................................................................
38
9.20 Labor
Matters............................................................................................................................
38
9.21 No
Default.................................................................................................................................
38
9.22 Other Names
.............................................................................................................................
38
9.23 S
Corporation............................................................................................................................
38
9.24 Material
Licenses......................................................................................................................
38
9.25 Compliance with Material
Laws...............................................................................................
38
9.26 Investments
...............................................................................................................................
38
9.27
Indebtedness..............................................................................................................................
38
9.28 Capital Leases
...........................................................................................................................
39
9.29 Negative
Pledges.......................................................................................................................
39
9.30 Filings
.......................................................................................................................................
39
9.31 Subordinated Debt
....................................................................................................................
39
9.32 Charitable Foundations
.............................................................................................................
39
SECTION 10 AFFIRMATIVE COVENANTS.
.................................................................................
39
10.1 Reports, Certificates and Other
Information.............................................................................
39
10.2 Books, Records and Inspections
...............................................................................................
41
10.3 Maintenance of Property; Insurance
.........................................................................................
42
10.4 Compliance with Laws; Payment of Taxes and
Liabilities....................................................... 42
10.5 Maintenance of Existence, Material Licenses,
etc.................................................................... 42
10.6 Use of Proceeds
........................................................................................................................
42
10.7 Employee Benefit
Plans............................................................................................................
42
10.8 Environmental
Matters..............................................................................................................
43
10.9 Compliance with Loan
Documents...........................................................................................
43
  10.10 Credit Ratings
...........................................................................................................................
43
  10.11 Conference Call
........................................................................................................................
43
SECTION 11 NEGATIVE
COVENANTS.........................................................................................
43
11.1
Debt...........................................................................................................................................
43
11.2
Liens..........................................................................................................................................
45
11.3 Operating
Leases.......................................................................................................................
45
11.4 Restricted
Payments..................................................................................................................
46
11.5 Mergers, Consolidations,
Sales.................................................................................................
46
11.6 Modification of Organizational Documents
............................................................................. 47
11.7 Transactions with
Affiliates......................................................................................................
47
11.8 Unconditional Purchase
Obligations.........................................................................................
47
11.9 Inconsistent
Agreements...........................................................................................................
47
 11.10 Business
Activities....................................................................................................................
48
 11.11 Investments
...............................................................................................................................
48
 11.12 Restriction of Amendments to Certain Documents
.................................................................. 48
 11.13 Fiscal Year
................................................................................................................................
48
 11.14 Financial
Covenants..................................................................................................................
48
 11.15 Prepayment of Debt
..................................................................................................................
49
 11.16 Cancellation of Debt
.................................................................................................................
49
 11.17 Capital Structure; Equity
Securities..........................................................................................
49
 11.18 New Subsidiaries
......................................................................................................................
49
 11.19 Charitable Foundations
.............................................................................................................
49
 11.20 Transactions Having a Material Adverse Effect
....................................................................... 49
 11.21 Guaranties
.................................................................................................................................
49
 11.22
Exceptions.................................................................................................................................
50
SECTION 12 EFFECTIVENESS; CONDITIONS OF LENDING,
ETC........................................... 50
12.1
Effectiveness.............................................................................................................................
50
12.2
Conditions.................................................................................................................................
51
SECTION 13 EVENTS OF DEFAULT AND THEIR
EFFECT........................................................ 52
13.1 Events of Default
......................................................................................................................
52
13.2 Effect of Event of
Default.........................................................................................................
53
SECTION 14 AGENTS.
.....................................................................................................................
54
14.1 Appointment of
Agents.............................................................................................................
54
14.2 Powers and Duties
....................................................................................................................
54
14.3 General Immunity
.....................................................................................................................
54
14.4 Agents Entitled to Act as Lender
..............................................................................................
56
14.5 Lenders’ Representations, Warranties and Acknowledgment
.................................................. 56
14.6 Right to Indemnity
....................................................................................................................
57
14.7 Successor Administrative Agent and Swing Line Lender
........................................................ 57
14.8 Withholding
Taxes....................................................................................................................
58
14.9 Administrative Agent May File Proofs of
Claim...................................................................... 58
SECTION 15 GENERAL.
..................................................................................................................
58
15.1 Waiver; Amendments
...............................................................................................................
58
15.2 Notices
......................................................................................................................................
59
15.3 Computations
............................................................................................................................
60
          15.4 Costs, Expenses and Taxes
.......................................................................................................60
            15.5 Assignments;
Participations......................................................................................................
60
            15.6 Register
.....................................................................................................................................
62
            15.7 Governing Law
.........................................................................................................................
62
            15.8 Confidentiality
..........................................................................................................................
62
            15.9 Severability
...............................................................................................................................
63
15.10 Nature of
Remedies...................................................................................................................
63
15.11 Entire
Agreement......................................................................................................................
63
15.12
Counterparts..............................................................................................................................
63
15.13 Successors and
Assigns.............................................................................................................
63
15.14 Captions
....................................................................................................................................
63
15.15 Customer Identification – USA Patriot Act Notice
.................................................................. 63
15.16 Indemnification by the
Company..............................................................................................
64
15.17 Nonliability of
Lenders.............................................................................................................
64
15.18 Forum Selection and Consent to Jurisdiction
........................................................................... 65
15.19 Waiver of Jury
Trial..................................................................................................................
65
15.20 Statutory Notice-Oral Commitments
........................................................................................
65
15.21 Survival of Representation, Warranties and Agreements
......................................................... 66
 
 
 

--------------------------------------------------------------------------------

 


 

 
                         ANNEXES
ANNEX A
Lenders and Pro Rata Shares
ANNEX B
Addresses for Notices
 
EXHIBITS
EXHIBIT A
Form of Note (Section 3.1)
EXHIBIT B
Form of Compliance Certificate (Section 10.1.3)
EXHIBIT C
Form of Assignment Agreement (Section 15.6.1)
EXHIBIT D
Form of Notice of Borrowing (Section 2.2.2)
EXHIBIT E
Form of Notice of Conversion/Continuation (Section 2.2.3)
EXHIBIT F
Form of Notice of Prepayment (Section 6.2.1)



 
 

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT
THIS CREDIT AGREEMENT dated as of January 31, 2011 (this “Agreement”) is entered
into among CENTENE CORPORATION (the “Company”), the financial institutions that
are or may from time to time become parties hereto (together with their
respective successors and assigns, the “Lenders”) and BARCLAYS BANK PLC (in its
individual capacity, “Barclays Bank”), as administrative agent for the Lenders.
 
The Lenders have agreed to make available to the Company a revolving credit
facility (which includes letters of credit) upon the terms and conditions set
forth herein.
 
In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:
 
SECTION 1 DEFINITIONS.
 
1.1 Definitions. When used herein the following terms shall have the following
meanings:
 
“Account or Accounts” is defined in the Uniform Commercial Code as in effect on
the date hereof and from time to time in the State of New York.
 
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of the Capital
Securities of any Person causing such Person to become a Subsidiary, or (c) a
merger or consolidation or any other combination with another Person.
 
“Administrative Agent” means Barclays Bank in its capacity as administrative
agent for the Lenders hereunder and any successor thereto in such capacity.
 
“Affected Loan” – see Section 8.3.
 
“Affiliate” of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and
(c) with respect to any Lender, any entity administered or managed by such
Lender or an Affiliate or investment advisor thereof and which is engaged in
making, purchasing, holding or otherwise investing in commercial loans.
 
“Agents” means each of Administrative Agent, the Syndication Agent and the
Documentation Agents and solely for purposes of Section 14, the Joint Lead
Arrangers.
 
“Agreement” – see the Preamble.
 
“Applicable Margin” means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect (calculated as of the last day
of the quarter most recently ended, using EBITDA for the four quarter period
then ended), it being understood that the Applicable Margin for (i) LIBOR Loans
shall be the percentage set forth under the column “LIBOR Margin”, (ii) Base
Rate Loans shall be the percentage set forth under the column “Base Rate
Margin”, (iii) the Non-Use Fee Rate shall be the percentage set forth under the
column “Non-Use Fee Rate” and (iv) the L/C Fee shall be the percentage set forth
under the column “L/C Fee Rate”:
 
 
Level
Total Debt to EBITDA Ratio
LIBOR Margin
Base Rate Margin
Non-Use Fee Rate
L/C Fee Rate
I
Greater than or equal to 2.5:1
3.25%
2.25%
0.50%
3.25%
II
Greater than or equal to 2.0:1 but less than 2.5:1
3.00%
2.00%
0.375%
3.00%

III
Greater than or equal to 1.5:1 but less than 2.0:1
2.75%
1.75%
 0.375%
 2.75%
IV
Greater than or equal to 1.0:1 but less than 1.5:1
2.50%
1.50%
 0.375%
 2.50%
V
Less than 1.0:1
2.25%
1.25%
0.25%
2.25%





The LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate and the L/C Fee
Rate shall be adjusted, to the extent applicable, on the fifth (5th) Business
Day after the earlier of the date the Company provides or is required to provide
the annual and quarterly financial statements and other information pursuant to
Section 10.1.1 or 10.1.2, as applicable, and the related Compliance Certificate,
pursuant to Section 10.1.3. Notwithstanding anything contained in this paragraph
to the contrary, (a) if the Company fails to deliver such financial statements
and Compliance Certificate in accordance with the provisions of Sections 10.1.1,
10.1.2 and 10.1.3, the LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate
and the L/C Fee Rate shall be based upon Level I above beginning on the date the
Company is notified in writing by Administrative Agent that such financial
statements and Compliance Certificate were not delivered when required until the
fifth (5th) Business Day after such financial statements and Compliance
Certificate are actually delivered, whereupon the Applicable Margin shall be
determined by the then current Level; and (b) no reduction to any Applicable
Margin shall become effective at any time when an Event of Default or Unmatured
Event of Default has occurred and is continuing.  The Total Debt to EBITDA Ratio
as used in the foregoing definition shall be calculated after giving effect to
the Centene Plaza Subsidiary Exclusion.
 
            “Applicable Reserve Requirement” means, at any time, for any LIBOR
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the FRB or other applicable banking regulator.  Without limiting the effect
of the foregoing, the Applicable Reserve Requirement shall reflect any other
reserves required to be maintained by such member banks with respect to (i) any
category of liabilities which includes deposits by reference to which the
applicable Adjusted LIBOR or any other interest rate of a Loan is to be
determined, or (ii) any category of extensions of credit or other assets which
include LIBOR Loans.  A LIBOR Loan shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
benefits of credit for proration, exceptions or offsets that may be available
from time to time to the applicable Lender. The rate of interest on LIBOR Loans
shall be adjusted automatically on and as of the effective date of any change in
the Applicable Reserve Requirement.
 
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Loan Party provides to
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to the Agents or to Lenders or the
Issuing Lenders by means of electronic communications pursuant to Section
15.2.2.
 
“Assignee” – see Section 15.5.1.
 
“Assignment Agreement” – see Section 15.5.1.
 
“Assignment Effective Date” – see Section 15.5.1.
 
“Attorney Costs” means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, and all court costs and similar legal
expenses.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
 
“Barclays Bank” – see the Preamble.
 
            “Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Federal Funds Rate plus 0.5%, (b) the Prime Rate and (c) the
LIBOR Rate that would be payable on such day for a LIBOR Loan with a one-month
Interest Period plus 1.00%.  Any change in the Base Rate due to a change in the
Prime Rate or the Federal Funds Rate shall be effective on the effective date of
such change in the Prime Rate or the Federal Funds Rate, as the case may be.
 
“Base Rate Loan” means any Loan which bears interest at or by reference to the
Base Rate.
 
“Base Rate Margin” – see the definition of Applicable Margin.
 
“BSA” – see Section 10.4.
 
“Business Day” means any day on which Barclays Bank is open for commercial
banking business in New York, New York and, in the case of a Business Day which
relates to a LIBOR Loan, on which dealings are carried on in the London
interbank eurodollar market.
 
“Capital Expenditures” means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Company, including expenditures in respect of Capital Leases, but
excluding (a) expenditures made in connection with the replacement, substitution
or restoration of assets to the extent financed (i) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (ii) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced and (b)
the Centene Plaza Phase II Project.
 
“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.
 
“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a Trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.
 
“Cash Collateralize” means to deliver cash collateral to Administrative Agent,
to be held as cash collateral for outstanding Letters of Credit, pursuant to
documentation satisfactory to Administrative Agent. Derivatives of such term
have corresponding meanings.
 
“Centene Plaza Phase II Debt” means any Debt of the Company or any of its
Subsidiaries used solely to finance the Centene Plaza Phase II Project and
extensions, renewals and refinancings of such Debt.
 
“Centene Plaza Phase II Project” means the development and construction of an
office building complex project by the Centene Plaza Phase II Subsidiary located
on the block on which the Centene Plaza Project is located in Clayton, Missouri.
 
“Centene Plaza Phase II Subsidiary” means the Wholly-Owned Subsidiary that will
be the initial developer of the Centene Plaza Phase II Project.
 
“Centene Plaza Project” means the development and construction of an office
building complex project by the Centene Plaza Subsidiary to be used as the
Company’s headquarters and located at the 7700 block of Forsyth Boulevard in
Clayton, Missouri.
 
“Centene Plaza Subsidiary” means the Wholly-Owned Subsidiary named Centene
Center LLC, a Delaware limited liability company.
 
“Centene Plaza Subsidiary Exclusion” means an accounting convention in which,
for any financial reporting or calculation subject thereto, (i) the Debt of the
Centene Plaza Subsidiary and the Centene Plaza Phase II Subsidiary shall be
excluded, and the calculation shall be made net of the effect of such Debt,
unless such Debt becomes fully recourse to any Loan Party or any of their
assets, and (ii) the assets, liabilities, equity, income, expenses, cash flow,
and other results of operations of each of the Centene Plaza Subsidiary and the
Centene Plaza Phase II Subsidiary shall be excluded (unless such Debt becomes
fully recourse to any Loan Party or any of their assets), as if each of the
Centene Plaza Subsidiary and the Centene Plaza Phase II Subsidiary was unrelated
to the Loan Parties and none of the Loan Parties held any Capital Securities of
either the Centene Plaza Subsidiary or the Centene Plaza Phase II Subsidiary.
 
“Change of Control” means the occurrence of any of the following events:  (a)
the merger or consolidation of the Company with or into any other Person, or the
merger or consolidation of any other Loan Party with or into any other Person
which is not a Loan Party; or (b) any Person or Group (as defined by the SEC in
Regulation 13-D) becomes the record or beneficial owner, directly or indirectly,
of Capital Securities representing 20% or more of the voting power of the
Company’s outstanding Capital Securities having the power to vote or acquires
the power to elect a majority of the board of directors of the Company.
 
“Charitable Foundations” means The Centene Charitable Foundation, a Missouri
nonprofit corporation, The Cenpatico Foundation, a Missouri nonprofit
corporation, and The Centene Foundation for Quality Health Care, a Missouri
nonprofit corporation.
 
“City Development Agreement” means that certain Amended and Restated Development
Agreement for the Forsyth/Hanley Project Area dated as of June 1, 2009, by and
between the City of Clayton, Missouri and CMC and recorded at Book 18416 Page 65
of the St. Louis County Recorder of Deeds, which City Development Agreement,
with respect to the Project, has been assigned to the Centene Plaza Subsidiary,
as amended pursuant to that certain Assignment of Amended and Restated
Development Agreement dated June 1, 2009 and recorded at Book 18416 Page 106 of
the St. Louis County Recorder of Deeds.
 
“Closing Date” – see Section 12.1.
 
“CMC” means CMC Real Estate Company, LLC, a Missouri limited liability company.
 
“Code” in means the Internal Revenue Code of 1986.
 
“Commitment” means, as to any Lender, such Lender’s commitment to make Loans,
issue or participate in Letters of Credit and make or participate in Swing Line
Loans, under this Agreement.  The initial amount of each Lender’s commitment to
make Loans is set forth on Annex A and the aggregate amount of the Commitments
as of the Closing Date is $350,000,000.
 
“Company” – see the Preamble.
 
“Compliance Certificate” means a Compliance Certificate which shall be in
substantially the form of Exhibit B.
 
“Computation Period” means each period of four consecutive Fiscal Quarters
ending on the last day of a Fiscal Quarter.
 
“Consolidated Net Income” means net income attributed to the Company and its
Subsidiaries for any period under GAAP.
 
“Controlled Group” means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Company or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.
 
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person, (b) all borrowed money of such Person, whether or not evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person as lessee under Capital Leases which have been or should be recorded as
liabilities on a balance sheet of such Person in accordance with GAAP, (d) all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business),
(e) all indebtedness secured by a Lien on the property of such Person, whether
or not such indebtedness shall have been assumed by such Person; provided that
if such Person has not assumed or otherwise become liable for such indebtedness,
such indebtedness shall be measured at the fair market value of such property
securing such indebtedness at the time of determination, (f) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person (including the Letters of Credit), (g) all
Hedging Obligations of such Person, (h) all Indirect Obligations of such Person,
(i) all Debt of any partnership of which such Person is a general partner, and
(j) any Capital Securities or other equity instrument, whether or not mandatory
redeemable, that under GAAP is or should be characterized as debt and not
equity, whether pursuant to financial accounting standards board issuance No.
150 or otherwise.
 
“Default Rate” means an interest rate equal to 2% per annum in excess of the
interest rate otherwise payable hereunder with respect to the applicable Loans
(or, in the case of any such fees and other amounts, a rate which is 2% per
annum in excess of the interest rate otherwise payable hereunder for Base Rate
Loans that are Revolving Loans).
 
“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Commitment within one (1) Business Day of the date required to be funded by
it hereunder, unless the subject of a good faith dispute, (b) notified the
Company, Administrative Agent or any Lender in writing, or has otherwise
indicated through a public statement, that it does not intend to comply with its
funding obligations generally under agreements in which it commits to extend
credit, (c) failed, within three (3) Business Days after receipt of a written
request from Administrative Agent, to confirm that it will comply with the terms
of this Agreement relating to its obligations to fund prospective Commitments,
(d) otherwise failed to pay over to Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three (3) Business Days
of the date when due, unless the subject of a good faith dispute or (e) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, custodian, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
custodian, administrator, assignee for the benefit of creditors or similar
Person charged with reorganization or liquidation of its business appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
(i) Administrative Agent and the Company may declare
(A) by joint notice to the Lenders that a Defaulting Lender is no longer a
“Defaulting Lender” or (B) that a Lender is not a Defaulting Lender if in the
case of both clauses (A) and (B) Administrative Agent and
the Company each determines, in its sole respective discretion, that (x) the
circumstances that resulted in such Lender becoming a “Defaulting Lender” no
longer apply or (y) it is satisfied that such Lender will continue to perform
its funding obligations hereunder and (ii) a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of voting stock or any
other equity interest in such Lender or a parent company thereof by a
Governmental Authority or an instrumentality thereof.
 
“District” means the transportation development district formed in connection
with the Centene Plaza Project, created under Sections 238.000 to 238.275
R.S.Mo, as amended, and maintained pursuant to the District Development
Agreement and the City Development Agreement.
 
“District Development Agreement” means that certain Transportation Development
Agreement dated as of June 1, 2009, as amended by that certain First Amendment
to Transportation Development Agreement dated as of April 20, 2010, by and
between the Centene Plaza Subsidiary and the District.
 
“Documentation Agents” means Regions Bank, SunTrust Bank and U.S. Bank National
Association, as documentation agents.
 
“Dollar” and the sign “$” mean lawful money of the United States of America.
 
“Dormant Subsidiary” means any Subsidiary of the Company which (a) has no
employees, (b) conducts no business operations, (c) has no income, (d) has no
assets (other than its name and any associated goodwill) or liabilities, and (e)
maintains no deposit accounts.
 
“EBITDA” means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income, Interest
Expense, income tax expense, depreciation and amortization for such period,
non-cash charges associated with stock-based compensation expenses pursuant to
the financial reporting guidance of the Financial Accounting Standards Board
concerning stock-based compensation as in effect from time to time, and other
extraordinary or non-recurring non-cash expenses, minus, to the extent added in
determining such Consolidated Net Income, any extraordinary or non-recurring
non-cash income.  EBITDA shall be determined on a pro forma basis after giving
effect to all Acquisitions made by the Company or any Subsidiary at any time
during the applicable fiscal period, in each case as if such Acquisition had
occurred at the beginning of such fiscal period.
 
“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an Affiliate of any Lender or a Related Fund (any two or more Related
Funds being treated as a single Eligible Assignee for all purposes hereof), or
(ii) a commercial bank, insurance company, investment or mutual fund or other
entity that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans in the ordinary course of
business; provided, that neither any Loan Party nor any Affiliate thereof shall
be an Eligible Assignee.
 
“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for any
violation of, or liability arising under, any Environmental Law, including any
release or threatened release of any Hazardous Substance.
 
“Environmental Laws” means all Laws relating to any matter arising out of or
relating to public or workplace health and safety, pollution or protection of
the environment or natural resources, including to the presence, use,
production, generation, handling, transport, treatment, storage, disposal,
distribution, discharge, emission, release, threatened release, control or
cleanup of any Hazardous Substance.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Event of Default” means any of the events described in Section 13.1.
 
“Excluded Taxes” means taxes based upon, or measured by, the Lender’s or
Administrative Agent’s (or a branch of the Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes), but only to the extent such
taxes are imposed by a taxing authority (a) in a jurisdiction in which such
Lender or Administrative Agent is organized, (b) in a jurisdiction which the
Lender’s or Administrative Agent’s principal office is located, or (c) in a
jurisdiction in which such Lender’s or Administrative Agent’s lending office (or
branch) in respect of which payments under this Agreement are made is located.
 
“Federal Funds Rate” means for any day, the rate per annum (expressed, as a
decimal, rounded upwards, if necessary, to the next higher 1/100 of 1.00%) equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided, that (i) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the immediately preceding Business Day as so published on the next succeeding
Business Day, and (ii) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
charged to Administrative Agent, in its  capacity as a Lender, on such day on
such transactions as determined by Administrative Agent.
 
“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.
 
“Fiscal Year” means the fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on December 31 of each
year.  References to a Fiscal Year with a number corresponding to any calendar
year (e.g., “Fiscal Year 2003” or “2003 Fiscal Year”) refer to the Fiscal Year
ending on December 31 of such calendar year.
 
“Fixed Charge Coverage Ratio” means, for any Computation Period, the ratio of
(a) the total for such period of EBITDA minus the sum of income taxes paid in
cash by the Loan Parties, all non-financed Capital Expenditures, and cash
dividends paid by the Company to (b) the sum for such period of (i) cash
Interest Expense plus (ii) required payments of principal of Funded Debt
(excluding the Revolving Loans and the payment of the Senior Notes at maturity).
 
“FRB” means the Board of Governors of the Federal Reserve System or any
successor thereto.
 
“Funded Debt” means all Debt of the Company and its Subsidiaries, determined on
a consolidated basis, that matures more than one year from the date of its
creation (or is renewable or extendible, at the option of such Person, to a date
more than one year from such date).
 
“GAAP” means United States generally accepted accounting principles which are
applicable to the circumstances as of the date of determination.
 
“Governmental Authority” means the federal government of the United States; the
government of any foreign country that is recognized by the United States or is
a member of the United Nations; any state of the United States; any local
government or municipality within the territory or under the jurisdiction of any
of the foregoing; any department, agency, division, or instrumentality of any of
the foregoing; and any court, arbitrator, or board of arbitrators whose orders
or judgments are enforceable by or within the territory of any of the foregoing.
 
“Group” – see Section 2.2.1.
 
“Hazardous Substances” means (a) any petroleum or petroleum products,
radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted
hazardous waste”, “toxic substances”, “toxic pollutants”, “contaminants”,
“pollutants” or words of similar import, under any applicable Environmental Law;
and (c) any other chemical, material or substance, the exposure to, or release
of, which is prohibited, limited or regulated by any Governmental Authority or
could give rise to liability, or for which any duty or standard of care is
imposed, pursuant to any Environmental Law.
 
“Hedging Agreement” means any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedging agreement,
foreign exchange contract, futures contract, option contract, synthetic cap and
any other agreement or arrangement, each of which is designed to protect a
Person against fluctuations in interest rates, currency exchange rates or
commodity prices.
 
“Hedging Obligation” means, with respect to any Person, any liability of such
Person under any Hedging Agreement.
 
“Increased Amount Date” – see Section 2.1.2.
 
“Incremental Commitments” – see Section 2.1.2.
 
“Incremental Revolving Loan” – see Section 2.1.2.
 
“Incremental Revolving Loan Lender” – see Section 2.1.2.
 
“Indemnified Liabilities” – see Section 15.16.
 
“Indirect Obligation” means, with respect to any Person, each obligation and
liability of such Person, and all such obligations and liabilities of such
Person, incurred pursuant to any agreement, undertaking or arrangement by which
such Person:  (a) guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to, or otherwise to invest in, a
debtor, or otherwise to assure a creditor against loss) the indebtedness,
dividend, obligation or other liability of any other Person in any manner (other
than by endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise): (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other than for value received; (d)
agrees to lease property or to purchase securities, property or services from
such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (f) undertakes or agrees otherwise to assure a creditor against
loss.  The amount of any Indirect Obligation shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby.
 
“Interest Expense” means for any period the consolidated interest expense of the
Company and its Subsidiaries for such period (including all imputed interest on
Capital Leases).
 
“Interest Period” means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two, three or six
months or, if consented to by each Lender, nine or twelve months, thereafter as
selected by the Company pursuant to Section 2.2.2 or 2.2.3, as the case may be;
provided that:


                (a) if any Interest Period would otherwise end on a day that is
not a Business Day, such Interest Period shall be extended to the following
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month, in which event such Interest Period shall
end on the preceding Business Day;


                (b) any Interest Period that begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period shall end on the last Business Day of the calendar month at the
end of such Interest Period; and


(c) the Company may not select any Interest Period for a Revolving Loan which
would extend beyond the scheduled Termination Date.


“Investment” means, with respect to any Person, any investment in another
Person, whether by acquisition of any debt or Capital Security, by making any
loan or advance, by becoming obligated with respect to a Indirect Obligation in
respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business) or by making an
Acquisition.
 
“Issuing Lender” means Barclays Bank (solely with respect to standby Letters of
Credit) and any other Lender from time to time designated by the Company as an
Issuing Lender with the consent of such Lender, in its sole discretion, and
Administrative Agent (such consent not to be unreasonably withheld or delayed),
in each case in its capacity as an issuer of Letters of Credit hereunder, and
their successors and assigns in such capacity.
 
“Joint Bookrunner” means Barclays Capital and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as joint bookrunners.
 
“Joint Lead Arranger” means Barclays Capital, the investment banking division of
Barclays Bank PLC, and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
joint lead arrangers.
 
“Law” means any statute, rule, regulation, order, permit, license, judgment,
award or decree of any Governmental Authority.
 
“L/C Application” means, with respect to any request for the issuance of a
Letter of Credit, a letter of credit application in the form being used by the
applicable Issuing Lender at the time of such request for the type of letter of
credit requested.
 
“L/C Fee Rate” – see the definition of Applicable Margin.
 
“Lender” – see the Preamble.  References to the “Lenders” shall include each
Issuing Lender and the Swing Line Lender; for purposes of clarification only, to
the extent that Barclays Bank (or any successor Issuing Lender or successor
Swing Line Lender) may have any rights or obligations in addition to those of
the other Lenders due to its status as Issuing Lender or Swing Line Lender, as
the case may be, its status as such will be specifically referenced.
 
“Lender Party” – see Section 15.16.
 
“Letter of Credit” means Letters of Credit issued by one or more Issuing Lenders
pursuant to Section 2.1.3 but excluding any Outside Letters of Credit.
 
“Letter of Credit Commitment” means the obligation of an Issuing Lender to
issue, and of the Lenders having a Commitment to participate in, Letters of
Credit hereunder.
 
“Letter of Credit Usage” means, as at any date of determination, the sum of (i)
the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all drawings under Letters of Credit honored by any Issuing
Lender and not theretofore reimbursed by or on behalf of the Company.
 
“LIBOR Loan” means any Loan which bears interest at a rate determined by
reference to the LIBOR Rate.
 
“LIBOR Margin” – see the definition of Applicable Margin.
 
“LIBOR Office” means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder.  A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.
 
“LIBOR Rate” means a rate of interest equal to the rate per annum obtained by
dividing (and rounding upward to the next whole multiple of 1/100 of 1.00%) (i)
(a) the rate per annum (rounded to the nearest 1/100 of 1.00%) equal to the rate
determined by Administrative Agent to be the offered rate which appears on the
page of the Reuters Screen which displays an average British Bankers Association
Interest Settlement Rate (such page currently being LIBOR01 page) for deposits
(for delivery on the first day of such period) with a term equivalent to such
period in Dollars, determined as of approximately 11:00 a.m. (London, England
time) two (2) Business Days prior to the first day of the relevant Interest
Period, or (b) in the event the rate referenced in the preceding clause (a) does
not appear on such page or service or if such page or service shall cease to be
available, the rate per annum (rounded to the nearest 1/100 of 1.00%) equal to
the rate determined by Administrative Agent to be the offered rate on such other
page or other service which displays an average British Bankers Association
Interest Settlement Rate for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) two (2) Business Days prior to
the first day of the relevant Interest Period, or (c) in the event the rates
referenced in the preceding clauses (a) and (b) are not available, the rate per
annum (rounded to the nearest 1/100 of 1.00%) equal to the offered quotation
rate to first class banks in the London interbank market by Administrative Agent
for deposits (for delivery on the first day of the relevant period) in Dollars
of amounts in same day funds comparable to the principal amount of the
applicable Loan of Administrative Agent, in its capacity as a Lender, for which
the LIBOR Rate is then being determined with maturities comparable to such
period as of approximately 11:00 a.m. (London, England time) two (2) Business
Days prior to the first day of the relevant Interest Period, by (ii) an amount
equal to (a) one minus (b) the Applicable Reserve Requirement.
 
“Lien” means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.
 
“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the L/C
Applications, the Subordination Agreements, and all documents, instruments and
agreements delivered in connection with the foregoing from time to time.
 
“Loan Party” means the Company and each of its Subsidiaries (direct or indirect,
whether now existing or hereafter created) separately, excluding any Dormant
Subsidiary so long as it qualifies as a Dormant Subsidiary hereunder, and
excluding the Centene Plaza Subsidiary and the Centene Plaza Phase II
Subsidiary, but specifically including those listed on Schedule 1.1(b). The
words “Loan Parties” refer to the Company and its now existing or hereafter
created Subsidiaries (whether direct or indirect), excluding any Dormant
Subsidiary so long as it qualifies as a Dormant Subsidiary hereunder, and
excluding the Centene Plaza Subsidiary and the Centene Plaza Phase II
Subsidiary, but specifically
including each of the Persons specifically listed on Schedule 1.1(b). The
Company agrees that any Subsidiary which is a Dormant Subsidiary will
automatically become a Loan Party hereunder without any further action if at any
time such Subsidiary ceases to be a Dormant Subsidiary.
 
“Loan” or “Loans” means Revolving Loan or Revolving Loans and Swing Line Loan or
Swing Line Loans.
 
“Margin Stock” means any “margin stock” as defined in Regulation U.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business,
properties or prospects of the Loan Parties taken as a whole, (b) a material
impairment of the ability of any Loan Party to perform any of the Obligations
under any Loan Document or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document.
 
“Material Law” means any separately enforceable provision of a Law whose
violation by a Person would have a Material Adverse Effect on such Person.
 
“Material License” means as to any Person, any license, permit, authorization or
consent from a Governmental Authority or other Person and any registration,
notice or filing with a Governmental Authority or other Person which if not
obtained, held or made would have a Material Adverse Effect, and
(ii) as to any Person who is a party to this Agreement or any of the other Loan
Documents, any license, permit, authorization or consent from a Governmental
Authority or other Person and any registration, notice or filing with a
Governmental Authority or other Person that is necessary for the execution or
performance by such party, or the validity or enforceability against such party,
of this Agreement or such other Loan Document.
 
“Moody’s” means Moody’s Investor Services, Inc.
 
“Multiemployer Pension Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Company or any other member of the Controlled
Group may have any liability or obligation to contribute.
 
“Net Worth” means the difference of (a) the sum of all assets, minus (b) the sum
of all liabilities, in each case as presented in the balance sheet in the
Company’s most recent consolidated financial statements delivered to
Administrative Agent and each of the Lenders as required hereunder (including as
liabilities all reserves required under GAAP for contingencies and other
potential liabilities).
 
“NML Loan” means a certain loan in the original principal amount of $80,000,000
from The Northwestern Mutual Life Insurance Company to the Centene Plaza
Subsidiary secured by various collateral, including but not limited to the
interest of the Centene Plaza Subsidiary in the Centene Plaza Project.
 
“Non-Regulated Loan Party” means any Loan Party which is not licensed to operate
as a health maintenance organization, or otherwise regulated by a state health,
insurance or human services agency.
 
“Non-U.S. Participant” – see Section 7.6(d).
 
“Non-Use Fee Rate” – see the definition of Applicable Margin.
 
“Note” means a promissory note substantially in the form of Exhibit A.
 
“Notice of Borrowing” – see Section 2.2.2.
 
“Notice of Conversion/Continuation” – see Section 2.2.3.
 
“Obligations” means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including Attorney Costs and any reimbursement obligations
of each Loan Party in respect of Letters of Credit and surety bonds, all in each
case howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become clue.
 
“OFAC” – see Section 10.4.
 
“Operating Lease” means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party, as lessee, other than any
Capital Lease.
 
“Other Bank Loan” means that certain loan evidenced by a Promissory Note in the
principal amount of $10,000,000 between CMC and Midwest Bank Centre dated as of
September 30, 2009.
 
“Outside Letter of Credit” means any secured or unsecured letter of credit
issued by any institution (including any Lender) which is not subject to the L/C
Rate or any limitations or terms of this Agreement other than the Outside Letter
of Credit Limitation.
 
“Outside Letter of Credit Limitation” means $75,000,000.
 
“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.
 
“Participant” – see Section 15.5.2.
 
“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA or the minimum funding standards
of ERISA (other than a Multiemployer Pension Plan), and as to which the Company
or any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time.
 
“Person” means any natural person, corporation, partnership, trust, limited
liability company, association or governmental authority, or any other entity,
whether acting in an individual, fiduciary or other capacity.
 
“Phase II Property” means the land and improvements with current addresses of 18
S. Hanley, 7711 Carondelet and 7733 Carondelet in the City of Clayton, Missouri.
 
“Platform” means IntraLinks/IntraAgency, SyndTrak or another relevant website or
other information platform.
 
“Prime Rate” means, for any day, the rate of interest publicly announced from
time to time by Administrative Agent as its prime rate in effect at its
principal office in New York City.  The Prime Rate is a reference rate and does
not necessarily represent the lowest or best rate actually charged to any
customer.  Administrative Agent or any other Lender may make commercial loans or
other loans at rates of interest at, above or below the Prime Rate.  Any change
in such Prime Rate announced by Administrative Agent shall take effect at the
opening of business on the day specified in the public announcement of such
change.
 
“Principal Office” means for each of Administrative Agent, the Swing Line Lender
and each Issuing Lender, such Person’s “Principal Office” as set forth on Annex
B, or such other office or office of
a third party or sub-agent, as appropriate, as such Person may from time to time
designate in writing to the Company, Administrative Agent and each Lender.
 
“Pro Rata Share” means:


                (a) with respect to a Lender’s obligation to make Revolving
Loans, participate in Letters of Credit, participate in Swing Line Loans,
reimburse the applicable Issuing Lender, reimburse the Swing Line Lender and
receive payments of principal, interest, fees, costs, and expenses with respect
thereto, (x) prior to the Commitment being terminated or reduced to zero, the
percentage obtained by dividing (i) such Lender’s Commitment, by (ii) the
aggregate Commitment of all Lenders and (y) from and after the time the
Commitment has been terminated or reduced to zero, the percentage obtained by
dividing (i) the aggregate unpaid principal amount of such Lender’s Revolving
Outstandings by (ii) the aggregate unpaid principal amount of all Revolving
Outstandings;


                (b) with respect to all other matters as to a particular Lender,
the percentage obtained by dividing (i) such Lender’s Commitment by (ii) the
aggregate amount of Commitments of all Lenders; provided that in the event the
Commitments have been terminated or reduced to zero, Pro Rata Share shall be the
percentage obtained by dividing (A) the principal amount of such Lender’s
Revolving Outstandings by (B) the principal amount of all outstanding Revolving
Outstandings.


“Real Estate Debt” means (a) any debt or obligations of the Company or any of
its Subsidiaries in whole or in part secured by interests in real property,
including, but not limited to, the NML Loan and the Other Bank Loan and
extensions, renewals and refinancings of such Debt and (b) Indirect Obligations
of the Company with respect to the Debt of the Centene Plaza Subsidiary and
extensions, renewals and refinancings of such Debt of the Centene Plaza
Subsidiary; provided that such Debt of the Centene Plaza Subsidiary (with
respect to which the Company has Indirect Obligations) is used solely to finance
the Centene Plaza Project.
 
“Real Estate Debt Documents” means the documents evidencing and securing Real
Estate Debt.
 
“Refunded Swing Line Loans” – see Section 2.4(d).
 
“Register” – see Section 15.6.
 
“Regulation D” means Regulation D of the FRB.
 
“Regulation T” means Regulation T of the FRB.
 
“Regulation U” means Regulation U of the FRB.
 
“Regulation X” means Regulation X of the FRB.
 
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 
“Replacement Lender” – see Section 8.7(b).
 
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412
of the Code (without regard to whether the Pension Plan is a plan described in
Section 4021(a)(2) of ERISA) or under Section 302 of ERISA.
 
“Required Capital” means, for any Loan Party, a Dollar amount equal to the
greater of (i) 350% of such Loan Party’s risk-based capital or (ii) the
statutory net worth requirement imposed from time to time by any Governmental
Authority to which such Loan Party is subject.
 
“Required Lenders” means, at any time, Lenders who have Pro Rata Shares which
exceed 50% as determined pursuant to clause (b) of the definition of “Pro Rata
Share”.  For purposes of this definition, Required Lenders shall be determined
by excluding all Loans and Commitments held or beneficially owned by a
Defaulting Lender.
 
“Revolving Loan” – see Section 2.1.1.
 
“Revolving Loan Availability” means the Commitment.
 
“Revolving Outstandings” means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the Stated Amount
of all Letters of Credit, plus (c) the aggregate outstanding amount of all Swing
Line Loans.
 
“S&P” means Standard & Poor’s, a Division of The McGraw-Hill Companies, Inc.
 
“SEC” means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.
 
“Senior Notes” means the 7.25% Senior Notes of the Company issued under the
Senior Notes Indenture.
 
“Senior Notes Indenture” means that certain Indenture, dated March 22, 2007
entered into by the Company in connection with the issuance of the Senior Notes,
together with all instruments and other agreements entered into by the Company
in connection therewith.
 
“Senior Officer” means, with respect to any Loan Party, any of the chief
executive officer, the chief financial officer, the chief operating officer, the
treasurer or the general counsel of such Loan Party.
 
“Solvent” means, with respect to any Loan Party, that as of the date of
determination, both (i) (a) the sum of such Loan Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Loan Party’s present assets; (b) such Loan Party’s capital is not unreasonably
small in relation to its business as contemplated on the Closing Date or with
respect to any transaction contemplated to be undertaken after the Closing Date;
and (c) such Person has not incurred and does not intend to incur, or believe
(nor should it reasonably believe) that it will incur, debts beyond its ability
to pay such debts as they become due (whether at maturity or otherwise); and
(ii) such Person is “solvent” within the meaning given that term and similar
terms under the Bankruptcy Code and applicable laws relating to fraudulent
transfers and conveyances.  For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).
 
“Stated Amount” means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.
 
“Subordinated Debt” means any Debt of any Loan Party that is by its terms
subordinated in right of payment to any of the Obligations.
 
“Subordinated Debt Documents” means all documents and instruments relating to
the Subordinated Debt and all amendments and modifications thereof approved by
Administrative Agent.
 
“Subordination Agreements” means any subordination agreements executed by a
holder of Subordinated Debt in favor of Administrative Agent and the Lenders
from time to time after the Closing Date in form and substance and on terms and
conditions satisfactory to Administrative Agent.
 
“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 20%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity;
provided, however, that the Charitable Foundations shall not be deemed to be
Subsidiaries of the Company. Unless the context otherwise requires, each
reference to Subsidiaries herein shall be a reference to Subsidiaries of the
Company.
 
“Swing Line Commitment” means the obligation of the Swing Line Lender to make
Swing Line Loans and of each Lender having a Commitment to participate in Swing
Line Loans hereunder.
 
“Swing Line Lender” means Barclays Bank in its capacity as the Swing Line Lender
hereunder, together with its permitted successors and assigns in such capacity.
 
“Swing Line Loan” means a Loan made by the Swing Line Lender to the Company
pursuant to Section 2.4.
 
“Swing Line Sublimit” means the lesser of (i) $35,000,000 and (ii) the aggregate
unused amount of Commitments then in effect.
 
“Syndication Agent” means Bank of America, N.A., as syndication agent.
 
“Tax Abatement Documents” means those agreements listed on Schedule 1.1(c).
 
“Taxes” means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.
 
“Termination Date” means the earlier to occur of (a) January 29, 2016 or (b)
such other date on which the Commitments terminate pursuant to Section 6 or 13.
 
“Termination Event” means, with respect to a Pension Plan that is subject to
Title IV of ERISA or a Multiemployer Plan, as applicable, (a) a Reportable
Event, (b) the withdrawal of the Company or any other member of the Controlled
Group from such Pension Plan during a plan year in which the Company or any
other member of the Controlled Group was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or was deemed such under Section 4068(f) of ERISA,
(c) the termination of such Pension Plan, the filing of a notice of intent to
terminate the Pension Plan or the treatment of an amendment of such Pension Plan
as a termination under Section 4041 of ERISA, (d) the institution by the PBGC of
proceedings to terminate such Pension Plan, (e) any event or condition that
might constitute grounds under Section 4042 of ERISA for the termination of, or
appointment of a trustee to administer, such Pension Plan, (f) such Pension Plan
is in “at risk” status within the meaning of Section 430(i) of the Code, or such
Multiemployer Plan is in “endangered status” or “critical status” within the
meaning of Section 432(b) of the Code, or (g) a complete or partial withdrawal
from a Multiemployer Plan.
 
“Total Debt” means all Debt of the Company and its Subsidiaries, determined on a
consolidated basis, excluding (a) contingent obligations in respect of Indirect
Obligations (except to the extent constituting Indirect Obligations in respect
of Debt of a Person other than any Loan Party), (b) Hedging Obligations, (c)
Debt of the Company to Loan Parties and Debt of Loan Parties to the Company or
to other Loan Parties and (d) contingent obligations in respect of undrawn
letters of credit.
 
“Total Debt to EBITDA Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of (a) Total Debt as of such day to (b) EBITDA for the Computation
Period ending on such day.
 
“Total Plan Liability” means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.
 
“type” – see Section 2.2.1.
 
“Unfunded Liability” means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.
 
“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time or notice or both, constitute an Event of Default.
 
“Withholding Certificate” – see Section 7.6(d).
 
“Wholly-Owned Subsidiary” means, as to any Person, a Subsidiary all of the
Capital Securities of which (except directors’ qualifying Capital Securities)
are at the time directly or indirectly owned by such Person and/or another
Wholly-Owned Subsidiary of such Person.
 
1.2 Other Interpretive Provisions.
 
    1.2.1 The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
 
       1.2.2  Section, Annex, Schedule and Exhibit reference are to this
Agreement unless otherwise specified.
 
       1.2.3  The term "including" si not limiting and means "including without
limitation."
 
       1.2.4  In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including.”
 
       1.2.5 Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement and the other Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, supplements and other modifications thereto, but only to the
extent such amendments, restatements, supplements and other modifications are
not prohibited by the terms of any Loan Document, and (ii) references to any
statute or regulation shall be construed as including all statutory and
regulatory provisions amending, replacing, supplementing or interpreting such
statute or regulation.
 
       1.2.6 This Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the sane or similar
matters.  All such limitations, tests and measurements are cumulative and each
shall be performed in accordance with its terms.
 
       1.2.7 This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to Administrative Agent,
the Company, the Lenders and the other parties thereto and are the products of
all parties.  Accordingly, they shall not be construed against Administrative
Agent or the Lenders merely because of Administrative Agent’s or Lenders’
involvement in their preparation.
 
    SECTION 2 COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF
CREDIT PROCEDURES.
 
    2.1 Commitments. On and subject to the terms and conditions of this
Agreement, each of the Lenders, severally and for itself alone, agrees to make
loans to, and to issue or participate in letters of credit and to issue or
participate in swing line loans for the account of, the Company as follows:
 
       2.1.1 Commitment. Each Lender with a Commitment agrees to make loans on a
revolving basis (“Revolving Loans”) from time to time until the Termination Date
in such Lender’s Pro Rata Share of such aggregate amounts as the Company may
request from all Lenders; provided that the Revolving Outstandings will not at
anytime exceed Revolving Loan Availability.
 
       2.1.2 Increase in Commitment. The Company may, at its option any time
before the Termination Date, on no more than three occasions, seek to increase
the Commitment (any such increase, the “Incremental Commitments”) by up to an
aggregate amount not exceeding $50,000,000 (resulting in a maximum Commitment of
$400,000,000) upon written notice to Administrative Agent, which notice shall be
delivered at a time when no Unmatured Event of Default or Event of Default has
occurred and is continuing and shall specify (i) the amount of any such
incremental increase (which shall not be less than $20,000,000) sought by the
Company, (ii) the date (each, an “Increased Amount Date”) on which the Company
proposes that the Incremental Commitments shall be effective, which shall be a
date not less than 10 Business Days after the date on which such notice is
delivered to Administrative Agent and (iii) the identity of each Lender (each,
an “Incremental Revolving Loan Lender”) to whom the Company proposes any portion
of such Incremental Commitments be allocated and the amounts of such
allocations. Administrative Agent, subject to the consent of the Company, which
shall not be unreasonably withheld, may allocate the incremental increase (which
may be declined by any Lender (including in its sole discretion)) in the
Commitment on either a ratable basis to the Lenders or on a non pro-rata basis
to one or more Lenders and/or to other banks or entities reasonably acceptable
to each of Administrative Agent, each Issuing Lender, the Swing Line Lender and
the Company  which have expressed a desire to accept the increase in
Commitment.  Administrative Agent will then notify each existing and potentially
new Lender of such revised allocations of the Commitment, including the desired
increase.  No increase in the Commitment shall become effective until each of
the existing or new Lenders extending such incremental Commitment and the
Company shall have delivered to Administrative Agent a document in form
reasonably satisfactory to Administrative Agent pursuant to which any such
existing Lender states the amount of its Incremental Commitment, any such new
Lender states its Commitment amount and agrees to assume and accept the
obligations and rights of a Lender hereunder, and the Company accepts such new
Commitments.  Such Incremental Commitments shall become effective as of such
Increased Amount Date; provided that (1) no Unmatured Event of Default or Event
of Default shall exist on such Increased Amount Date before or after giving
effect to such Incremental Commitments; (2) all other fees and expenses owing in
respect of such increase to Administrative Agent and the Lenders will have been
paid; (3) the Company shall be in pro forma compliance with each of the
covenants set forth in Section 11.14 as of the last day of the most recently
ended Fiscal Quarter after giving effect to such Incremental Commitments and
other customary and appropriate pro forma adjustment events, including any
acquisitions or dispositions after the beginning of the relevant determination
period but prior to or simultaneous with the borrowing of such Incremental
Commitments, and provided that for purposes of calculating the Total Debt to
EBITDA Ratio, the Commitments (including any Incremental Commitments) shall be
assumed to be fully drawn; and (4) the Company shall deliver or cause to be
delivered any legal opinions or other documents reasonably requested by
Administrative Agent in connection with any such transaction.  After giving
effect to such Incremental Commitments, all Loans and all such other credit
exposure shall be held ratably by the Lenders in proportion to their respective
Commitments, as revised to reflect the increase in the Commitment.  The terms of
any such Incremental Commitments and the extensions of credit made pursuant
thereto shall be identical to those of the other Commitments and the extensions
of credit made pursuant thereto.  Each Incremental Commitment shall be deemed
for all purposes a Commitment and each Loan made thereunder (an “Incremental
Revolving Loan”) shall be deemed, for all purposes, a Revolving
Loan.  Administrative Agent may elect or decline to arrange the increase in
Commitment sought by the Company but is under no obligation to arrange or
consummate any such increase.  The Company will cooperate with Administrative
Agent in such efforts.
 
       2.1.3 L/C Commitment. Subject to Section 2.3.1, each Issuing Lender
agrees to issue letters of credit, in each case containing such terms and
conditions as are permitted by this Agreement and are reasonably satisfactory to
the applicable Issuing Lender (each a “Letter of Credit”), at the request of and
for the account of the Company from time to time before the scheduled
Termination Date and, as more fully set forth in Section 2.3.2, each Lender
agrees to purchase a participation in each such Letter of Credit; provided that
(a) the aggregate Stated Amount of all Letters of Credit shall not at any time
exceed $100,000,000, (b) the Revolving Outstandings shall not at any time exceed
Revolving Loan Availability,
(c) each Letter of Credit shall be denominated in Dollars, (d) the stated amount
of each Letter of Credit shall not be less than $1,000,000 or a higher integral
multiple of $100,000 or such lesser amount as is acceptable to the applicable
Issuing Lender, and (e) in no event shall any Letter of Credit have an
expiration date later than the earlier of (1) five (5) Business Days prior to
the Termination Date and (2) the date which is one (1) year from the date of
issuance of such Letter of Credit; provided any Letter of Credit may provide for
renewal thereof for additional periods of up to 12 months (which in no event
shall extend beyond the date referred to in clause (1) above) (unless such
Letter of Credit is Cash Collateralized or backstopped pursuant to arrangements
reasonably acceptable to the relevant Issuing Lender.  In the event there is a
Defaulting Lender, no Issuing Lender shall be required to issue, renew or extend
any Letter of Credit to the extent (x) the Defaulting Lender’s Pro Rata Share of
Letter of Credit Commitment may not be reallocated pursuant to Section 2.6(a) or
(y) such Issuing Lender has not otherwise entered into arrangements satisfactory
to it and the Company to eliminate such Issuing Lender’s risk with respect to
the participation in Letters of Credit of the Defaulting Lender, including by
Cash Collateralizing such Defaulting Lender’s Pro Rata Share of the Letter of
Credit Usage.  Notwithstanding the foregoing, the Company and its Subsidiaries
may obtain Outside Letters of Credit provided the aggregate outstanding amount
of such Outside Letters of Credit does not exceed the Outside Letter of Credit
Limitation.
 
       2.1.4 Swing Line Loan Commitments.  Subject to the terms and conditions
hereof the Swing Line Lender may, from time to time in its discretion, agree to
make Swing Line Loans to the Company in the aggregate amount up to but not
exceeding the Swing Line Sublimit; provided, that after giving effect to the
making of any Swing Line Loan, in no event shall the Revolving Outstandings
exceed the Revolving Loan Availability then in effect; provided, further, that
the Swing Line Lender shall not be obligated to make any Swing Line Loans (a) if
it has elected not to do so after the occurrence and during the continuation of
an Unmatured Event of Default or Event of Default, (b) if it does not in good
faith believe that all conditions under Section 12.2 to the making of such Swing
Line Loan have been satisfied or waived by the Required Lenders or (c) if any of
the Lenders is a Defaulting Lender but, in the case of this clause (c) only to
the extent that (i) the Defaulting Lender’s participation in such Swing Line
Loan may not be reallocated pursuant to clause (a) of Section 2.6(ii) and other
arrangements satisfactory to it and the Company to eliminate such Swing Line
Lender’s risk with respect to the Defaulting Lender’s participation in such
Swing Line Loan (including Cash Collateralization by the Company of such
Defaulting Lender’s pro rata share of the outstanding Swing Line Loans) have not
been entered into. Amounts borrowed pursuant to this Section 2.1.4 may be repaid
and reborrowed until the Termination Date.  The Swing Line Lender’s Commitment
shall expire on the Termination Date and all Swing Line Loans and all other
amounts owed hereunder with respect to the Swing Line Loans and the Commitments
shall be paid in full no later than such date.
 
    2.2 Revolving Loan Procedures.
 
       2.2.1 Various Types of Revolving Loans. Each Revolving Loan may be
divided into tranches which are either a Base Rate Loan or a LIBOR Loan (each a
“type” of Loan), as the Company shall specify in the related notice of borrowing
or conversion pursuant to Section 2.2.2 or 2.2.3. LIBOR Loans having the same
Interest Period which expire on the same day are sometimes called a “Group” or
collectively “Groups”. Base Rate Loans and LIBOR Loans may be outstanding at the
same time, provided that not more than five different Groups of LIBOR Loans may
be outstanding at any one time. All borrowings, conversions and repayments of
Revolving Loans shall be effected so that each Lender will have a ratable share
(according to its Pro Rata Share) of all types and Groups of Loans.
Notwithstanding anything herein to the contrary, Swing Line Loans shall be Base
Rate Loans.
 
       2.2.2 Borrowing Procedures. The Company shall give written notice (each
such written notice, a “Notice of Borrowing”) substantially in the form of
Exhibit D to Administrative Agent of each proposed borrowing not later than (a)
in the case of a Base Rate borrowing, 12:00 P.M., New York City time, one (1)
Business Day prior to the proposed date of the making of a Loan, and (b) in the
case of a LIBOR borrowing, 12:00 P.M., New York City time, at least three (3)
Business Days prior to such proposed date.  Each such notice shall be effective
upon receipt by Administrative Agent, shall be irrevocable, and shall specify
the date, amount and type of borrowing and, in the case of a LIBOR borrowing,
the initial Interest Period therefor. Promptly upon receipt of such notice,
Administrative Agent shall advise each Lender thereof.  Not later than 12:00
P.M., New York City time, on the proposed date of the making of a Loan, each
Lender shall provide Administrative Agent at the Principal Office specified by
Administrative Agent with immediately available funds covering such Lender’s Pro
Rata Share of such borrowing and, so long as Administrative Agent has not
received written notice that the conditions precedent set forth in Section 12
with respect to such borrowing have not been satisfied, Administrative Agent
shall pay over the funds received by Administrative Agent to the Company on such
requested date. Each borrowing shall be on a Business Day.  Each Base Rate
borrowing shall be in an aggregate amount of at least $1,000,000 and an integral
multiple of $100,000, and each LIBOR borrowing shall be in an aggregate amount
of at least $1,000,000 and an integral multiple of at least $100,000.
 
       2.2.3 Conversion and Continuation Procedures.
 
          (a) Subject to Section 2.2.1, the Company may, upon irrevocable
written notice to Administrative Agent in accordance with clause (b) below:


             (A) elect, as of any Business Day, to convert any Revolving Loans
(or any part thereof in an aggregate amount not less than $1,000,000 or a higher
integral multiple of $100,000) into Loans of the other type; provided that a
LIBOR Loan may only be converted on the expiration of the Interest Period
applicable to such LIBOR Loan unless the Company shall pay all amounts due
hereunder in connection with any such conversion; or


             (B) elect, as of the last day of the applicable Interest Period, to
continue any LIBOR Loans having Interest Periods expiring on such day (or any
part thereof in an aggregate amount not less than $1,000,000 or a higher
integral multiple of $100,000) for a new Interest Period;

provided that no Unmatured Event of Default or Event of Default shall have
occurred and then be continuing.
 
          (b) The Company shall give written notice (each such written notice, a
“Notice of Conversion/Continuation”) substantially in the form of Exhibit E to
Administrative Agent of each proposed conversion or continuation not later than
(i) in the case of conversion into Base Rate Loans,
12:00 P.M., New York City time, three (3) Business Day prior to the proposed
date of such conversion and (ii) in the case of conversion into or continuation
of LIBOR Loans, 12:00 P.M., New York City time, at least three (3) Business Days
prior to the proposed date of such conversion or continuation, specifying
 
             A) the proposed date of conversion or continuation;
 
             B) the aggregate amount of Loans to be converted or continued;
 
             C) the type of Revolving Loans resulting from the proposed
conversion or continuation; and
 
             D) in the case of conversion into, or continuation of, LIBOR Loans,
the duration of the requested Interest Period therefor.


          (c) If upon the expiration of any Interest Period applicable to LIBOR
Loans, the Company has failed to select timely a new Interest Period to be
applicable to such LIBOR Loans, the Company shall be deemed to have elected to
convert such LIBOR Loans into Base Rate Loans effective on the last day of such
Interest Period.


          (d) Administrative Agent will promptly notify each Lender of its
receipt of a notice of conversion or continuation pursuant to this Section 2.2.3
or, if no timely notice is provided by the Company, of the details of any
automatic conversion.


          (e) Any conversion of a LIBOR Loan on a day other than the last day of
an Interest Period therefor shall be subject to Section 8.4.


    2.3 Letter of Credit Procedures.
 
       2.3.1 Notice of Issuance. The Company shall give notice to Administrative
Agent and the applicable Issuing Lender of the proposed issuance of each Letter
of Credit on a Business Day which is at least three (3) Business Days (or such
lesser number of days as Administrative Agent and the applicable Issuing Lender
shall agree in any particular instance in their sole discretion) prior to the
proposed date of issuance of such Letter of Credit.  Each such notice shall be
accompanied by an L/C Application, duly executed by the Company and in all
respects satisfactory to Administrative Agent and the applicable Issuing Lender,
together with such other documentation as Administrative Agent or the applicable
Issuing Lender may request in support thereof, it being understood that each L/C
Application shall specify, among other things, the date on which the proposed
Letter of Credit is to be issued, the expiration date of such Letter of Credit
(which shall be in accordance with Section 2.1.3) and whether such Letter of
Credit is to be transferable in whole or in part.  Any Letter of Credit
outstanding after the scheduled Termination Date which is Cash Collateralized
for the benefit of the applicable Issuing Lender shall be the sole
responsibility of such Issuing Lender.  So long as the applicable Issuing Lender
has not received written notice that the conditions precedent set forth in
Section 12 with respect to the issuance of such Letter of Credit have not been
satisfied, such Issuing Lender shall issue such Letter of Credit on the
requested issuance date. Each Issuing Lender shall promptly advise
Administrative Agent of the issuance of each Letter of Credit issued by such
Issuing Lender and of any amendment thereto, extension thereof or event or
circumstance changing the amount available for drawing thereunder.
 
       2.3.2 Participations in Letters of Credit. Concurrently with the issuance
of each Letter of Credit, the applicable Issuing Lender shall be deemed to have
sold and transferred to each Lender with a Commitment, and each such Lender
shall be deemed irrevocably and unconditionally to have purchased and received
from such Issuing Lender, without recourse or warranty, an undivided interest
and participation, to the extent of such Lender’s Pro Rata Share, in such Letter
of Credit and the Company’s reimbursement obligations with respect thereto. If
the Company does not pay any reimbursement obligation when due, the Company
shall be deemed to have immediately requested that the Lenders make a Revolving
Loan which is a Base Rate Loan in a principal amount equal to such reimbursement
obligations. Administrative Agent shall promptly notify such Lenders of such
deemed request and, subject to satisfaction or waiver of the conditions
satisfied in Section 12.2, such Lender shall make available to Administrative
Agent its Pro Rata Share of such Loan.  The proceeds of such Loan shall be paid
over by Administrative Agent to the applicable Issuing Lender for the account of
the Company in satisfaction of such reimbursement obligations.  For the purposes
of this Agreement, the unparticipated portion of each Letter of Credit shall be
deemed to be the applicable Issuing Lender’s “participation” therein. Each
Issuing Lender hereby agrees, upon request of Administrative Agent or any
Lender, to deliver to Administrative Agent or such Lender a list of all
outstanding Letters of Credit issued by such Issuing Lender, together with such
information related thereto as Administrative Agent or such Lender may
reasonably request.
 
       2.3.3 Reimbursement Obligations. The Company hereby unconditionally and
irrevocably agrees to reimburse each Issuing Lender for each payment or
disbursement made by such Issuing Lender under any Letter of Credit issued by
such Issuing Lender honoring any demand for payment made by the beneficiary
thereunder, in each case on the date that such payment or disbursement is
made.  Any amount not reimbursed on the date of such payment or disbursement
shall bear interest from the date of such payment or disbursement to the date
that such Issuing Lender is reimbursed by the Company for such amount, payable
on demand, at a rate per annum equal to the Base Rate from time to time in
effect plus the Base Rate Margin from time to time in effect plus, beginning on
the third (3rd) Business Day after receipt of notice from such Issuing Lender of
such payment or disbursement, 2%.  The applicable Issuing Lender shall notify
the Company and Administrative Agent whenever any demand for payment is made
under any Letter of Credit issued by such Issuing Lender by the beneficiary
thereunder; provided that the failure of such Issuing Lender to so notify the
Company or Administrative Agent shall not affect the rights of such Issuing
Lender or the Lenders in any manner whatsoever.
The Company’s reimbursement obligations hereunder shall be irrevocable and
unconditional under all circumstances, including (i) any lack of validity or
enforceability of any Letter of Credit, this Agreement or any other Loan
Document, (ii) the existence of any claim, set-off, defense or other right which
any Loan Party may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), Administrative Agent, an Issuing Lender, any Lender
or any other Person, whether in connection with any Letter of Credit, this
Agreement, any other Loan Document, the transactions contemplated herein or any
unrelated transactions (including any underlying transaction between any Loan
Party and the beneficiary named in any Letter of Credit), (iii) the validity,
sufficiency or genuineness of any document which an Issuing Lender has
determined complies on its face with the terms of the applicable Letter of
Credit, even if such document should later prove to have been forged,
fraudulent, invalid or insufficient in any respect or any statement therein
shall have been untrue or inaccurate in any respect, (iv) the surrender or
impairment of any security for the performance or observance of any of the terms
hereof or (v) any other event or circumstance whatsoever, whether or not similar
to any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Company’s obligations hereunder.  Without limiting the foregoing,
no action or omission whatsoever by Administrative Agent or any Lender
(excluding any Lender in its capacity as an Issuing Lender) under or in
connection with any Letter of Credit or any related matters shall result in any
liability of Administrative Agent or any Lender to the Company, or relieve the
Company of any of its obligations hereunder to any such Person.
 
       2.3.4 Funding by Lenders to Issuing Lender. If an Issuing Lender makes
any payment or disbursement under any Letter of Credit issued by such Issuing
Lender and (a) the Company has not reimbursed such Issuing Lender in full for
such payment or disbursement on the date immediately following the date of such
payment or disbursement, (b) a Revolving Loan may not be made in accordance with
Section 2.3.2, or (c) any reimbursement received by an Issuing Lender from the
Company is or must be returned or rescinded upon or during any bankruptcy or
reorganization of the Company or otherwise, each other Lender with a Commitment
shall be obligated to pay to Administrative Agent for the account of such
Issuing Lender, in full or partial payment of the purchase price of its
participation in such Letter of Credit, its Pro Rata Share of such payment or
disbursement (but no such payment shall diminish the obligations of the Company
under Section 2.3.3), and, upon notice from such Issuing Lender, Administrative
Agent shall promptly notify each other Lender thereof.  Each other Lender
irrevocably and unconditionally agrees to so pay to Administrative Agent in
immediately available funds for such Issuing Lender’s account the amount of such
other Lender’s Pro Rata Share of such payment or disbursement.  If and to the
extent any Lender shall not have made such amount available to Administrative
Agent by 2:00 P.M., New York City time, on the Business Day on which such Lender
receives notice from Administrative Agent of such payment or disbursement (it
being understood that any such notice received after noon, New York City time,
on any Business Day shall be deemed to have been received on the next following
Business Day), such Lender agrees to pay interest on such amount to
Administrative Agent for an Issuing Lender’s account forthwith on demand, for
each day from the date such amount was to have been delivered to Administrative
Agent to the date such amount is paid, at a rate per annum equal to (a) for the
first three days after demand, the Federal Funds Rate from time to time in
effect and (b) thereafter, the Base Rate from time to time in effect.  Any
Lender’s failure to make available to Administrative Agent its Pro Rata Share of
any such payment or disbursement shall not relieve any other Lender of its
obligation hereunder to make available to Administrative Agent such other
Lender’s Pro Rata Share of such payment, but no Lender shall be responsible for
the failure of any other Lender to make available to Administrative Agent such
other Lender’s Pro Rata Share of any such payment or disbursement.
 
       2.3.5 Commitments Several. The failure of any Lender to make a requested
Loan on any date shall not relieve any other Lender of its obligation (if any)
to make a Loan on such date, but no Lender shall be responsible for the failure
of any other Lender to make any Loan to be made by such other Lender.
 
       2.3.6 Certain Conditions.  Except as otherwise provided in Section 2.3.4
of this Agreement, no Lender shall have an obligation to make any Loan, or to
permit the continuation of or any conversion into any LIBOR Loan, and no Issuing
Lender shall have any obligation to issue any Letter of Credit, if an Event of
Default or Unmatured Event of Default exists.
 
       2.3.7 Indemnification. Without duplication of any obligation of the
Company under Section 15.15 or 15.16, in addition to amounts payable as provided
herein, the Company hereby agrees to protect, indemnify, pay and save harmless
each Issuing Lender from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable legal counsel
fees, expenses and disbursements of counsel) which an Issuing Lender may incur
or be subject to as a consequence, direct or indirect, of (i) the issuance of
any Letter of Credit by an Issuing Lender, other than as a result of (1) the
gross negligence or willful misconduct of such Issuing Lender or (2) the
wrongful dishonor by such Issuing Lender of a proper demand for payment made
under any Letter of Credit issued by it or (ii) the failure of an Issuing Lender
to honor a drawing under any such Letter of Credit as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority, in each case as determined by a
final, non-appealable judgment of a court of competent jurisdiction.
 
       2.3.8 Responsibility of Issuing Lenders With Respect to Requests for
Drawings and Payments. In determining whether to honor any drawing under any
Letter of Credit by the beneficiary thereof, each Issuing Lender shall be
responsible only to examine the documents delivered under such Letter of Credit
with reasonable care so as to ascertain whether they appear on their face to be
in accordance with the terms and conditions of such Letter of Credit.  As
between the Company and each Issuing Lender, the Company assumes all risks of
the acts and omissions of, or misuse of the Letters of Credit issued by such
Issuing Lender by, the respective beneficiaries of such Letters of Credit.  In
furtherance and not in limitation of the foregoing, no Issuing Lender shall be
responsible for: (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(iv) errors in interpretation of technical terms; (v) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vi) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (vii) any consequences arising
from causes beyond the control of such Issuing Lender, including any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority; none of the above shall affect or
impair, or prevent the vesting of, any of such Issuing Lender’s rights or powers
hereunder.  Without limiting the foregoing and in furtherance thereof, no action
taken or omitted by an Issuing Lender under or in connection with the Letters of
Credit or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall give rise to any liability on the part of such
Issuing Lender to the Company. Notwithstanding anything to the contrary
contained in this Section 2.3.8, the Company shall retain any and all rights it
may have against an Issuing Lender for any liability arising solely out of the
gross negligence or willful misconduct of such Issuing Lender, as determined by
a final, non-appealable judgment of a court of competent jurisdiction.


    2.4 Swing Line Loans.


          (a) Swing Line Loans shall be made in an aggregate minimum amount of
$500,000 and integral multiples of $100,000 in excess of that amount.


          (b) Whenever the Company desires that the Swing Line Lender make a
Swing Line Loan, the Company shall deliver to Administrative Agent a Notice of
Borrowing no later than 12:00 p.m. (New York City time) on the proposed date of
the making of such Swing Line Loan.


          (c) The Swing Line Lender shall make the amount of its Swing Line Loan
available to Administrative Agent not later than 2:00 P.M., New York City time,
on the applicable date of the making of such Swing Line Loan by wire transfer of
same day funds in Dollars, at Administrative Agent’s Principal Office.  Except
as provided herein, upon satisfaction or waiver of the conditions precedent
specified herein, Administrative Agent shall make the proceeds of such Swing
Line Loans available to the Company on the applicable date of the making of such
Swing Line Loan by causing an amount of same day funds in Dollars equal to the
proceeds of all such Swing Line Loans received by Administrative Agent from the
Swing Line Lender to be credited to the account of the Company at Administrative
Agent’s Principal Office, or to such other account as may be designated in
writing to Administrative Agent by the Company.


          (d) With respect to any Swing Line Loans which have not been
voluntarily prepaid by the Company pursuant to Section 6.2.1 or repaid by the
Company pursuant to Section 6.4(b), the Swing Line Lender may at any time in its
sole and absolute discretion, deliver to Administrative Agent (with a copy to
the Company), no later than 11:00 a.m., New York City time, at least one (1)
Business Day in advance of the proposed date of the making of such Swing Line
Loan, a notice (which shall be deemed to be a Notice of Borrowing given by the
Company) requesting that each Lender holding a Commitment make Revolving Loans
that are Base Rate Loans to the Company on such date in an amount equal to the
amount of such Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on
the date such notice is given which the Swing Line Lender requests Lenders to
prepay.  Anything contained in this Agreement to the contrary notwithstanding,
(1) the proceeds of such Revolving Loans made by the Lenders other than the
Swing Line Lender shall be immediately delivered by Administrative Agent to the
Swing Line Lender (and not to the Company) and applied to repay a corresponding
portion of the Refunded Swing Line Loans and (2) on the day such Revolving Loans
are made, the Swing Line Lender’s Pro Rata Share of the Refunded Swing Line
Loans shall be deemed to be paid with the proceeds of a Revolving Loan made by
the Swing Line Lender to the Company, and such portion of the Swing Line Loans
deemed to be so paid shall no longer be outstanding as Swing Line Loans of the
Swing Line Lender but shall instead constitute part of the Swing Line Lender’s
outstanding Revolving Loans to the Company.  The Company hereby authorizes
Administrative Agent and the Swing Line Lender to charge the Company’s accounts
with Administrative Agent and the Swing Line Lender (up to the amount available
in each such account) in order to immediately pay the Swing Line Lender the
amount of the Refunded Swing Line Loans to the extent the proceeds of such
Revolving Loans made by Lenders, including the Revolving Loans deemed to be made
by the Swing Line Lender, are not sufficient to repay in full the Refunded Swing
Line Loans.  If any portion of any such amount paid (or deemed to be paid) to
the Swing Line Lender should be recovered by or on behalf of the Company from
the Swing Line Lender in bankruptcy, by assignment for the benefit of creditors
or otherwise, the loss of the amount so recovered shall be ratably shared among
all Lenders in the manner contemplated by Section 7.5.
 
          (e) If for any reason Revolving Loans are not made hereunder in an
amount sufficient to repay any amounts owed to the Swing Line Lender in respect
of any outstanding Swing Line Loans on or before the third (3rd) Business Day
after demand for payment thereof by the Swing Line Lender, each Lender holding a
Commitment shall be deemed to, and hereby agrees to, have purchased a
participation in such outstanding Swing Line Loans, and in an amount equal to
its Pro Rata Share of the applicable unpaid amount together with accrued
interest thereon.  Upon one (1) Business Day’s notice from the Swing Line
Lender, each Lender holding a Commitment shall deliver to the Swing Line Lender
an amount equal to its respective participation in the applicable unpaid amount
in same day funds at the Principal Office of the Swing Line Lender. In order to
evidence such participation each Lender holding a Commitment agrees to enter
into a participation agreement at the request of the Swing Line Lender in form
and substance reasonably satisfactory to the Swing Line Lender.  In the event
any Lender holding a Commitment fails to make available to the Swing Line Lender
the amount of such Lender’s participation as provided in this paragraph, the
Swing Line Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon for three (3) Business Days at the rate
customarily used by the Swing Line Lender for the correction of errors among
banks and thereafter at the Base Rate, as applicable.


          (f) Notwithstanding anything contained herein to the contrary, each
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the second preceding paragraph and each
Lender’s obligation to purchase a participation in any unpaid Swing Line Loans
pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against the Swing Line Lender, any Loan Party or any other Person for any
reason whatsoever; (B) the occurrence or continuation of an Unmatured Event of
Default or Event of Default; (C) (i) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business,
properties or prospects of the Loan Parties taken as a whole, (ii) a material
impairment of the ability of any Loan Party to perform any of the Obligations
under any Loan Document or (iii) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document; (D) any breach of this Agreement or any other Loan Document by any
party thereto; or (E) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing; provided, that such obligations
of each Lender are subject to the condition that the Swing Line Lender had not
received prior notice from the Company or the Required Lenders that any of the
conditions under Section 12.2 to the making of the applicable Refunded Swing
Line Loans or other unpaid Swing Line Loans were not satisfied at the time such
Refunded Swing Line Loans or unpaid Swing Line Loans were made


    2.5 Availability of Funds. Unless Administrative Agent shall have been
notified by any Lender prior to the applicable date of the making of a Loan or
the issuing or renewal of a Letter of Credit that such Lender does not intend to
make available to Administrative Agent the amount of such Lender’s Loan
requested on such date, Administrative Agent may assume that such Lender has
made such amount available to Administrative Agent on such date and
Administrative Agent may, in its sole discretion, but shall not be obligated to,
make available to the Company a corresponding amount on such date.  If such
corresponding amount is not in fact made available to Administrative Agent by
such Lender, Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon,
for each day from such date until the date such amount is paid to Administrative
Agent, at the customary rate set by Administrative Agent for the correction of
errors among banks for three (3) Business Days and thereafter at the Base
Rate.  If such Lender does not pay such corresponding amount forthwith upon
Administrative Agent’s demand therefor, Administrative Agent shall promptly
notify the Company and the Company shall immediately pay such corresponding
amount to Administrative Agent together with interest thereon, for each day from
such date until the date such amount is paid to Administrative Agent, at the
rate payable hereunder for Base Rate Loans for such Class of Loans. Nothing in
this Section 2.5) shall be deemed to relieve any Lender from its obligation to
fulfill its Commitment hereunder or to prejudice any rights that the Company may
have against any Lender as a result of any default by such Lender hereunder.
 
    2.6 Defaulting Lenders. Notwithstanding anything to the contrary contained
in this Agreement, if any Swing Line Commitment or Letter of Credit Commitment
exists at the time a Lender having a Commitment becomes a Defaulting Lender
(such Lender, a “Defaulting Revolving Lender”) then:


          (a) all or any part of such Swing Line Commitment and Letter of Credit
Commitment shall be reallocated among the non-Defaulting Revolving Lenders in
accordance with their respective Pro Rata Share of such Swing Line Commitment
and/or Letter of Credit Commitment but only to the extent (i) the sum of the
non-Defaulting Revolving Lenders’ Pro Rata Shares of the sum, as at any date of
termination, of (x) the aggregate principal amount of all Revolving Loans (other
than Revolving Loans made for the purpose of reimbursing an Issuing Lender for
any amount drawn under any Letter of Credit, but not yet so applied), (x) the
aggregate principal amount of all outstanding Swing Line Loans and (z) the
Letter of Credit Usage, plus such Defaulting Revolving Lender’s Pro Rata Share
of Revolving Exposure do not exceed the total of all non-Defaulting Revolving
Lenders’ Commitments and (ii) the conditions set forth in Section 12.2 are
satisfied at such time; provided that the aggregate obligation of each
non-Defaulting Revolving Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (A) the Commitment of that non-Defaulting Lender minus (B) the
aggregate outstanding principal amount of the Revolving Loans of such
non-Defaulting Revolving Lender;


          (b) if the reallocation described in clause (a) above cannot, or can
only partially, be effected, the Company shall (i) first, within one (1)
Business Day following notice by Administrative Agent, prepay any outstanding
Swing Line Loans to the extent the Swing Line Commitments related thereto have
not been reallocated pursuant to clause (a) above and (ii) second, within five
(5) Business Days following notice by Administrative Agent, Cash Collateralize
such Defaulting Lender’s Pro Rata Share of the Letter of Credit Commitment
(after giving effect to any partial reallocation pursuant to clause (a) above)
for so long as such Letter of Credit Commitment is outstanding; and


          (c) if the Letter of Credit Commitment of the non-Defaulting Revolving
Lenders is reallocated pursuant to clause (a) above, then the fees payable to
the Lenders pursuant to Section 5 shall be adjusted in accordance with such
non-Defaulting Revolving Lenders’ Pro Rata Shares.


SECTION 3 EVIDENCING OF LOANS.
 
3.1 Notes. If so requested by any Lender by written notice to the Company (with
a copy to Administrative Agent) at least two (2) Business Days prior to the
Closing Date, or at any time thereafter, the Loans of each Lender shall be
evidenced by a Note, with appropriate insertions, payable to the order of such
Lender in a face principal amount equal to such Lender’s Commitment.
 
3.2 Recordkeeping. Administrative Agent, on behalf of each Lender, shall record
in its records, the date and amount of each Loan made by each Lender, each
repayment or conversion thereof and, in the case of each LIBOR Loan, the dates
on which each Interest Period for such Loan shall begin and end. The aggregate
unpaid principal amount so recorded shall be rebuttably presumptive evidence of
the principal amount of the Loans owing and unpaid.  The failure to so record
any such amount or any error in so recording any such amount shall not, however,
limit or otherwise affect the Obligations of the Company hereunder or under any
Note to repay the principal amount of the Loans hereunder, together with all
interest accruing thereon. Administrative Agent will provide to the Company, at
the Company’s expense, copies of such records pertaining to the Company from
time to time upon the Company’s reasonable written request.
 
    SECTION 4 INTEREST.
 
    4.1 Interest Rates. The Company promises to pay interest on the unpaid
principal amount of each Loan for the period commencing on the date of such Loan
until such Loan is paid in full as follows:
 
          (a) in the case of Revolving Loans


             (A) at all times while such Loan is a Base Rate Loan, at a rate per
annum equal to the sum of the Base Rate from time to time in effect plus the
Base Rate Margin from time to time in effect; and


             (B) at all times while such Loan is a LIBOR Loan, at a rate per
annum equal to the sum of the LIBOR Rate applicable to each Interest Period for
such Loan plus the LIBOR Margin from time to time in effect; and


          (b) in the case of Swing Line Loans, the sum of the Base Rate from
time to time in effect plus the Base Rate Margin from time to time in effect;
provided that (i) if any amount payable by the Company under the Loan Documents
is not paid when due (without regard to any applicable grace periods), whether
at stated maturity, by acceleration or otherwise, then such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws;
and (ii) accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable on demand.
 
    4.2 Interest Payment Dates.  Accrued interest on each Base Rate Loan shall
be payable in arrears on the last Business Day of each calendar quarter and at
maturity.  Accrued interest on each LIBOR Loan shall be payable on the last day
of each Interest Period relating to such Loan (and, in the case of a LIBOR Loan
with an Interest Period in excess of three months, on the three-month
anniversary of the first day of such Interest Period), upon a prepayment of such
Loan, and at maturity.  After maturity, and at any time an Event of Default
exists, accrued interest on all Loans shall be payable on demand.
 
    4.3 Setting and Notice of LIBOR Rates. The applicable LIBOR Rate for each
Interest Period shall be determined by Administrative Agent, and notice thereof
shall be given by Administrative Agent promptly to the Company and each
Lender.  Administrative Agent shall, upon written request of the Company or any
Lender, deliver to the Company or such Lender a statement showing the
computations used by Administrative Agent in determining any applicable LIBOR
Rate hereunder.
26
    4.4 Computation of Interest.


          (a) Interest shall be computed for the actual number of days elapsed
on the basis of a year of (a) 360 days for interest calculated at the LIBOR Rate
and (b) 365/366 days for interest calculated at the Base Rate.  The applicable
interest rate for each Base Rate Loan shall change simultaneously with each
change in the Base Rate.


          (b) Except as otherwise set forth herein, interest on each Loan (i)
shall accrue on a daily basis and shall be payable in arrears on each Interest
Payment Date with respect to interest accrued on and to each such payment date;
(ii) shall accrue on a daily basis and shall be payable in arrears upon any
prepayment of such Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) shall accrue on a daily basis and shall
be payable in arrears at maturity of such Loan, including final maturity of such
Loan; provided, that with respect to any voluntary prepayment of a Base Rate
Loan, accrued interest shall instead be payable on the applicable Interest
Payment Date.


          (c) Each determination of an interest rate by Administrative Agent
shall be conclusive and binding upon the parties hereto, in the absence of
demonstrable error.


    SECTION 5 FEES.
 
    5.1 Non-Use Fee. The Company agrees to pay to Administrative Agent at its
Principal Office for the account of each Lender a non-use fee, for the period
from the Closing Date to the Termination Date, at the Non-Use Fee Rate in effect
from time to time of such Lender’s Pro Rata Share (as adjusted from time to
time) of the unused amount of the Commitment; provided, that (i) any non-use fee
accrued with respect to any of the Commitments of a Defaulting Lender during the
period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall be payable by the Company so long as such commitment fee shall
otherwise have been due and payable by the Company prior to such time of such
Lender becoming a Defaulting Lender and (ii) no commitment fee shall accrue on
any of the Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.  For purposes of calculating usage under this Section 5.1,
the Commitment shall be deemed used to the extent of the sum of aggregate
principal amount of all outstanding Revolving Loans plus the aggregate amount
available for drawing under issued Letters of Credit. For purposes of
calculating the Non-Use Fee Rate, Swing Line Loans will not be deemed to be a
utilization of the Commitments.  Such non-use fee shall be payable in arrears on
the last day of each calendar quarter and on the Termination Date for any period
then ending for which such non-use fee shall not have previously been paid.  The
non-use fee shall be computed for the actual number of days elapsed on the basis
of a year of 360 days.
 
    5.2 Letter of Credit Fees.


          (a) The Company agrees to pay to Administrative Agent at its Principal
Office for the account of each Lender a letter of credit fee for each Letter of
Credit equal to the L/C Fee Rate in effect from time to time of such Lender’s
Pro Rata Share (as adjusted from time to time) of the undrawn amount of such
Letter of Credit (computed for the actual number of days elapsed on the basis of
a year of 360 days).  Such letter of credit fees shall be payable in arrears on
the last Business Day of each calendar quarter and on the Termination Date (or
such later date on which such Letter of Credit expires or is terminated) for the
period from the date of the issuance of each Letter of Credit (or the last day
on which the letter of credit fee was paid with respect thereto) to the date
such payment is due or, if earlier, the date on which such Letter of Credit
expired or was terminated.


          (b) In addition, with respect to each Letter of Credit, the Company
agrees to pay to each Issuing Lender, for its own account, (i) such fees and
expenses as such Issuing Lender customarily requires in connection with the
issuance, negotiation, processing and/or administration of letters of credit in
similar situations and (ii) a letter of credit fronting fee of 0.25% per annum
on the aggregate face amount of all outstanding Letters of Credit issued by such
Issuing Lender.  Such letter of credit fronting fee shall be payable in arrears
on the last Business Day of each calendar quarter and on the Termination Date
(or such later date on which such Letter of Credit expires or is terminated) for
the period from the date of the issuance of each Letter of Credit (or the last
day on which the letter of credit fee was paid with respect thereto) to the date
such payment is due or, if earlier, the date on which such Letter of Credit
expired or was terminated.
 
    5.3 Administrative Agent’s Fees. The Company agrees to pay to Administrative
Agent such agent’s fees in the amounts and at times separately agreed upon.
 
    SECTION 6 REDUCTION OR TERMINATION OF THE COMMITMENT; PREPAYMENTS.
 
    6.1 Reduction or Termination of the Commitment.
 
       6.1.1 Voluntary Reduction or Termination of the Commitment. The Company
may from time to time on at least five Business Days’ prior written notice
received by Administrative Agent (which shall promptly advise each Lender
thereof) permanently reduce the Commitment to an amount not less than the
Revolving Outstandings.  Any such reduction shall be in an amount not less than
$1,000,000 or a higher integral multiple of $100,000.  Concurrently with any
reduction of the Commitment to zero, the Company shall pay all interest on the
Loans, all non-use fees and all letter of credit fees and shall Cash
Collateralize in full all obligations arising with respect to the Letters of
Credit.
 
       6.1.2 All Reductions of the Commitment. All reductions of the Commitment
shall reduce the Commitments ratably among the Lenders according to their
respective Pro Rata Shares.
 
    6.2 Prepayments.
 
       6.2.1 Voluntary Prepayments. The Company may from time to time prepay the
Loans in whole or in part; provided that the Company shall give Administrative
Agent (which shall promptly advise each Lender) written notice thereof, which
shall be substantially in the form of Exhibit F, not later than (i) with respect
to Base Rate Loans, 12:00 P.M., New York City time, one (1) Business Day prior
to the proposed date of such prepayment and (ii) in the case of LIBOR Loans and
Swing Line Loans, 12:00 P.M., New York City time, three (3) Business Days prior
to the proposed date of such prepayment, which shall, in each case, be a
Business Day, specifying the Loans to be prepaid and the date and amount of
prepayment.  Any such partial prepayment shall be in an amount equal to
$1,000,000 or a higher integral multiple of $100,000.
 
       6.2.2 Mandatory Prepayments.  If on any day on which the Commitment is
reduced pursuant to Section 6.1.2 the Revolving Outstandings exceeds the
Commitment, the Company shall immediately prepay Revolving Loans or Cash
Collateralize the outstanding Letters of Credit, or do a combination of the
foregoing, in an amount sufficient to eliminate such excess.
 
    6.3 Manner of Prepayments. Each voluntary partial prepayment shall be in a
principal amount of $1,000,000 or a higher integral multiple of $100,000.  Any
partial prepayment of a Group of LIBOR Loans shall be subject to the proviso to
Section 2.2.3(a). Any prepayment of a LIBOR Loan on a day other than the last
day of an Interest Period therefor shall include interest on the principal
amount being repaid and shall be subject to Section 8.4. Except as otherwise
provided by this Agreement, all principal payments in respect of the Loans shall
be applied first, to repay outstanding Swing Line Loans to the full extent
thereof; second, to repay outstanding Base Rate Loans to the full extent
thereof; and third, to repay outstanding LIBOR Rate Loans in direct order of
Interest Period maturities.
 
    6.4 Repayments.
   
          (a) The Revolving Loans of each Lender shall be paid in full and the
Commitment shall terminate on the Termination Date.


          (b) The Company shall repay each Swing Line Loan on the earlier to
occur of (i) the date five (5) Business Days after such Loan is made and (ii)
the Termination Date.


    SECTION 7 MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.
 
    7.1 Making of Payments. All payments of principal or interest on the Notes,
and of all fees, shall be made by the Company to Administrative Agent in Dollars
in same day funds, without defense, setoff or counterclaim, free of any
restriction or condition, at the Principal Office designated by Administrative
Agent not later than 12:00 P.M., New York City time, on the date due; and funds
received after that hour shall be deemed to have been received by Administrative
Agent on the following Business Day.  Administrative Agent shall promptly remit
to each Lender its share of all such payments received in collected funds by
Administrative Agent for the account of such Lender.  All payments under Section
8.1 shall be made by the Company directly to the Lender entitled thereto without
setoff, counterclaim or other defense.
 
    7.2 Application of Certain Payments. So long as no Unmatured Event of
Default or Event of Default has occurred and is continuing, (a) payments
matching specific scheduled payments then due shall be applied to those
scheduled payments and (b) voluntary and mandatory prepayments shall be applied
as set forth in Sections 6.2 and 6.3. After the occurrence and during the
continuance of an Unmatured Event of Default or Event of Default, all amounts
collected or received by Administrative Agent or any Lender shall be applied in
the following order, and concurrently with each remittance to any Lender of its
share of any such payment, Administrative Agent shall advise such Lender as to
the application of such payment:  (i) first, to the payment of all fees, costs,
expenses and indemnities of Administrative Agent (in its capacity as such),
including Attorney Costs, until paid in full; (ii) second, to the payment of all
fees, costs, expenses and indemnities of the Lenders, pro-rata, until paid in
full; (iii) third, to the payment of all of the Obligations consisting of
accrued and unpaid interest owing to any Lender, pro-rata, until paid in full;
(iv) fourth, to the payment of all Obligations consisting of principal owing to
any Lender, pro-rata, until paid in full; (v) fifth, to the payment of
Administrative Agent an amount equal to all Obligations in respect of
outstanding Letters of Credit to be held as cash collateral in respect of such
obligations; (vi) sixth, to the payment of all other Obligations owing to each
Lender, pro-rata, until paid in full; and (viii) seventh, to whomever may be
lawfully entitled to receive such amounts, the amount of any remaining proceeds.
 
    7.3 Due Date Extension. If any payment of principal or interest with respect
to any of the Loans, or of any fees, falls due on a day which is not a Business
Day, then such due date shall be extended to the immediately following Business
Day (unless, in the case of a LIBOR Loan, such immediately following Business
Day is the first Business Day of a calendar month, in which case such due date
shall be the Immediately preceding Business Day) and, in the case of principal,
additional interest shall accrue and be payable for the period of any such
extension.
 
    7.4 Setoff. The Company agrees for itself and each other Non-Regulated Loan
Party that Administrative Agent and each Lender have all rights of set-off and
bankers’ lien provided by applicable law, in any currency, and in addition
thereto, the Company, for itself and each other Non-Regulated Loan Party, agrees
for itself and each other Non-Regulated Loan Party that at any time any Event of
Default exists, Administrative Agent and each Lender may apply to the payment of
any Obligations of the Company and each other Non-Regulated Loan Party
hereunder, whether or not then due, any and all balances, credits, deposits,
accounts or moneys of the Company and each other Non-Regulated Loan Party then
or thereafter with Administrative Agent or such Lender other than any account
maintained by any Non-Regulated Loan Party in which such Non-Regulated Loan
Party is required by Law to maintain a minimum balance, provided the Company has
given prior written notice to Administrative Agent of such
requirement specifying the account number, owner, and financial institution
where such account is maintained, in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any Affiliate, branch or agency thereof to or for the
creditor or the account of any Non-Regulated Loan Party.
 
    7.5 Proration of Payments.


          (a) If any Lender shall obtain any payment or other recovery (whether
voluntary, involuntary, by application of offset or otherwise, on account of (i)
principal of or interest on any Loan, but excluding (x) any payment pursuant to
Section 8.7 or 15.5 and (y) payments of interest on any Affected Loan) or (ii)
its participation in any Letter of Credit or Swing Line Loans in excess of its
applicable Pro Rata Share of payments and other recoveries obtained by all
Lenders on account of principal of and interest on the Loans (or such
participation) then held by them, then such Lender shall purchase from the other
Lenders such participations in the Loans (or sub-participations in Letters of
Credit) held by them as shall be necessary to cause such purchasing Lender to
share the excess payment or other recovery ratably with each of them; provided
that if all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Lender, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery.


          (b) All Loans shall be made, and all participations purchased, by
Lenders simultaneously and proportionally to their respective Pro Rata Shares,
it being understood that no Lender shall be responsible for any default by any
other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby nor shall any Commitment
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby.


    7.6 Taxes.


          (a) All payments made by the Company hereunder or under any Loan
Documents shall be made without setoff, counterclaim, or other defense.  To the
extent permitted by applicable law, all payments hereunder or under the Loan
Documents (including any payment of principal, interest, or fees) to, or for the
benefit, of any person shall be made by the Company free and clear of and
without deduction or withholding for, or account of, any Taxes now or
hereinafter imposed by any taxing authority.


          (b) If the Company makes any payment hereunder or under any Loan
Document in respect of which it is required by applicable law to deduct or
withhold any Taxes, the Company shall increase the payment hereunder or under
any such Loan Document such that after the reduction for the amount of Taxes
withheld (and any taxes withheld or imposed with respect to the additional
payments required under this Section 7.6(b)), the amount paid to the Lenders or
Administrative Agent equals the amount that was payable hereunder or under any
such Loan Document without regard to this Section 7.6(b).  To the extent the
Company withholds any Taxes on payments hereunder or under any Loan Document,
the Company shall pay the full amount deducted to the relevant taxing authority
within the time allowed for payment under applicable law and shall deliver to
Administrative Agent within 30 days after it has made payment to such authority
a receipt issued by such authority (or other evidence satisfactory to
Administrative Agent) evidencing the payment of all amounts so required to be
deducted or withheld from such payment.


          (c) If any Lender or Administrative Agent is required by law to make
any payments of any Taxes on or in relation to any amounts received or
receivable hereunder or under any other Loan Document, or any Tax is assessed
against a Lender or Administrative Agent with respect to amounts received or
receivable hereunder or under any other Loan Document, the Company will
indemnify such
person against (i) such Tax (and any reasonable legal counsel fees and expenses
associated with such Tax) and (ii) any taxes imposed as a result of the receipt
of the payment under this Section 7.6(c). A certificate prepared in good faith
as to the amount of such payment by such Lender or Administrative Agent shall,
absent manifest error, be final, conclusive, and binding on all parties.
 
          (d) (i) To the extent permitted by applicable law, each Lender that is
not a United States person within the meaning of Code Section 7701(a)(30) (a
“Non-U.S. Participant”) shall deliver to the Company and Administrative Agent on
or prior to the Closing Date (or in the case of a Lender that is an Assignee, on
the date of such assignment to such Lender) two accurate and complete original
signed copies of IRS Form W-8BEN, W-SECI, or W-8IMY (or any successor or other
applicable form prescribed by the IRS) certifying to such Lender’s entitlement
to a complete exemption from, or a reduced rate in, United States withholding
tax on interest payments to be made hereunder or any Loan. If a Lender that is a
Non-U.S. Participant is claiming a complete exemption from withholding on
interest pursuant to Code Sections 871(h) or 881(c), the Lender shall deliver
(along with two accurate and complete original signed copies of IRS Form W-8BEN)
a certificate in form and substance reasonably acceptable to Administrative
Agent (any such certificate, a “Withholding Certificate”). In addition, each
Lender that is a Non-U.S. Participant agrees that from time to time after the
Closing Date, (or in the case of a Lender that is an Assignee, after the date of
the assignment to such Lender), when a lapse in time (or change in circumstances
occurs) renders the prior certificates hereunder obsolete or inaccurate in any
material respect, such Lender shall, to the extent permitted under applicable
law, deliver to the Company and Administrative Agent two new and accurate and
complete original signed copies of an IRS Form W­8BEN, W-8ECI, or W-81MY (or any
successor or other applicable forms prescribed by the IRS), and if applicable, a
new Withholding Certificate, to confirm or establish the entitlement of such
Lender or Administrative Agent to an exemption from, or reduction in, United
States withholding tax on interest payments to be made hereunder or any Loan.


          (ii) Each Lender that is not a Non-U.S. Participant (other than any
such Lender which is taxed as a corporation for U.S. federal income tax
purposes) shall provide two properly completed and duly executed copies of IRS
Form W-9 (or any successor or other applicable form) to the Company and
Administrative Agent certifying that such Lender is exempt from United States
backup withholding tax. To the extent that a form provided pursuant to this
Section 7.6(d)(ii) is rendered obsolete or inaccurate in any material respects
as result of change in circumstances with respect to the status of a Lender,
such Lender shall, to the extent permitted by applicable law, deliver to the
Company and Administrative Agent revised forms necessary to confirm or establish
the entitlement to such Lender’s or Agent’s exemption from United States backup
withholding tax.
         
          (iii) The Company shall not be required to pay additional amounts to a
Lender, or indemnify any Lender, under this Section 7.6 to the extent that such
obligations would not have arisen but for the failure of such Lender to comply
with Section 7.6(d).
         
          (iv) Each Lender agrees to indemnify Administrative Agent and hold
Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to tax and expenses, and any Taxes imposed by any jurisdiction on amounts
payable to Administrative Agent under this Section 7.6 which are imposed on or
with respect to principal, interest or fees payable to such Lender hereunder and
which are not paid by the Company pursuant to this Section 7.6, whether or not
such Taxes or related liabilities were correctly or legally asserted.  This
indemnification shall be made within 30 days from the date Administrative Agent
makes written demand there for.
 
    SECTION 8 INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.
 
    8.1 Increased Costs.

          (a) If, after the date hereof, the adoption of, or any change in, any
applicable Law, or any change in the interpretation or administration of any
applicable Law by any Governmental Authority, central bank or comparable agency
charged with the interpretation or administration thereof, or compliance by any
Lender with any request or directive (whether or not having the force of law) of
any such authority, central bank or comparable agency:  (i) shall impose, modify
or deem applicable any reserve (including any reserve imposed by the FRB),
special deposit or similar requirement against assets of, deposits with or for
the account of, or credit extended by any Lender; or (ii) shall impose on any
Lender any other condition affecting its LIBOR Loans, its Note or its obligation
to make LIBOR Loans; and the result of anything described in clauses (i) and
(ii) above is to increase the cost to (or to impose a cost on) such Lender (or
any LIBOR Office of such Lender) of making or maintaining any LIBOR Loan, or to
reduce the amount of any sum received or receivable by such Lender (or its LIBOR
Office) under this Agreement or under its Note with respect thereto, then upon
demand by such Lender (which demand shall be accompanied by a statement setting
forth the basis for such demand and a calculation of the amount thereof in
reasonable detail, a copy of which shall be furnished to Administrative Agent),
the Company shall pay directly to such Lender such additional amount as will
compensate such Lender for such increased cost or such reduction, so long as
such amounts have accrued on or after the day which is 180 days prior to the
date on which such Lender first made demand therefor.


          (b) If any Lender shall reasonably determine that any change in, or
the adoption or phase-in of, any applicable Law regarding capital adequacy, or
any change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or the compliance by any Lender or any Person
controlling such Lender with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on such Lender’s or such controlling Person’s capital as a consequence of such
Lender’s obligations hereunder or under any Letter of Credit to a level below
that which such Lender or such controlling Person could have achieved but for
such change, adoption, phase-in or compliance (taking into consideration such
Lender’s or such controlling Person’s policies with respect to capital adequacy)
by an amount deemed by such Lender or such controlling Person to be material,
then from time to time, upon demand by such Lender (which demand shall be
accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail, a copy of which shall be
furnished to Administrative Agent), the Company shall pay to such Lender such
additional amount as will compensate such Lender or such controlling Person for
such reduction so long as such amounts have accrued on or after the day which is
180 days prior to the date on which such Lender first made demand therefor. For
purposes of this Section 8.1, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all rules, regulations, orders, requests, guidelines or
directives thereunder or issued in connection therewith shall be deemed to have
been adopted and gone into effect after the date of this Agreement, regardless
of the date enacted, adopted or issued.
 
    8.2 Basis for Determining Interest Rate Inadequate or Unfair. If:


          (a) Administrative Agent reasonably determines (which determination
shall be binding and conclusive on the Company) that by reason of circumstances
affecting the interbank LIBOR market adequate and reasonable means do not exist
for ascertaining the applicable LIBOR Rate; or


          (b) the Required Lenders advise Administrative Agent that the LIBOR
Rate as determined by Administrative Agent will not adequately and fairly
reflect the cost to such Lenders of maintaining or funding LIBOR Loans for such
Interest Period (taking into account any amount to which such Lenders may be
entitled under Section 8.1) or that the making or funding of LIBOR Loans has
become impracticable as a result of an event occurring after the date of this
Agreement which in the opinion of such Lenders materially affects such Loans;
then Administrative Agent shall promptly notify the other parties thereof and,
so long as such circumstances shall continue, (i) no Lender shall be under any
obligation to make or convert any Base Rate Loans into LIBOR Loans and (ii) on
the last day of the current Interest Period for each LIBOR Loan, such Loan
shall, unless then repaid in full, automatically convert to a Base Rate Loan.
 
    8.3 Changes in Law Rendering LIBOR Loans Unlawful. If any change in, or the
adoption of any new, law or regulation, or any change in the interpretation of
any applicable law or regulation by any Governmental Authority charged with the
administration thereof, should make it (or in the good faith judgment of any
Lender cause a substantial question as to whether it is) unlawful for any Lender
to make, maintain or fund LIBOR Loans, then such Lender shall promptly notify
each of the other parties hereto and, so long as such circumstances shall
continue, (a) such Lender shall have no obligation to make, or convert any Base
Rate Loan into, a LIBOR Loan (but shall make Base Rate Loans concurrently with
the making of or conversion of Base Rate Loans into LIBOR Loans by the Lenders
which are not so affected, in each case in an amount equal to the amount of
LIBOR Loans which would be made or converted into by such Lender at such time in
the absence of such circumstances) and (b) on the last day of the current
Interest Period for each LIBOR Loan of such Lender (or, in any event, on such
earlier date as may be required by the relevant law, regulation or
interpretation), such LIBOR Loan shall, unless then repaid in full,
automatically convert to a Base Rate Loan.  Each Base Rate Loan made by a Lender
which, but for the circumstances described in the foregoing sentence, would be a
LIBOR Loan (an “Affected Loan”) shall remain outstanding for the period
corresponding to the Group of LIBOR Loans of which such Affected Loan would be a
part absent such circumstances.
 
    8.4 Funding Losses. The Company hereby agrees that upon demand by any Lender
(which demand shall be accompanied by a statement setting forth the basis for
the amount being claimed, a copy of which shall be furnished to Administrative
Agent), the Company will indemnify such Lender against any net loss or expense
which such Lender may sustain or incur (including any net loss or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund or maintain any LIBOR Loan), as reasonably
determined by such Lender, as a result of (a) any payment, prepayment or
conversion of any LIBOR Loan of such Lender on a date other than the last day of
an Interest Period for such Loan (including any conversion pursuant to Section
8.3) or (b) any failure of the Company to borrow, convert or continue any Loan
on a date specified therefor in a notice of borrowing, conversion or
continuation pursuant to this Agreement.  For this purpose, all notices to
Administrative Agent pursuant to this Agreement shall be deemed to be
irrevocable.
 
    8.5 Right of Lenders to Fund through Other Offices. Each Lender may, if it
so elects, fulfill its commitment as to any LIBOR Loan by causing a foreign
branch or Affiliate of such Lender to make such Loan; provided that in such
event for the purposes of this Agreement such Loan shall be deemed to have been
made by such Lender and the obligation of the Company to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or Affiliate.
 
    8.6 Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of its Loans in any manner it
sees fit, it being understood, however, that for the purposes of this Agreement
all determinations hereunder shall be made as if such Lender had actually funded
and maintained each LIBOR Loan during each Interest Period for such Loan through
the purchase of deposits having a maturity corresponding to such Interest Period
and bearing an interest rate equal to the LIBOR Rate for such Interest Period.
 
    8.7 Mitigation of Circumstances; Replacement of Lenders.


          (a) Each Lender shall promptly notify the Company and Administrative
Agent of any event of which it has knowledge which will result in, and will use
reasonable commercial efforts available to it (and not, in such Lender’s sole
judgment, otherwise disadvantageous to such Lender) to mitigate or avoid, (i)
any obligation by the Company to pay any amount pursuant to Section 7.6 or 8.1
or (ii) the occurrence of any circumstances described in Section 8.2 or 8.3
(and, if any Lender has given notice of any such event described in clause (i)
or ii above and thereafter such event ceases to exist, such Lender shall
promptly so notify the Company and Administrative Agent).  Without limiting the
foregoing, each Lender will designate a different funding office if such
designation will avoid (or reduce the cost to the Company of) any event
described in clause (i) or (ii) above and such designation will not, in such
Lender’s sole judgment, be otherwise disadvantageous to such Lender.


          (b) If the Company becomes obligated to pay additional amounts to any
Lender pursuant to Section 7.6 or 8.1, or any Lender gives notice of the
occurrence of any circumstances described in Section 8.2 or 8.3, the Company may
designate another bank which is acceptable to Administrative Agent and each
Issuing Lender in their reasonable discretion (such other bank being called a
“Replacement Lender”) to purchase the Loans of such Lender and such Lender’s
rights hereunder, without recourse to or warranty by, or expense to, such
Lender, for a purchase price equal to the outstanding principal amount of the
Loans payable to such Lender plus any accrued but unpaid interest on such Loans
and all accrued but unpaid fees owed to such Lender and any other amounts
payable to such Lender under this Agreement, and to assume all the obligations
of such Lender hereunder, and, upon such purchase and assumption (pursuant to an
Assignment Agreement), such Lender shall no longer be a party hereto or have any
rights hereunder (other than rights with respect to indemnities and similar
rights applicable to such Lender prior to the date of such purchase and
assumption) and shall be relieved from all obligations to the Company hereunder,
and the Replacement Lender shall succeed to the rights and obligations of such
Lender hereunder.


    8.8 Conclusiveness of Statements. Determinations and statements of any
Lender or Administrative Agent pursuant to Section 8.1, 8.2, 8.3 or 8.4 shall be
conclusive absent demonstrable error. Lenders may use reasonable averaging and
attribution methods in determining compensation under Sections 8.1 and 8.4.
 
    SECTION 9 REPRESENTATIONS AND WARRANTIES.
 
    To induce Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue and participate in Letters of
Credit and Swing Line Loans hereunder, the Company represents and warrants to
Administrative Agent and the Lenders that:
 
    9.1 Organization. Each Loan Party is validly existing and in good standing
under the laws of its jurisdiction of organization; and each Loan Party is duly
qualified to do business in each jurisdiction where, because of the nature of
its activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify would not have a Material Adverse
Effect.
 
    9.2 Authorization; No Conflict. Each Loan Party is duly authorized to
execute and deliver each Loan Document to which it is a party, each Loan
Document to which any Loan Party is a party has been executed on behalf of such
Loan Party by a legally competent Person duly authorized to do so, the Company
is duly authorized to borrow monies hereunder and to perform its Obligations
under each Loan Document to which it is a party.  The execution, delivery and
performance by each Loan Party of each Loan Document to which it is a party, and
the borrowings by the Company hereunder, do not and will not
(a) require any consent or approval of, filing with or notice to, any
Governmental Authority or any other Person (other than any consent or approval
which has been obtained or filing or notice which has been made, and, in each
case, which is in full force and effect), (b) conflict with (i) any provision of
Law, (ii) the charter, by-laws or other organizational documents of any Loan
Party or (iii) any agreement, indenture, instrument or other document, or any
judgment, order or decree, which is binding upon any
Loan Party or any of their respective properties or (c) require, or result in,
the creation or imposition of any Lien on any asset of any Loan Party.
 
    9.3 Validity and Binding Nature. Each of this Agreement and each other Loan
Document to which any Loan Party is a party is the legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.
 
    9.4 Financial Condition. The audited consolidated financial statements of
the Company and its Subsidiaries as at December 31, 2009 and the unaudited
consolidated financial statements of the Company and its Subsidiaries as at
September 30, 2010, copies of each of which have been delivered to each Lender,
were prepared in accordance with GAAP (subject, in the case of such unaudited
statements, to the absence of footnotes and to normal year-end adjustments) and
present fairly in all material respects the consolidated financial condition of
the Company and its Subsidiaries as at such dates and the results of their
operations for the periods then ended.


    9.5 No Material Adverse Change. Since December 31, 2009 there has been no
material adverse change in the financial condition, operations, assets,
business, properties or prospects of the Loan Parties taken as a whole.
 
    9.6 Litigation and Indirect Obligations. No litigation (including derivative
actions), arbitration proceeding or governmental investigation or proceeding is
pending or, to the Company’s knowledge, threatened against any Loan Party which
might reasonably be expected to have a Material Adverse Effect. No Loan Party
has any Indirect Obligations not listed on Schedule 9.6 or permitted by Section
11.1.
 
    9.7 Ownership of Properties; Liens. Except as identified on Schedule 1.1(c),
each Loan Party owns good and, in the case of real property, marketable title to
all of the properties and assets, real and personal, tangible and intangible, of
any nature whatsoever (including patents, trademarks, trade names, service marks
and copyrights) which it purports to own or which are reflected in its financial
statements (except for personal property sold in the ordinary course of business
after the date of such financial statements), free and clear of all Liens,
charges and claims (including pending or, to the best of the Company’s
knowledge, threatened infringement claims with respect to patents, trademarks,
service marks, copyrights and the like) except as permitted by Section
11.2.  With respect to each Account scheduled, listed or referred to in reports
or financial statements submitted by any Loan Party to Administrative Agent or
any Lender, except as disclosed therein:  (a) the Account arose from a bona fide
transaction completed in accordance with the terms of any documents pertaining
to such transaction; (b) there are no facts, events or occurrences which in any
way impair the validity or enforcement of the Account or tend to reduce the
amount payable thereunder as shown on the applicable Loan Party’s books and
records and all invoices and statements delivered to Administrative Agent with
respect thereto; and
(c) the Account arose in the ordinary course of the applicable Loan Party’s
business.
 
    9.8 Equity Ownership; Subsidiaries. All issued and outstanding Capital
Securities of each Loan Party and the Centene Plaza Subsidiary are duly
authorized and validly issued, fully paid, non­assessable, and free and clear of
all Liens, and such securities were issued in compliance with all applicable
state and federal laws concerning the issuance of securities.  Schedule 9.8
describes each Subsidiary of the Company and each Subsidiary of each Loan Party
as of the Closing Date and identifies the ownership of each Subsidiary.  As of
the Closing Date, except as identified on Schedule 9.8, the Company has no
Subsidiaries that are not Wholly-Owned Subsidiaries.  As of the Closing Date
there are no pre-emptive or other outstanding rights, options, warrants,
conversion rights or other similar agreements or understandings for the purchase
or acquisition of any Capital Securities of any Loan Party.
 
    9.9 Pension Plans.
 
          (a) The Unfunded Liability of all Pension Plans does not in the
aggregate exceed 20% of the Total Plan Liability for all such Pension
Plans.  Each Pension Plan complies in all material respects with all applicable
requirements of law and regulations.  No contribution failure under Section 412
of the Code, Section 302 of ERISA or the terms of any Pension Plan has occurred
with respect to any Pension Plan, sufficient to give rise to a Lien under
Section 302(f) of ERISA, or otherwise to have a Material Adverse Effect.  There
are no pending or, to the knowledge of the Company, threatened, claims, actions,
investigations or lawsuits against any Pension Plan, any fiduciary of any
Pension Plan, or the Company or other any member of the Controlled Group with
respect to a Pension Plan or a Multiemployer Pension Plan which could reasonably
be expected to have a Material Adverse Effect. Neither the Company nor any other
member of the Controlled Group has engaged in any prohibited transaction (as
defined in Section 4975 of the Code or Section 406 of ERISA) in connection with
any Pension Plan or Multiemployer Pension Plan which would subject that Person
to any material liability. Within the past five years, neither the Company nor
any other member of the Controlled Group has engaged in a transaction which
resulted in a Pension Plan with an Unfunded Liability being transferred out of
the Controlled Group, which could reasonably be expected to have a Material
Adverse Effect.  No Termination Event has occurred or is reasonably expected to
occur which could reasonably be expected to have a Material Adverse Effect.


          (b) All contributions (if any) have been made to any Multiemployer
Pension Plan that are required to be made by the Company or any other member of
the Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; neither the Company nor any other member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could result in a withdrawal or partial withdrawal from any such
plan; and neither the Company nor any other member of the Controlled Group has
received any notice that any Multiemployer Pension Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of any excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent.


    9.10 Investment Company Act. No Loan Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” within the meaning of the Investment Company Act of 1940.
 
    9.11 Regulation U, T, and X. The Company is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock. None of the proceeds of any
Loans will be used for any purpose which violates or which would be inconsistent
with, the provisions of Regulation U, Regulation T, or Regulation X.
 
    9.12 Taxes. Each Loan Party has timely filed all tax returns and reports
required by law to have been filed by it and has paid all taxes and governmental
charges due and payable with respect to such return, except any such taxes or
charges which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books or where the failure to file could not reasonably be
expected to have a Material Adverse Effect. The Loan Parties have made adequate
reserves on their books and records in accordance with GAAP for all taxes that
have accrued but which are not yet clue and payable.  No Loan Party has
participated in any transaction that relates to a year of the taxpayer (which is
still open under the applicable statute of limitations) which is a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b)(2)
(irrespective of the date when the transaction was entered into).
 
    9.13 Solvency, etc.  On the Closing Date, and immediately prior to and after
giving effect to the issuance of each Letter of Credit and each borrowing
hereunder and the use of the proceeds thereof,
with respect to each of (i) the Company and (ii) the Company and the other Loan
Parties on a consolidated basis, (a) the fair value of its assets is greater
than the amount of its liabilities (including disputed, contingent and
unliquidated liabilities) as such value is established and liabilities evaluated
in accordance with GAAP, (b) the present fair saleable value of its assets is
not less than the amount that will be required to pay the probable liability on
its debts as they become absolute and matured, (c) it is able to realize upon
its assets and pay its debts and other liabilities (including disputed,
contingent and unliquidated liabilities) as they mature in the normal course of
business, (d) it does not intend to, and does not believe that it will, incur
debts or liabilities beyond its ability to pay as such debts and liabilities
mature and (e) it is not engaged in business or a transaction, and is not about
to engage in business or a transaction, for which its property would constitute
unreasonably small capital.
 
    9.14 Environmental Matters. Each Loan Party complies and at all times has
complied with all Environmental Laws, except such non-compliance which could not
(if enforced in accordance with applicable law) reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse
Effect.  Each Loan Party has obtained, and maintained in good standing, all
licenses, permits, authorizations, registrations and other approvals required
under any Environmental Law for their respective operations, and for their
reasonably anticipated future operations, and each Loan Party is in compliance
with all terms and conditions thereof, except where the failure to do so could
not reasonably be expected to result in material liability to any Loan Party,
or, either individually or in the aggregate, in a Material Adverse Effect. No
Loan Party and no properties or operations of any Loan Party is subject to, and
no Loan Party reasonably anticipates the issuance of, any written order from or
agreement with any Governmental Authority, and no Loan Party and no properties
or operations of any Loan Party is subject to any pending, or to the Company’s
knowledge threatened litigation, arbitration, investigation or other proceeding,
respecting any Environmental Law, Environmental Claim or Hazardous
Substance.  To the Company’s knowledge there are no Hazardous Substances or
other conditions or circumstances existing with respect to any property
currently owned, leased or operated by any Loan Party or any other location, or
relating to any release or threatened release of any Hazardous Substance which
might reasonably be expected to result, either individually or in the aggregate,
in a Material Adverse Effect.  To the Company’s knowledge no Loan Party has any
underground storage tanks that are not properly registered or permitted under
applicable Environmental Laws or that at any time have released, leaked,
disposed of or otherwise discharged Hazardous Substances. No Loan Party, nor to
the Company’s knowledge, any other Person, has at any time transported, stored,
disposed of, generated, or released any Hazardous Substance on the surface,
below the surface, or within the boundaries of any real property owned or
operated by any Loan Party.
 
    9.15 Insurance. Set forth on Schedule 9.15 is a complete and accurate
summary of the property and casualty insurance program of the Loan Parties as of
the Closing Date (including the names of all insurers, policy numbers,
expiration dates, amounts and types of coverage, deductibles and self-insured
retention). Each Loan Party and its properties are insured with financially
sound and reputable insurance companies which are not Affiliates of the Loan
Parties, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Loan Parties operate.
 
    9.16 Real Property. Set forth on Schedule 9.16 is a complete and accurate
list, as of the Closing Date, of the addresses of all real property owned by any
Loan Party.
 
    9.17 Information. All information heretofore or contemporaneously herewith
furnished in writing by any Loan Party to Administrative Agent or any Lender for
purposes of or in connection with this Agreement and the transactions
contemplated hereby is, and all written information hereafter furnished by or on
behalf of any Loan Party to Administrative Agent or any Lender pursuant hereto
or in connection herewith will be, true and accurate in every material respect
on the date as of which such information is dated or certified, and none of such
information is or will be incomplete by omitting to state any material fact
necessary to make such information not misleading in light of the circumstances
under which made (it being recognized by Administrative Agent and the Lenders
that any projections and forecasts provided by the Company are based on good
faith estimates and assumptions believed by the Company to be reasonable as of
the date of the applicable projections or assumptions and that actual results
during the period or periods covered by any such projections and forecasts may
differ from projected or forecasted results).
 
    9.18 Intellectual Property. Each Loan Party owns and possesses or has a
license or other right to use all patents, patent rights, trademarks, trademark
rights, trade names, trade name rights, service marks, service mark rights,
copyrights, license and other intellectual property rights as are necessary for
the conduct of the businesses of the Loan Parties, and does not infringe upon
any rights of any other Person which could reasonably be expected to have a
Material Adverse Effect.
 
    9.19 Burdensome Obligations. No Loan Party is a party to any agreement or
contract or subject to any restriction contained in its charter, by-laws, or
other organizational documents which could reasonably be expected to have either
individually or in the aggregate, a Material Adverse Effect.
 
    9.20 Labor Matters. Except as set forth on Schedule 9.20, no Loan Party is
subject to any labor or collective bargaining agreement.  There are no existing
or, to the Company’s knowledge, threatened strikes, lockouts or other labor
disputes involving any Loan Party that singly or in the aggregate could
reasonably be expected to have a Material Adverse Effect.  Hours worked by and
payment made to employees of the Loan Parties are not in violation of the Fair
Labor Standards Act or any other applicable Law dealing with such matters.
 
    9.21 No Default. No Event of Default or Unmatured Event of Default exists or
would result from the incurrence by any Loan Party of any Debt hereunder or
under any other Loan Document.  To the Company’s knowledge, no Loan Party has
breached or violated or otherwise defaulted under any agreement of such Loan
Party except for breaches, violations or defaults which could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.  No breach or default by the Company has occurred with respect to the
Senior Notes.
 
    9.22 Other Names. Except as set forth on Schedule 9.22, no Loan Party has
used any name other than the full name which identifies it in this
Agreement.  The only trade name or style under which a Loan Party creates
Accounts, or to which instruments in payment of Accounts are made payable, is
the name which identifies such Loan Party in this Agreement.
 
    9.23 S Corporation. There is no election in effect under Section 1362(a) of
the Code for the Company to be treated as an S Corporation as defined in Section
1361 (a) of the Code.
 
    9.24 Material Licenses.  All Material Licenses have been obtained or exist
for each Loan Party.
 
    9.25 Compliance with Material Laws.  To the Company’s knowledge, each Loan
Party is in compliance with all Material Laws.  Without limiting the generality
of the foregoing, the operations and employee compensation practices of every
Loan Party comply in all material respects with all applicable Material Laws.
 
    9.26 Investments.  No Loan Party has any Investments in other Persons except
Investments which would be permitted under Section 11.11 if made on or after the
Closing Date.
 
    9.27 Indebtedness. No Loan Party has any Debt except Debt which would be
permitted under Section 11.1 if incurred on or after the Closing Date.
 
    9.28 Capital Leases. No Loan Party has an interest as a lessee under any
Capital Lease, except for Capital Leases for capital assets whose aggregate cost
if purchased would not exceed the aggregate amount permitted with respect to
Capital Leases permitted under Section 11.1(h).
 
    9.29 Negative Pledges. Except for (i) the Loan Documents, (ii) the Senior
Notes Indenture and (iii) the Real Estate Debt Documents, (iv) the Tax Abatement
Documents and (v) the Outside Letters of Credit, to the extent, for clauses
(iii), (iv) and (v), any negative pledge relates solely to the property securing
such Debt, no Loan Party is a party to or bound by any contract, note, bond,
indenture, deed, mortgage, deed of trust, security agreement, pledge,
hypothecation agreement, assignment, or other agreement or undertaking, or any
security, which prohibits the creation or existence of any Lien upon or
assignment or conveyance of any of its assets.
 
    9.30 Filings. All registration statements, reports, proxy statements and
other documents, if any, required to be filed by the Company with the SEC
pursuant to the Securities Act of 1933, and the Securities Exchange Act of 1934,
have been filed, and such filings are complete and accurate and contain no
untrue statements of material fact or omit to state any material facts required
to be stated therein or necessary in order to make the statements therein not
misleading.
 
    9.31 Subordinated Debt. The subordination provisions of the Subordinated
Debt (if any) are enforceable against the holders of the Subordinated Debt by
Administrative Agent and the Lenders.  All Obligations constitute Debt which is
senior to the Subordinated Debt and entitled to the benefits of the
subordination provisions contained in the Subordinated Debt Documents, if any.
 
    9.32 Charitable Foundations. Each of the Charitable Foundations is a
Missouri nonprofit corporation which has applied for exemption, or is exempt,
from taxation pursuant to Section 501 (c)(3) of the Code.
 
    SECTION 10 AFFIRMATIVE COVENANTS.
 
    Until the expiration or termination of the Commitments and thereafter until
all Obligations hereunder and under the other Loan Documents are paid in full
and all Letters of Credit have been terminated, the Company agrees that, unless
at any time the Required Lenders shall otherwise expressly consent in writing,
it will:
 
    10.1 Reports, Certificates and Other Information. Furnish to Administrative
Agent and each Lender:
 
       10.1.1 Annual Report. Promptly when available and in any event within 90
days after the close of each Fiscal Year a copy of the annual audit report of
the Company and its Subsidiaries for such Fiscal Year, including therein
consolidated balance sheets and statements of earnings and cash flows of the
Company and its Subsidiaries as at the end of such Fiscal Year, certified
without adverse reference to going concern value and without qualification by
independent auditors of recognized standing selected by the Company and
reasonably acceptable to Administrative Agent, together with a written statement
from such accountants to the effect that in making the examination necessary for
the signing of such annual audit report by such accountants, nothing came to
their attention that caused them to believe that the Company was not in
compliance with any provision of Section 11.1, 11.3, 11.4 or 11.14 of this
Agreement insofar as such provision relates to accounting matters or, if
something has come to their attention that caused them to believe that the
Company was not in compliance with any such provision, and describing such
non-compliance in reasonable detail; provided that the Company shall be deemed
to have delivered and certified the information required in this Section 10.1.1
and in Sections 10.1.2, and 10.1.5 to the extent, and on the date, that such
information is posted at the Company’s website on the internet at
www.centene.com, at www.sec.gov, or at such other website identified by the
Company, in all cases so long as (i) such website is accessible by
Administrative Agent and the Lenders without charge,
and (ii) the Company shall promptly deliver paper copies of any such information
to Administrative Agent or any of the Lenders upon request.
 
       10.1.2 Interim Reports. Promptly when available and in any event within
45 days after the end of each Fiscal Quarter, consolidated balance sheets of the
Company and its Subsidiaries as of the end of such Fiscal Quarter, together with
consolidated and consolidating statements of earnings and consolidated
statements of cash flows for such Fiscal Quarter and for the period beginning
with the first day of such Fiscal Year and ending on the last day of such Fiscal
Quarter, certified by a Senior Officer of the Company; provided that the Company
shall be deemed to have delivered and certified the information required in this
Section 10.1.2 to the extent, and on the date, that such information is posted
at the Company’s website on the internet at www.centene.com, at www.sec.gov, or
at such other website identified by the Company, in all cases so long as (i)
such website is accessible by Administrative Agent and the Lenders without
charge, and (ii) the Company shall promptly deliver paper copies of any such
information to Administrative Agent or any of the Lenders upon request.
 
       10.1.3 Compliance Certificates.  Contemporaneously with the furnishing of
a copy of each annual audit report pursuant to Section 10.1.1 and each set of
quarterly statements pursuant to Section 10.1.2, a duly completed compliance
certificate in the form of Exhibit B, with appropriate insertions, dated the
date of such annual report or such quarterly statements and signed by a Senior
Officer of the Company, containing (i) a certification of such Senior Officer
that the financial statements accompanying such compliance certificate (except
the Minimum Regulatory Capital and Surplus Report described in Section 10.1.4)
have been prepared in accordance with GAAP applied consistently throughout the
periods covered thereby and with prior periods (except as disclosed therein),
(ii) a computation of each of the financial ratios and restrictions set forth in
Section 11.14 and to the effect that such officer has not become aware of any
Event of Default or Unmatured Event of Default that has occurred and is
continuing or, if there is any such event, describing it and the steps, if any,
being taken to cure it, (iii) a certification of such Senior Officer that all of
the representations and warranties contained in this Agreement and the other
Loan Documents are true and correct as of the date such certification is given
as if made on such date and (iv) to the extent the Company shall cease to file
regular, periodic reports with the SEC, a written statement of the Company’s
management setting forth a discussion of the Company’s financial condition,
changes in financial condition and results of operations.  The computations in
each Compliance Certificate shall be made after giving effect to the Centene
Plaza Subsidiary Exclusion, and shall demonstrate the calculation of the Centene
Plaza Subsidiary Exclusion and the effect thereof on Company’s financial
statements in form and detail satisfactory to Administrative Agent.
 
       10.1.4 Annual Statutory Statements. Within 60 days after the end of each
Fiscal Year, each Loan Party’s Minimum Regulatory Capital and Surplus Report and
upon request, all quarterly statutory statements and other financial statements
which any Loan Party is required by Law to deliver to any Governmental
Authority, including income statements, balance sheets, and statements of cash
flow for each such Loan Party individually.
 
       10.1.5 Reports to the SEC and to Shareholders. Promptly upon the filing
or sending thereof, copies of all regular, periodic or special reports of any
Loan Party filed with the SEC; copies of all registration statements of any Loan
Party filed with the SEC (other than on Form S-8); and copies of all proxy
statements or other communications made to security holders generally; provided
that the Company shall be deemed to have delivered and certified the information
required in this Section 10.1.5 to the extent, and on the date, that such
information is posted at the Company’s website on the internet at
www.centene.com, at www.sec.gov, or at such other website identified by the
Company, in all cases so long as (i) such website is accessible by
Administrative Agent and the Lenders without charge, and (ii) the Company shall
promptly deliver paper copies of any such information to Administrative Agent or
any of the Lenders upon request.
 
       10.1.6 Notice of Default, Litigation and ERISA Matters.  Promptly upon
becoming aware of any of the following, written notice describing the same and
the steps being taken by the Company or the Subsidiary affected thereby with
respect thereto:
         
          (a) the occurrence of an Event of Default or an Unmatured Event of
Default;


          (b) any litigation, arbitration, investigation or proceeding not
previously disclosed by the Company to the Lenders which has been instituted or,
to the knowledge of the Company, is threatened against the Company or any of its
Subsidiaries or to which any of the properties of any thereof is subject which
might reasonably be expected to have a Material Adverse Effect;


          (c) any cancellation or material change (other than increases in
coverage) in any insurance maintained by the Company or any of its Subsidiaries;


          (d) any violation by any Loan Party of the minimum statutory net worth
requirements imposed by any Governmental Authority to which such Loan Party is
subject; and


          (e) any other event (including (i) any violation of any Environmental
Law or the assertion of any Environmental Claim or (ii) the enactment or
effectiveness of any Law) which might reasonably be expected to have a Material
Adverse Effect.


       10.1.7 Budgets. As soon as practicable, and in any event not later than
30 days after the commencement of each Fiscal Year, a budget for such Fiscal
Year for the Company and its Subsidiaries in form and detail satisfactory to
Administrative Agent.  The budget shall be presented both before and after
giving effect to the Centene Plaza Subsidiary Exclusion.
 
       10.1.8 Notices Under Subordinated Debt Documents and Acquisition
Documents. Promptly following receipt, copies of any notices (including notices
of default or acceleration) received from any holder or trustee of, under or
with respect to any Subordinated Debt or from any other Person which is a party
to any Acquisition Document.
 
        10.1.9 Organizational Documents of Subsidiaries. Within five Business
Days of Administrative Agent’s written request, then current copies of the
charter, by-laws, or other organizational documents of the Company or any of its
Subsidiaries so requested by Administrative Agent, certified by the Company or
such Subsidiary as being true, correct, and complete.
 
        10.1.10 Other Information. Promptly from time to time, such other
information concerning the Company or any of its Subsidiaries as any Lender or
Administrative Agent may reasonably request.
 
    10.2 Books, Records and Inspections. Keep, and cause each other Loan Party
to keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; permit, and cause each other Loan Party to permit, any Lender or
Administrative Agent or any representative thereof, after reasonable notice (or
at any time without notice if an Event of Default exists), to inspect the
properties and operations of the Loan Parties; and permit, and cause each other
Loan Party to permit, at any reasonable time and with reasonable notice (or at
any time without notice if an Event of Default exists), any Lender or
Administrative Agent or any representative thereof to visit any or all of its
offices, to discuss its financial matters with its officers and its independent
auditors (and the Company hereby authorizes such independent auditors to discuss
such financial matters with any Lender or Administrative Agent or any
representative thereof), and to examine (and, at the expense of the Loan
Parties, photocopy extracts from) any of its books or other records; and permit,
and cause each other Loan Party to permit, Administrative Agent and its
representatives to inspect, after reasonable notice (or at any time without
notice if an Event of Default exists) the tangible assets of the Loan Parties,
to perform appraisals, and to inspect, audit, check and make copies of and
extracts from the books, records, computer data, computer programs, journals,
orders, receipts, correspondence and other data relating to the Loan
Parties.  All such inspections or audits by Administrative Agent shall be at the
Company’s expense, provided that so long as no Event of Default or Unmatured
Event of Default exists, the Company shall not be required to reimburse
Administrative Agent for inspections or audits more frequently than once each
Fiscal Year.
 
    10.3 Maintenance of Property; Insurance.


          (a) Keep, and cause each other Loan Party to keep, all property useful
and necessary in the business of the Loan Parties in good working order and
condition, ordinary wear and tear excepted.


          (b) Maintain, and cause each other Loan Party to maintain, with
responsible insurance companies, such insurance coverage as may be required by
any law or governmental regulation or court decree or order applicable to it and
such other insurance, to such extent and against such hazards and liabilities,
as is customarily maintained by companies similarly situated.


    10.4 Compliance with Laws; Payment of Taxes and Liabilities. (a) Comply, and
cause each other Loan Party to comply with all applicable Laws (including
Environmental Laws), except where failure to comply could not reasonably be
expected to have a Material Adverse Effect; (b) without limiting clause (a)
above, ensure, and cause each other Loan Party to ensure, that no person who
owns a controlling interest in or otherwise controls a Loan Party is or shall be
(i) listed on the Specially Designated Nationals and Blocked Person List
maintained by the Office of Foreign Assets Control (“OFAC”),Department of the
Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (ii) a person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive Orders,
(c) without limiting clause (a) above, comply, and cause each other Loan Party
to comply, with all applicable Bank Secrecy Act (“BSA”) and anti-money
laundering laws and regulations and (d) pay, and cause each other Loan Party to
pay, prior to delinquency, all taxes and other governmental charges against it,
as well as claims of any kind which, if unpaid, could become a Lien on any of
its property; provided that the foregoing shall not require any Loan Party to
pay any such tax or charge so long as it shall contest the validity thereof in
good faith by appropriate proceedings and shall set aside on its books adequate
reserves with respect thereto in accordance with GAAP.
 
    10.5 Maintenance of Existence, Material Licenses, etc. Maintain and
preserve, and (subject to Section 11.5) cause each other Loan Party to maintain
and preserve, (a) its existence and good standing in the jurisdiction of its
organization, and its qualification to do business and good standing in each
jurisdiction where the nature of its business makes such qualification necessary
(other than such jurisdictions in which the failure to be qualified or in good
standing could not reasonably be expected to have a Material Adverse Effect),
and (b) all Material Licenses of such Loan Party.
 
    10.6 Use of Proceeds. Use the proceeds of the Loans, and the Letters of
Credit, (a) on the Closing Date, to fund the repayment of the Existing
Indebtedness and (b) thereafter, solely for working capital purposes, for
Acquisitions permitted by Section 11.5, for redemptions by the Company of
Capital Securities consisting of its commons shares in accordance with, and to
the extent permitted by, Section 11.4, for Capital Expenditures and for other
general business purposes; and not use or permit any proceeds of any Loan to be
used, either directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of “purchasing or carrying” any Margin Stock.
 
    10.7 Employee Benefit Plans.


          (a) Maintain, and cause each other member of the Controlled Group to
maintain, each Pension Plan in substantial compliance with all applicable
requirements of law and regulations.
 
          (b) Make, and cause each other member of the Controlled Group to make,
on a timely basis, all required contributions to any Pension Plan or
Multiemployer Pension Plan.
 
          (c) Not, and not permit any other member of the Controlled Group to
(i) seek a waiver of the minimum funding standards of ERISA, (ii) terminate or
withdraw from any Pension Plan or Multiemployer Pension Plan or (iii) take any
other action with respect to any Pension Plan that would reasonably be expected
to entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (a), (b) and (c) individually or in the aggregate
would not have a Material Adverse Effect.
 
    10.8 Environmental Matters. If any release or threatened release of
Hazardous Substances shall occur or shall have occurred on any real property or
any other assets of any Loan Party, the Company shall, or shall cause the
applicable Loan Party or other responsible party to, cause the prompt
containment and removal of such Hazardous Substances and the remediation of such
real property or other assets as necessary to comply with all Environmental Laws
and to preserve the value of such real property or other assets.  Without
limiting the generality of the foregoing, the Company shall, and shall cause
each other Loan Party or other responsible party to, comply with any all
requirements of any Governmental Authority relating to the performance of
activities in response to the release or threatened release of a Hazardous
Substance.
 
    10.9 Compliance with Loan Documents. Comply, and cause each Loan Party to
comply, with all of the terms, conditions and covenants contained in the Loan
Documents to which such Loan Party is a party.
 
    10.10 Credit Ratings. At all times use commercially reasonable efforts to
maintain a public corporate credit rating from S&P and a public corporate family
rating from Moody’s, in each case in respect of the Company.
 
    10.11 Conference Call. The Company shall permit the Lenders to participate
in periodic conference calls with certain investors to discuss such financial
statements and answer questions about such financial statements; provided that
if no such conference call shall be scheduled in any calendar quarter, the
Company, at the request of Administrative Agent, shall schedule, make itself
available for and participate in a conference call with the Lenders to discuss
such financial statements and answer questions about such financial
statements.  Details of such conference call will be included in each such
financial statements.
 
    SECTION 11 NEGATIVE COVENANTS.
 
    Until the expiration or termination of the Commitments and thereafter until
all Obligations hereunder and under the other Loan Documents are paid in full
and all Letters of Credit have been terminated, the Company agrees that, unless
at any time the Required Lenders shall otherwise expressly consent in writing,
it will:
 
    11.1 Debt. Not, and not permit any other Loan Party to, create, incur,
assume or suffer to exist any Debt, except:
 
          (a) Obligations under this Agreement and the other Loan Documents;


          (b) Real Estate Debt, together with any Debt of the Centene Plaza
Subsidiary, not to exceed $120,000,000 in the aggregate at any one time
outstanding;


          (c) Debt which is unsecured; provided that (i) after giving effect
thereto on a pro forma basis, the Company and the other Loan Parties shall be in
compliance with a Total Debt to EBITDA Ratio of not greater than 2.25 to 1.00
(provided that for purposes of calculating the Total Debt to EBITDA Ratio, the
Commitments (including any Incremental Commitments) shall be assumed to be fully
drawn), (ii) no Unmatured Event of Default or Event of Default shall have
occurred and be continuing on the date of incurrence of such Debt or could
reasonably be expected to occur as a result thereof and (iii) the documents
governing such Debt do not contain covenants (including quantitative covenants
and financial covenants) which are more restrictive than the covenants contained
in this Agreement or which the Loan Parties could violate without violating the
covenants contained in this Agreement;


          (d) Subordinated Debt which is unsecured; provided that (i) the
incurrence of such Subordinated Debt would not reasonably be expected to cause,
either immediately or in the foreseeable future, a violation of the covenants
contained in Section 11.14 (provided that for purposes of calculating the Total
Debt to EBITDA Ratio, the Commitments (including any Incremental Commitments)
shall be assumed to be fully drawn), (ii) no Unmatured Event of Default or Event
of Default shall have occurred and be continuing on the date of incurrence of
such Debt or could reasonably be expected to occur as a result thereof, (iii)
the documents governing such Subordinated Debt shall not contain covenants
(including quantitative covenants and financial covenants) which are more
restrictive than the covenants contained in this Agreement or which the Loan
Parties could violate without violating the covenants contained in this
Agreement, (iv) the final maturity of such Subordinated Debt shall be no earlier
than 90 days after the Termination Date and (v) the weighted average life to
maturity of such Subordinated Debt shall not be shorter than the weighted
average life to maturity of any Loans or Commitments outstanding as of the time
of the issuance thereof;


          (e) Centene Plaza Phase II Debt, together with any Debt of the Centene
Plaza Phase II Subsidiary, not to exceed $100,000,000 in the aggregate at any
one time outstanding;
 
          (f) Hedging Obligations incurred for bona fide hedging purposes and
not for speculation;
 
          (g) Debt described on Schedule 11.1 and any extension, renewal or
refinancing thereof so long as the principal amount thereof is not increased (it
being agreed that any increase will be permitted without the consent of
Administrative Agent and the Required Lenders only to the extent that such
additional Debt is otherwise permitted pursuant to clauses (b), (c), (d) or (n)
of this Section 11.1);


          (h) Debt under Capital Leases for capital assets whose aggregate cost
if purchased would not exceed $60,000,000;
 
          (i) Indirect Obligations of the Company which do not exceed
$10,000,000 in the aggregate at any time;
 
          (j) Indirect Obligations arising with respect to customary
indemnification obligations in favor of sellers in connection with Acquisitions
permitted under Section 11.5 and purchasers in connection with dispositions
permitted under Section 11.5;
 
          (k) Indirect Obligations arising with respect to performance
guaranties (which may include payment obligations) provided by a Loan Party on
behalf of another Loan Party in the ordinary course of business;
 
          (l) Debt of any Loan Party to the Company which results from an
Investment made by the Company in such Loan Party pursuant to, and permitted by,
Section 11.11(b);
 
          (m) Debt in respect of Outside Letters of Credit in an aggregate
principal amount not to exceed $75,000,000; and
 
          (n) unsecured Debt of the Company or any other Loan Party (excluding
Indirect Obligations) in an aggregate amount at any one time outstanding not to
exceed $75,000,000.
 
    11.2 Liens. Not, and not permit any other Loan Party to, create or permit to
exist any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired), except:


          (a) Liens for taxes, payments in lieu of taxes, assessments, special
assessments or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which it maintains adequate
reserves;


          (b) Liens arising in the ordinary course of business (such as (i)
Liens of landlords, carriers, warehousemen, mechanics and materialmen and other
similar Liens imposed by law and (ii) Liens in the form of deposits or pledges
incurred in connection with worker’s compensation, unemployment compensation and
other types of social security (excluding Liens arising under ERISA) or in
connection with surety bonds, bids, performance bonds and similar obligations)
for sums not overdue or being contested in good faith by appropriate proceedings
and not involving any advances or borrowed money or the deferred purchase price
of property or services and, in each case, for which it maintains adequate
reserves;


          (c) Liens described on Schedule 11.2 as of the Closing Date;


          (d) (i) subject to the limitation set forth in Section 11.1(b), Liens
that constitute purchase money security interests on any property (including
mortgage liens on real property) securing debt incurred for the purpose of
financing all or any part of the cost of acquiring such property, provided that
any such Lien attaches to such property within 20 days of the acquisition
thereof and attaches solely to the property so acquired, and the replacement,
extension or renewal of any Lien permitted by this clause (i) above upon or in
the same property subject thereto arising out of the extension, renewal or
replacement of the Debt secured thereby (without increase in the amount
thereof); and (ii) subject to the limitations set forth in Section 11.1(h),
Liens arising in connection with Capital Leases (and attaching only to the
property being leased);


          (e) attachments, appeal bonds, judgments and other similar Liens, for
sums not exceeding $5,000,000 arising in connection with court proceedings,
provided the execution or other enforcement of such Liens is effectively stayed
and the claims secured thereby are being actively contested in good faith and by
appropriate proceedings;


          (f) easements, rights of way, restrictions, minor defects or
irregularities in title and other similar Liens not interfering in any material
respect with the ordinary conduct of the business of any Loan Party;


          (g) Liens arising under the Loan Documents;


          (h) the replacement, extension or renewal of any Lien permitted by
clause (c) above upon or in the same property subject thereto arising out of the
extension, renewal or replacement of the Debt secured thereby (without increase
in the amount thereof); and


          (i) Liens securing Debt permitted by Section 11.1(m) in an aggregate
principal amount not exceeding $75,000,000.


    11.3 Operating Leases. Not permit the aggregate amount of all rental
payments under Operating Leases made (or scheduled to be made) by the Loan
Parties (on a consolidated basis) in any Fiscal Year to exceed the greater of
(a) an amount equal to 5% of Net Worth or (b) $40,000,000.
45
    11.4 Restricted Payments. Not, and not permit any other Loan Party to, (a)
make any distribution to any holders of its Capital Securities (except for
dividends or distributions from a Subsidiary to the Company), (b) purchase or
redeem any of its Capital Securities (except as provided below), (c) pay any
management fees or similar fees to any of its equityholders or any Affiliate
thereof,
(d) make any redemption, prepayment, defeasance, repurchase or any other payment
in respect of any Subordinated Debt, (e) make any loans or advances to a
shareholder, (f) make any contribution to, donation to, loan to, investment in,
or any other transfer of funds or property to any Charitable Foundation, or (g)
set aside funds for any of the foregoing.  Notwithstanding the foregoing, so
long as no Unmatured Event of Default or Event of Default has occurred and is
continuing or could reasonably be expected to occur as a result thereof, (i) any
Subsidiary may pay dividends or make other distributions to a domestic
Wholly-Owned Subsidiary, (ii) the Company may make a distribution to holders of
its Capital Securities in the form of stock of the Company, (iii) in lieu of
fractional shares in association with a stock dividend, the Company may pay cash
dividends in an aggregate amount not exceeding $1,000,000 in any Fiscal Year and
(iv) the Company may redeem its Capital Securities consisting of common shares
so long as (1) the aggregate purchase price for the common shares redeemed from
and after the date of this Agreement does not exceed $200,000,000, and (2) the
Company is in compliance with all the financial ratios and restrictions set
forth in Section 11.14 both as of the date thereof (based on a computation
period of the twelve calendar month period most recently ended) and on a pro
forma basis after giving effect to such redemption.  In addition,
notwithstanding the foregoing, the Company or any other Loan Party may make
contributions to a Charitable Foundation so long as (I) no Unmatured Event of
Default or Event of Default has occurred and is continuing or could reasonably
be expected to occur as a result thereof, (II) such contribution could not
reasonably be expected to have a Material Adverse Effect, (III) such
contributions are treated for accounting purposes by the Company as an expense
and deducted in the calculation of Consolidated Net Income (and EBITDA), and
(IV) such Charitable Foundation is exempt from taxation pursuant to Section
501(c)(3) of the Code.
 
    11.5 Mergers, Consolidations, Sales. Not, and not permit any other Loan
Party to, (a) be a party to any merger or consolidation, or purchase or
otherwise acquire all or substantially all of the assets or any Capital
Securities of any class of, or any partnership or joint venture interest in, any
other Person, (b) sell, transfer, convey or lease all or any substantial part of
its assets or Capital Securities (including the sale of Capital Securities of
any Subsidiary) except for sales of inventory and obsolete equipment in the
ordinary course of business and, so long as no Unmatured Event of Default or
Event of Default has occurred and is continuing, or (c) sell or assign with or
without recourse any receivables, except for (i) any such merger, consolidation,
sale, transfer, conveyance, lease or assignment of or by any Wholly-Owned
Subsidiary into the Company or into any other domestic Wholly-Owned Subsidiary;
(ii) any such purchase or other acquisition by the Company or any domestic
Wholly-Owned Subsidiary of the assets or Capital Securities of any Wholly-Owned
Subsidiary; and (iii) any Acquisition by the Company or any domestic
Wholly-Owned Subsidiary where:


          (A) the Acquisition is made in accordance with the Company’s strategic
business plan, as it may be amended from time to time by the Company, and is an
Acquisition of a Person in a line of business which is similar or complementary
to the lines of business of the Loan Parties as of the Closing Date;


          (B) immediately before and after giving effect to such Acquisition, no
Event of Default or Unmatured Event of Default shall exist or is reasonably
likely to occur as a result of such Acquisition;


          (C) immediately after giving effect to such Acquisition, the Company
is in pro forma compliance with all the financial ratios and restrictions set
forth in Section 11.14;


          (D) in the case of the Acquisition of any Person, the board of
directors or similar governing body of such Person has approved such
Acquisition, and in the case of an Acquisition which is structured as a merger
involving the Company, the Company is the surviving Person; and
         
          (E) not less than ten Business Days prior to such Acquisition,
Administrative Agent shall have received an acquisition summary with respect to
the Person and/or business or division to be acquired, such summary to include a
reasonably detailed description thereof (including financial information) and
operating results (including financial statements for the most recent 12 month
period for which they are available and as otherwise available), the terms and
conditions, including economic terms, of the proposed Acquisition, and the
Company’s calculation of pro forma EBITDA relating thereto.


    The conditions contained in clauses (C) and (E) above will not apply to an
Acquisition if the Company has provided prior written notice of such Acquisition
to Administrative Agent summarizing the essential terms thereof and the total
consideration paid (including the fair market value of any property conveyed and
including deferred consideration) by a Loan Party if such Acquisition (1) does
not exceed $20,000,000 and (2) will not cause the total consideration paid
(including the fair market value of any property conveyed and including deferred
consideration) in all Acquisitions in such Fiscal Year to exceed $60,000,000 in
the aggregate.
 
    11.6 Modification of Organizational Documents. Not permit the charter,
by-laws or other organizational documents of the Company or any of its
Subsidiaries to be amended or modified in any way unless (a) in the case of the
Company, copies of such amendment or modification are promptly provided to
Administrative Agent, (b) in all cases, such amendment or modification does not
adversely affect the interests of the Lenders hereunder or at law, and (c) in
all cases, such amendment or modification is not reasonably likely to have a
Material Adverse Effect.
 
    11.7 Transactions with Affiliates. Not, and not permit any other Loan Party
to, enter into, or cause, suffer or permit to exist any transaction, arrangement
or contract with any of its Affiliates; provided, however, that the Company and
the other Loan Parties may engage in such transactions in the ordinary course of
business and pursuant to the reasonable requirements of its business on terms
which are not materially less favorable than are obtainable from any Person
which is not one of its Affiliates.
 
    11.8 Unconditional Purchase Obligations. Not, and not permit any other Loan
Party to, enter into or be a party to any contract for the purchase of
materials, supplies or other property or services if such contract requires that
payment be made by it regardless of whether delivery is ever made of such
materials, supplies or other property or services.
 
    11.9 Inconsistent Agreements. Not, and not permit any other Loan Party to,
enter into any agreement containing any provision which would (a) be violated or
breached by any borrowing by the Company hereunder or by the performance by any
Loan Party of any of its Obligations hereunder or under any other Loan Document,
(b) prohibit any Loan Party from granting a Lien on any of its assets to
Administrative Agent and the Lenders, other than (i) as contemplated by Section
9.29 or (ii) with respect to negative pledges and restrictions on Liens in favor
of any holder of Debt permitted under Section 11.2 but solely to the extent any
negative pledge relates to the property secured by such Lien or that expressly
permits Liens for the benefit of the Administrative Agent and the Lenders with
respect to the Loans and the Obligations under the Loan Documents on a senior
basis without the requirement that such holders of such Debt be secured by Liens
on an equal and ratable, or junior, basis, or (c) create or permit to exist or
become effective any encumbrance or restriction on the ability of any Subsidiary
to (i) pay dividends or make other distributions to the Company or any other
Subsidiary, or pay any Debt owed to the Company or any other Subsidiary, (ii)
make loans or advances to any Loan Party or (iii) transfer any of its assets or
properties to any Loan Party, other than (A) customary restrictions and
conditions contained in agreements relating to the sale of all or a substantial
part of the assets of any Subsidiary pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary to be sold and such
sale is
permitted hereunder, (B) restrictions or conditions imposed by any agreement
relating to purchase money Debt, Capital Leases and other secured Debt permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Debt and (C) customary provisions in leases and other
contracts restricting the assignment thereof.
 
    11.10 Business Activities. Not, and not permit any other Loan Party to,
engage in any line of business other than (a) the businesses engaged in on the
date hereof, (b) the managed health care business,
(c) lines of business which are similar or complementary thereto, and (d) lines
of business set forth in the Company’s strategic business plan, as it may be
amended from time to time by the Company.
 
    11.11 Investments.  Not, and not permit any other Loan Party to, make or
permit to exist any Investment in any other Person, except the following:


          (a) Investments (i) by any Loan Party other than the Company in any
other Loan Party, (ii) by the Company or any other Loan Party consisting solely
of the incurrence of Debt to the extent permitted by Sections 11.1(b) and
11.1(e) and (iii) by the Company or any other Loan Party consisting of the
purchase of Debt instruments issued by the District in an aggregate amount not
to exceed $35,000,000;


          (b) Investments by the Company in any other Loan Party (i) to the
extent such Investment in a Loan Party is being made to cause, and does not
exceed the amount required for, such Loan Party to have total capital in an
amount equal to its Required Capital, and (ii) otherwise, in an aggregate amount
for all such Investments made in any Fiscal Year not to exceed $10,000,000.  To
the extent the aggregate amount of such Investments in any Loan Party under this
Section 11.11(b) exceeds $15,000,000 in any Fiscal Year, the Company will notify
Administrative Agent in writing of such Investment prior to making such
Investment;


          (c) Investments which comply with the Company’s investment policy
attached hereto as Schedule 11.11 (provided, that notwithstanding the Company’s
investment policy, (i) Investments in venture capital funds shall not be
permitted to the extent they exceed $20,000,000 in the aggregate across all
health plans, and (ii) Investments in transportation development district bonds
relating to the Centene Plaza Project shall not be permitted except to the
extent they are expressly permitted by Section 11.11(a)(iii)); and


          (d) Investments to consummate Acquisitions permitted by Section 11.5;
and initial Investments in new Subsidiaries the organization or creation of
which is permitted by Section 11.18.


    11.12 Restriction of Amendments to Certain Documents. Not amend or otherwise
modify, or waive any rights under, any Subordinated Debt Documents.
 
    11.13 Fiscal Year. Not change its Fiscal Year.
 
    11.14 Financial Covenants.
 
       11.14.1 Fixed Charge Coverage Ratio. Not permit the Fixed Charge Coverage
Ratio for any Computation Period to be less than 1.75 to 1.00.  In each
Computation Period, the Fixed Charge Coverage Ratio shall be calculated after
giving effect to the Centene Plaza Subsidiary Exclusion.
 
       11.14.2 Total Debt to EBITDA Ratio. Not permit the Total Debt to EBITDA
Ratio for any Computation Period to exceed 2.75 to 1.00.  In each Computation
Period, the Total Debt to EBITDA Ratio shall be calculated after giving effect
to the Centene Plaza Subsidiary Exclusion.
 
       11.14.3 Minimum Net Worth. Not permit the Net Worth of the Company and
its
Subsidiaries to be less than $750,000,000 at the Closing Date (the “Initial
Required Net Worth Amount”), or as of the end of each Fiscal Quarter to be less
than an amount equal to the sum of $750,000,000 plus the sum of (a) an amount
equal to 50% of Consolidated Net Income (without deduction for losses) on a
cumulative basis from and after December 31, 2010, (b) an amount equal to 50% of
the net proceeds (defined as gross proceeds less reasonable brokers’ and
underwriters’ fees and commissions and other reasonable expenses of the
issuance) of the issuance by the Company or any other Loan Party of any Capital
Securities on a cumulative basis from the Closing Date through the date of
measurement, and (c) an amount equal to 50% of any increase in the Net Worth of
the Company and its Subsidiaries associated with an Acquisition permitted by
Section 11.5 on a cumulative basis from the Closing Date through the date of
measurement; provided, that for purposes of this Section 11.14.3, the Company’s
Net Worth shall be calculated net of the effect of any non-cash impairments up
to five percent (5%) of the Initial Required Net Worth Amount.
 
    11.15 Prepayment of Debt. Not, and not permit any of its Subsidiaries to,
voluntarily prepay any Debt other than (i) the Obligations in accordance with
the terms of the Loan Documents, (ii) trade payables in the ordinary course of
business, (iii) so long as no Unmatured Event of Default or Event of Default has
occurred and is continuing, Debt owing by a Loan Party, to any other Loan Party,
and (iv) so long as no Unmatured Event of Default or Event of Default has
occurred and is continuing, the Other Bank Loan in an aggregate amount not to
exceed $14,000,000.
 
    11.16 Cancellation of Debt. Not, and not permit any other Loan Party to,
cancel any claim or debt owing to it, except for reasonable consideration or in
the ordinary course of business.
 
    11.17 Capital Structure; Equity Securities. Not, and not permit any of its
Subsidiaries to, (a) make any change in its capital structure which has or could
have a Material Adverse Effect; or (b) create any new class of stock, issue any
stock, or create or issue any other equity or non-equity securities except for
stock or other equity or non-equity securities which at the time of issuance
would not, and which at any time thereafter could not, obligate the Company or
any other Loan Party to violate Section 11.4.
 
    11.18 New Subsidiaries. Not, and not permit any other Loan Party to,
acquire, organize or create any Subsidiary (other than the Centene Plaza Phase
II Subsidiary); provided, however, that the Company may (and may permit any
other Loan Party to) (a) acquire a Subsidiary as part of an Acquisition
permitted under Section 11.5, or (b) organize or create any Subsidiary, so long
as, in the case of clauses (a) or (b), the Company notifies Administrative Agent
in writing at least 5 days prior to the acquisition, organization, or creation
of such Subsidiary and contemporaneously with such acquisition, organization, or
creation, (i) such Subsidiary becomes (and if Administrative Agent so requests
in writing, confirms in writing that it is) a Loan Party under this Agreement;
and (ii) all of the representations and warranties contained in this Agreement
are true and correct with respect to such Subsidiary as of the date of
acquisition, organization, or creation.
 
    11.19 Charitable Foundations.  Use commercially reasonable efforts to
promptly qualify each Charitable Foundation as exempt from taxation pursuant to
Section 501 (c)(3) of the Code, and once such qualification is obtained, not
cause or permit any Charitable Foundation to lose its status as a nonprofit
corporation which is exempt from taxation pursuant to Section 501 (c)(3) of the
Code, and not cause or permit any Charitable Foundation to violate any provision
of its organizational documents.
 
    11.20 Transactions Having a Material Adverse Effect. Not, and not permit any
of its Subsidiaries to, enter into any transaction which has or is reasonably
likely to have a Material Adverse Effect.
 
    11.21 Guaranties. Not permit any of its Subsidiaries to deliver a guaranty
in respect of any Senior Notes or otherwise become directly or indirectly liable
for all or any part of any Senior Notes, and not permit any of its Subsidiaries
to deliver a guaranty in respect of any other Debt or otherwise become directly
or indirectly liable for all or any part of any other Debt.
 
    11.22 Exceptions. Notwithstanding anything else contained herein (i) the Tax
Abatement Documents shall not be deemed to be Capital Leases and (ii) the
obligations of the Company or any of its Subsidiaries to pay rent as set forth
on Schedule 11.22 shall not be deemed to be Indirect Obligations.
 
    SECTION 12 EFFECTIVENESS; CONDITIONS OF LENDING, ETC.
 
    The obligation of each Lender to make its Loans and of each Issuing Lender
to issue Letters of Credit is subject to the following conditions precedent:
 
    12.1 Effectiveness. This Agreement shall not become effective until the date
on which Administrative Agent shall have received all of the following, each
duly executed and dated the Closing Date (or such earlier date as shall be
satisfactory to Administrative Agent), in form and substance satisfactory to
Administrative Agent (and the date on which all such conditions precedent have
been satisfied or waived in writing by Administrative Agent and the Lenders is
called the “Closing Date”):
 
       12.1.1 Notes. At the request of any Lender in accordance with Section
3.1, a Note for such Lender.
 
       12.1.2 Authorization Documents.  The Company’s (a) charter (or similar
formation document), certified by the appropriate governmental authority; (b) a
good standing certificate in its state of incorporation (or formation) and in
each other state requested by Administrative Agent; (c) bylaws (or similar
governing document); (d) resolutions of its board of directors (or similar
governing body) approving and authorizing such Person’s execution, delivery and
performance of the Loan Documents to which it is party and the transactions
contemplated thereby; and (e) signature and incumbency certificates of its
officers executing any of the Loan Documents and authorized to submit a Notice
of Borrowing (it being understood that Administrative Agent and each Lender may
conclusively rely on each such certificate until formally advised by a like
certificate of any changes therein), all certified by its secretary or an
assistant secretary (or similar officer) as being in full force and effect
without modification.
 
       12.1.3 Consents, etc.  Certified copies of all documents evidencing any
necessary corporate, limited liability company or partnership action, consents
and governmental approvals (if any) required for the execution, delivery and
performance by the Company of the Loan Documents to which it is a party and the
documents referred to in this Section 12.
 
       12.1.4 Letter of Direction. A letter of direction containing funds flow
information with respect to the proceeds of the Loans on the Closing Date.
 
       12.1.5 Solvency Certificate. A certificate from the chief financial
officer of the Company certifying that after giving effect to the consummation
of the transactions contemplated hereby and any rights of contribution, each
Loan Party is and shall be Solvent and that the Loan Parties, taken as a whole,
are and shall be Solvent.
 
       12.1.6 Subordination Agreements. Subordination Agreements with respect to
all Subordinated Debt.
 
       12.1.7 Opinion of Counsel. An opinion of counsel for the Company in form
and substance reasonably satisfactory to the Joint Lead Arrangers.
 
       12.1.8 Insurance. Evidence of the existence of insurance required to be
maintained pursuant to Section 10.3(b).
 
       12.1.9 Payment of Fees and Expenses. Evidence of payment by the Company
of all accrued and unpaid fees, costs and expenses to the extent then due and
payable on the Closing Date, together with all Attorney Costs of Administrative
Agent to the extent invoiced prior to the Closing Date,
50
plus such additional amounts of Attorney Costs as shall constitute
Administrative Agent’s reasonable estimate of Attorney Costs incurred or to be
incurred by Administrative Agent through the closing proceedings (provided that
such estimate shall not thereafter preclude final settling of accounts between
the Company and Administrative Agent).
 
       12.1.10 Existing Loan Agreement.  A letter terminating the Loan Agreement
between the Company, the Lenders party thereto and LaSalle Bank National
Association, as Administrative Agent, dated as of September 14, 2004, as amended
(and evidence of the repayment in full of all Debt thereunder).
 
       12.1.11 Closing Certificate. A certificate executed by an officer of the
Company on behalf of the Company certifying the matters set forth in Section
12.2.1 as of the Closing Date.
 
       12.1.12 Financial Statements.  Unaudited interim consolidated financial
statements for the Company and its Subsidiaries for the Fiscal Quarters ending
March 31, 2010, June 30, 2010 and September 30, 2010.  Such financial statements
shall include a balance sheet, income statement, and statement of cash flows.
 
       12.1.13 Bank Regulatory Information. At least 10 days prior to the
Closing Date, the Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Uniting and Strengthening America by Providing Appropriate Tools Requires to
Intercept and Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “Patriot Act”).
 
       12.1.14 Other. Such other documents as Administrative Agent or any Lender
may reasonably request.
 
    12.2 Conditions. The obligation (a) of each Lender to make each Loan and (b)
of each Issuing Lender to issue each Letter of Credit is subject to the
following further conditions precedent that:
 
       12.2.1 Compliance with Warranties, No Default, etc.  Both before and
after giving effect to any borrowing and the issuance of any Letter of Credit,
the following statements shall be true and correct:


          (a) the representations and warranties of each Loan Party set forth in
this Agreement and the other Loan Documents shall be true and correct in all
material respects with the same effect as if then made (except to the extent
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct as of such earlier date); provided that
to the extent any such representation or warranty is already qualified by
materiality or material adverse effect, such representation or warranty shall be
true and correct in all respects; and


          (b) no Event of Default or Unmatured Event of Default shall have then
occurred and be continuing.


       12.2.2 Confirmatory Certificate. If requested by Administrative Agent or
any Lender, Administrative Agent shall have received (in sufficient counterparts
to provide one to each Lender) a certificate dated the date of such requested
Loan or Letter of Credit and signed by a duly authorized representative of the
Company as to the matters set out in Section 12.2.1 (it being understood that
each request by the Company for the making of a Loan or the issuance of a Letter
of Credit shall be deemed to constitute a representation and warranty by the
Company that the conditions precedent set forth in Section
12.2 will be satisfied at the time of the making of such Loan or the issuance of
such Letter of Credit), together with such other documents as Administrative
Agent or any Lender may reasonably request in support thereof.
51
    SECTION 13 EVENTS OF DEFAULT AND THEIR EFFECT.
 
    13.1 Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:


          (a) Non-Payment of the Loans, etc. Default in the payment when due of
the principal of any Loan; or default, and continuance thereof for five days, in
the payment when due of any interest, fee, reimbursement obligation with respect
to any Letter of Credit or other amount payable by the Company hereunder or
under any other Loan Document.


          (b) Default under Other Debt.  Any default shall occur under the terms
applicable to any Debt of the Company or any of its Subsidiaries individually or
in an aggregate amount (for all such Debt so affected and including undrawn
committed or available amounts and amounts owing to all creditors under any
combined or syndicated credit arrangement) exceeding $20,000,000, or under the
terms applicable to the Senior Notes, and such default shall accelerate the
maturity of such Debt (including the Senior Notes) or permit the holder or
holders thereof, or any trustee or agent for such holder or holders, to cause
such Debt (including the Senior Notes) to become due and payable (or require the
Company or any of its Subsidiaries to purchase or redeem such Debt (including
the Senior Notes) or post cash collateral in respect thereof) prior to its
expressed maturity.


          (c) Other Material Obligations. Default in the payment when due, or in
the performance or observance of, any material obligation of, or condition
agreed to by, any Loan Party with respect to any material purchase or lease of
goods or services where such default, singly or in the aggregate with all other
such defaults, involves obligations requiring payments by any Loan Party in
excess of $20,000,000 or which might reasonably be expected to have a Material
Adverse Effect.


          (d) Bankruptcy, Insolvency, etc.  The Company or any of its
Subsidiaries ceases to be Solvent or generally fails to pay, or admits in
writing its inability or refusal to pay, debts as they become due; or the
Company or any of its Subsidiaries applies for, consents to, or acquiesces in
the appointment of a trustee, receiver or other custodian for the Company or any
of its Subsidiaries or any property thereof, or makes a general assignment for
the benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for the
Company or any of its Subsidiaries or for a substantial part of the property of
any thereof and is not discharged within 90 days; or any bankruptcy,
reorganization, debt arrangement, or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution or liquidation proceeding, is
commenced in respect of the Company or any of its Subsidiaries, and if such case
or proceeding is not commenced by the Company or any of its Subsidiaries, it is
consented to or acquiesced in by the Company or such Subsidiary or remains for
90 days undismissed; or the Company or any of its Subsidiaries takes any action
to authorize, or in furtherance of, any of the foregoing.


          (e) Non-Compliance with Loan Documents. Failure by any Loan Party to
comply with or to perform any term, condition, agreement, or covenant applicable
to it herein or in the Loan Documents.  Notwithstanding the foregoing sentence,
a failure to comply with Sections 10.3, 10.4, 10.5, 10.7, 10.8, 10.9, or 10.11
of this Agreement shall not constitute an Event of Default if such failure is
remedied within 30 days after the initial occurrence of such failure.


          (f) Representations; Warranties. Any representation or warranty made
by any Loan Party herein or any other Loan Document is breached or is false or
misleading in any material respect when made or deemed made, or any schedule,
certificate, financial statement, report, notice or other writing furnished by
any Loan Party to Administrative Agent or any Lender in connection herewith is
false or misleading in any material respect on the date as of which the facts
therein set forth are stated or certified or, to the extent any such
representation or warranty is already qualified by materiality or
material adverse effect, such representation or warranty shall be false or
misleading in any respect on the date as of which the facts there set forth are
stated or certified.
 
          (g) Judgments.  Any one or more judgments or orders is entered against
the Company or any of its Subsidiaries or any attachment or other levy is made
against the property of the Company or any of its Subsidiaries with respect to a
claim or claims involving in the aggregate liabilities (not paid or fully
covered by insurance, less the amount of deductibles satisfactory to
Administrative Agent and the Lenders on the Closing Date) greater than
$20,000,000, and, in the case of a judgment or order, such judgment or order
becomes final and non-appealable or if timely appealed is not fully bonded and
collection thereof stayed pending the appeal; or the Company or any of its
Subsidiaries enters into an agreement to settle any claim or controversy and the
total amount (at current value based on a capitalization rate of 10%) of the
monetary obligations of the Company or such Subsidiary under such agreement is
in excess of $20,000,000.


          (h) Invalidity of Subordination Provisions, etc. Any subordination
provision in any document or instrument governing Subordinated Debt, or any
subordination provision in any guaranty by any Subsidiary of any Subordinated
Debt, shall cease to be in full force and effect, or any Loan Party or any other
Person (including the holder of any applicable Subordinated Debt) shall contest
in any manner the validity, binding nature or enforceability of any such
provision.


          (i) Change of Control. A Change of Control shall occur.


          (j) Seizure of Assets. A substantial part of the other property of the
Company is nationalized, expropriated, seized or otherwise appropriated, or
custody or control of such property or of the Company is assumed by any
Governmental Authority, unless the same is being contested in good faith by
appropriate proceedings diligently pursued and a stay of enforcement is in
effect.


          (k) Material Adverse Effect. There occurs any event which has or is
reasonably likely to have a Material Adverse Effect.


    13.2 Effect of Event of Default. If any Event of Default described in
Section 13.1(d) shall occur in respect of the Company, the Commitments shall
immediately terminate and the Loans and all other Obligations hereunder shall
become immediately due and payable and the Company shall become immediately
obligated to Cash Collateralize all Letters of Credit, all without presentment,
demand, protest or notice of any kind; and, if any other Event of Default shall
occur and be continuing, Administrative Agent may (and, upon the written request
of the Required Lenders shall) declare the Commitments to be terminated in whole
or in part and/or declare all or any part of the Loans and all other Obligations
hereunder to be due and payable and/or demand that the Company immediately Cash
Collateralize all or any Letters of Credit, whereupon the Commitments shall
immediately terminate (or be reduced, as applicable) and/or the Loans and other
Obligations hereunder shall become immediately due and payable (in whole or in
part, as applicable) and/or the Company shall immediately become obligated to
Cash Collateralize the Letters of Credit (all or any, as applicable), all
without presentment, demand, protest or notice of any kind.  Administrative
Agent shall promptly advise the Company of any such declaration, but failure to
do so shall not impair the effect of such declaration.  Any cash collateral
delivered hereunder shall be held by Administrative Agent (without liability for
interest thereon) and applied to the Obligations arising in connection with any
drawing under a Letter of Credit.  After the expiration or termination of all
Letters of Credit, such cash collateral shall be applied by Administrative Agent
to any remaining Obligations hereunder and any excess shall be delivered to the
Company or as a court of competent jurisdiction may elect.
 
SECTION 14 AGENTS
 
    14.1 Appointment of Agents. Bank of America, N.A. is hereby appointed the
Syndication Agent hereunder, and each Lender hereby authorizes Bank of America,
N.A. to act as the Syndication Agent in accordance with the terms hereof and the
other Loan Documents.  Barclays Bank is hereby appointed Administrative Agent
hereunder and under the other Loan Documents and each Lender hereby authorizes
Barclays Bank to act as Administrative Agent in accordance with the terms hereof
and the other Loan Documents.  Regions Bank, SunTrust Bank and U.S. Bank
National Association are hereby appointed the Documentation Agents hereunder,
and each Lender hereby authorizes Regions Bank and U.S. Bank National
Association to act as the Documentation Agents in accordance with the terms
hereof and the other Loan Documents.  Each Agent hereby agrees to act in its
capacity as such upon the express conditions contained herein and the other Loan
Documents, as applicable.  The provisions of this Section 14 (other than as
expressly provided herein) are solely for the benefit of the Agents and the
Lenders and no Loan Party shall have any rights as a third party beneficiary of
any of the provisions of this Section 14 (other than as expressly provided
herein).  In performing its functions and duties hereunder, each Agent shall act
solely as an agent of the Lenders and does not assume and shall not be deemed to
have assumed any obligation towards or relationship of agency or trust with or
for the Company or any of its Subsidiaries.  Each of the Syndication Agent and
the Documentation Agents, without consent of or notice to any party hereto, may
assign any and all of its rights or obligations hereunder to any of its
Affiliates.  Notwithstanding any other provision of this Agreement or any
provision of any other Loan Document, each of the Joint Lead Arrangers, the
Syndication Agent, the Documentation Agents and the Joint Bookrunners are named
as such for recognition purposes only, and in their respective capacities as
such shall have no duties, responsibilities or liabilities with respect to this
Agreement or any other Loan Document; it being understood and agreed that each
of the Joint Lead Arrangers, the Syndication Agent, the Documentation Agents and
the Joint Bookrunners shall be entitled to all indemnification and reimbursement
rights in favor of the Agents provided herein and in the other Loan Documents
and all of the other benefits of this Section 14. Without limitation of the
foregoing, neither the Joint Lead Arrangers, the Syndication Agent, the
Documentation Agents nor the Joint Bookrunners in their respective capacities as
such shall, by reason of this Agreement or any other Loan Document, have any
fiduciary relationship in respect of any Lender, Loan Party or any other Person.
 
    14.2 Powers and Duties. Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Loan Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental
thereto.  Each Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees. No Agent shall have, by
reason hereof or any of the other Loan Documents, a fiduciary relationship or
other implied duties in respect of any Lender; and nothing herein or any of the
other Loan Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any Agent any obligations in respect hereof or any
of the other Loan Documents except as expressly set forth herein or therein.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” in this Agreement and in the other Loan Documents with reference to any
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under the agency doctrine of any applicable law.  Instead,
such term is used merely as a matter of market custom, and is intended to create
or reflect only an administrative relationship between independent contracting
parties.
 
    14.3 General Immunity.
 
       14.3.1 No Responsibility for Certain Matters.  No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other Loan
Document, or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to the Lenders
or by or on behalf of any Loan Party or to any Agent or Lender in connection
with the Loan Documents and the transactions contemplated thereby or for the
financial condition or business affairs of any Loan Party or any other Person
liable for the payment of any Obligations, nor shall any Agent be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained in any of the Loan
Documents or as to the use of the proceeds of the Loans or as to the existence
or possible existence of any Event of Default or Unmatured Event of Default or
as to the satisfaction of any condition set forth in Section 12 or elsewhere
herein (other than to confirm receipt of items expressly required to be
delivered to such Agent) or to inspect the properties, books or records of the
Company or any of its Subsidiaries or to make any disclosures with respect to
the foregoing. Anything contained herein to the contrary notwithstanding,
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans or the Letter of Credit Usage or the component
amounts thereof.
   
       14.3.2 Exculpatory Provisions. No Agent nor any of its officers,
partners, directors, employees or agents shall be liable to the Lenders (i) for
any action taken or omitted by any Agent (A) under or in connection with any of
the Loan Documents or (B) with the consent or at the request of the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement) except to the extent
caused by such Agent’s gross negligence or willful misconduct, as determined by
a final, non-appealable judgment of a court of competent jurisdiction or (ii)
for any failure of any Loan Party to perform its obligations under this
Agreement or any other Loan Document. No Agent shall, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose or be
liable for the failure to disclose, any information relating to the Company or
any of its Affiliates that is communicated to or obtained by such Agent or any
of its Affiliates in any capacity.  Each Agent shall be entitled to refrain from
any act or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Loan Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent shall have received instructions in respect thereof from
Required Lenders (or such other Lenders as may be required to give such
instructions under Section 15.1) and, upon receipt of such instructions from
Required Lenders (or such other Lenders, as the case may be), such Agent shall
be entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions and
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable law.  Without prejudice to the generality of the
foregoing, (i) each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any communication, instrument or document believed by
it to be genuine and correct and to have been signed or sent by the proper
Person or Persons, and shall be entitled to rely and shall be protected in
relying on opinions and judgments of attorneys (who may be attorneys for
Holdings and its Subsidiaries), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Loan Documents
in accordance with the instructions of Required Lenders (or such other Lenders
as may be required to give such instructions under Section 15.1).
 
       14.3.3 Delegation of Duties.  Administrative Agent may perform any and
all of its duties and exercise its rights and powers under this Agreement or
under any other Loan Document by or through any one or more sub-agents appointed
by it. Each of Administrative Agent and any such sub­agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 14.3 and of Section 14.6 shall apply to any of the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.  All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 14.3 and of Section 14.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named
herein.  Notwithstanding anything herein to the contrary, with
respect to each sub-agent appointed by Administrative Agent, (i) such sub-agent
shall be a third party beneficiary under this Agreement with respect to all such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Loan Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to Administrative Agent and not
to any Loan Party, Lender or any other Person and no Loan Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub­agent.
 
       14.3.4 Notice of Unmatured Event of Default or Event of Default. No Agent
shall be deemed to have knowledge of any Unmatured Event of Default or Event of
Default unless and until written notice describing such Unmatured Event of
Default or Event of Default is given to such Agent by a Loan Party or a
Lender.  In the event that Administrative Agent shall receive such a notice,
Administrative Agent shall give notice thereof to the Lenders, provided that
failure to give such notice shall not result in any liability on the part of
Administrative Agent.
 
    14.4 Agents Entitled to Act as Lender. The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender
hereunder.  With respect to its participation in the Loans and the Letters of
Credit, each Agent shall have the same rights and powers hereunder in its
capacity as a Lender as any other Lender and may exercise the same as if it were
not performing the duties and functions delegated to it hereunder, and the term
“Lender” shall, unless the context clearly otherwise indicates, include each
Agent in its individual capacity.  Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Holdings or
any of its Affiliates as if it were not performing the duties specified herein,
and may accept fees and other consideration from the Company for services in
connection herewith and otherwise without having to account for the same to
Lenders. The Lenders acknowledge that pursuant to such activities, the Agents or
their Affiliates may receive information regarding any Loan Party or any
Affiliate of any Loan Party (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Agents and their Affiliates shall be under no obligation to
provide such information to them.
 
    14.5 Lenders’ Representations, Warranties and Acknowledgment.


          (a) Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Holdings and
its Subsidiaries in connection with the making of Loans or the issuing or
renewal of a Letter of Credit hereunder and that it has made and shall continue
to make its own appraisal of the creditworthiness of Holdings and its
Subsidiaries.  No Agent shall have any duty or responsibility, either initially
or on a continuing basis, to make any such investigation or any such appraisal
on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.


          (b) Each Lender, by delivering its signature page to this Agreement or
an Assignment Agreement, as applicable, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be approved by any Agent, Required Lenders or Lenders, as
applicable on the Closing Date or as of the date of funding of such Incremental
Revolving Loans.


    14.6 Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, Issuing Lender and Swing Line Lender,
to the extent that such Agent, Issuing Lender or Swing Line Lender shall not
have been reimbursed by any Loan Party (and without limiting its obligation to
do so), for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including legal counsel
fees and disbursements) or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against such Agent, Issuing Lender or
Swing Line Lender in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Loan Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Loan Documents; provided, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s,
Issuing Lender’s or Swing Line Lender’s, as applicable gross negligence or
willful misconduct, as determined by a final, non­appealable judgment of a court
of competent jurisdiction.  If any indemnity furnished to any Agent, Issuing
Lender or Swing Line Lenders, for any purpose shall, in the opinion of such
Agent, Issuing Lender or Swing Line Lender, as applicable, be insufficient or
become impaired, such Agent, Issuing Lender or Swing Line Lender, as applicable,
may call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished; provided, that
in no event shall this sentence require any Lender to indemnify any Agent,
Issuing Lender or Swing Line Lender against any liability, obligation, loss,
damage, penalty, action, judgment, suit, cost, expense or disbursement in excess
of such Lender’s Pro Rata Share thereof; and provided, further, that this
sentence shall not be deemed to require any Lender to indemnify any Agent,
Issuing Lender or Swing Line Lender against any liability, obligation, loss,
damage, penalty, action, judgment, suit, cost, expense or disbursement described
in the proviso in the immediately preceding sentence.
 
    14.7 Successor Administrative Agent and Swing Line Lender.


          (a) Administrative Agent shall have the right to resign at any time by
giving prior written notice thereof to the Lenders and the
Company.  Administrative Agent shall have the right to appoint a financial
institution to act as Administrative Agent hereunder, subject to the reasonable
satisfaction of the Company and the Required Lenders, and Administrative Agent’s
resignation shall become effective on the earlier of (i) the acceptance of such
successor Administrative Agent by the Company and the Required Lenders or (ii)
the thirtieth day after such notice of resignation.  Upon any such notice of
resignation, if a successor Administrative Agent has not already been appointed
by the retiring Administrative Agent, Required Lenders shall have the right,
upon five (5) Business Days’ notice to the Company, to appoint a successor
Administrative Agent.  If neither Required Lenders nor Administrative Agent have
appointed a successor Administrative Agent, then the Required Lenders shall be
deemed to have succeeded to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent.  Upon the acceptance
of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent and the retiring Administrative Agent shall
promptly transfer to such successor Administrative Agent all records and other
documents necessary or appropriate in connection with the performance of the
duties of the successor Administrative Agent under the Loan Documents, whereupon
such retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 14 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder.


          (b) Any resignation of Barclays Bank or its successor as
Administrative Agent pursuant to this Section 14.7 shall also constitute the
resignation of Barclays Bank or its successor as the Swing Line Lender, and any
successor Administrative Agent appointed pursuant to this Section shall, upon
its acceptance of such appointment, become the successor the Swing Line Lender
for all purposes


hereunder. In such event the Company shall prepay any outstanding Swing Line
Loans made by the retiring Administrative Agent in its capacity as Swing Line
Lender.
 
    14.8 Withholding Taxes. To the extent required by any applicable law,
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that Administrative Agent did
not properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, such Lender shall indemnify Administrative
Agent fully for all amounts paid, directly or indirectly, by Administrative
Agent as Tax or otherwise, including any penalties or interest and together with
all expenses (including Attorney Costs and out-of-pocket expenses) incurred.
 
    14.9 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under the Bankruptcy Code or other applicable law or any other
judicial proceeding relative to any Loan Party, Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on the Company) shall be
entitled and empowered, by intervention in such proceeding or otherwise (a) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders (including Attorney Costs) allowed in
such judicial proceeding and (b) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the
same.  Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent.  Nothing contained
herein shall be deemed to authorize Administrative Agent to authorize or consent
to or accept or adopt on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or to authorize Administrative Agent to vote in respect of the
claim of such Person or in any such proceeding.
 
    SECTION 15 GENERAL.
 
    15.1 Waiver; Amendments. No delay on the part of Administrative Agent or any
Lender in the exercise of any right, power or remedy shall operate as a waiver
thereof, nor shall any single or partial exercise by any of them of any right,
power or remedy preclude other or further exercise thereof, or the exercise of
any other right, power or remedy.  No amendment, modification or waiver of, or
consent with respect to, any provision of this Agreement or the other Loan
Documents shall in any event be effective unless the same shall be in writing
and acknowledged by Lenders having an aggregate Pro Rata Shares of not less than
the aggregate Pro Rata Shares expressly designated herein with respect thereto
or, in the absence of such designation as to any provision of this Agreement, by
the Required Lenders, and then any such amendment, modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.  No amendment, modification, waiver or consent shall
(a) extend or increase the Commitment of any Lender without the written consent
of such Lender, (b) extend the date scheduled for payment of any principal
(excluding mandatory prepayments) of or interest on the Loans or any fees
payable hereunder without the written consent of each Lender directly affected
thereby, (c) reduce the principal amount of any Loan, the rate of interest
thereon or any fees payable hereunder (except for periodic adjustments of
interest rates and fees based on a change in applicable Level as expressly
provided herein), without the consent of each Lender directly affected thereby;
(d) change the definition of Required Lenders, any provision of this Section
15.1, or reduce the aggregate Pro Rata Share required to effect an amendment,
modification, waiver or consent, without, in each case, the written consent of
all Lenders; or (e) change Section 7.5 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby. No
provision of Section 14 or other provision of this Agreement affecting
Administrative Agent in its capacity as such shall be amended, modified or
waived without the consent of Administrative Agent.  No provision of this
Agreement relating to the rights or duties of an Issuing Lender in its capacity
as such shall be amended, modified or waived without the consent of such Issuing
Lender.  No provision of this Agreement relating to the rights or duties of the
Swing Line Lender in its capacity as such, shall be amended, modified or waived
without the consent of the Swing Line Lender.
 
    15.2 Notices.
 
    15.2.1 Notices Generally.  Except as otherwise provided in Sections 2.2.2
and 2.2.3, all notices hereunder shall be in writing (including facsimile
transmission) and shall be sent to the applicable party at (i) in the case of
the Company, the Administrative Agent, any Issuing Lender or the Swing Line
Lender, its address shown on Annex B or at such other address as such party may,
by written notice received by the other parties, have designated as its address
for such purpose or (ii) in the case of any Lender, its address specified in an
administrative questionnaire in the form supplied by Administrative Agent.
Notices sent by facsimile transmission shall be deemed to have been given when
sent; notices sent by mail shall be deemed to have been given three Business
Days after the date when sent by registered or certified mail, postage prepaid;
and notices sent by hand delivery or overnight courier service shall be deemed
to have been given when received.
 
       15.2.2 Electronic Communications.


          (a) Notices and other communications to Lenders and the Issuing
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites, including the Platform)
pursuant to procedures approved by Administrative Agent; provided, that the
foregoing shall not apply to notices to any Lender or any Issuing Lender
pursuant to Article II if such Lender or such Issuing Lender, as applicable, has
notified Administrative Agent that it is incapable of receiving notices under
such Section by electronic communication.  Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided, further, that approval of such procedures may be limited to particular
notices or communications.  Unless Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided, that if such notice
or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.


          (b) Each Loan Party understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution.


          (c) The Platform and any Approved Electronic Communications are
provided “as is” and “as available”. None of the Agents nor any of their
respective officers, directors, employees, agents, advisors or representatives
(the “Agent Affiliates”) warrant the accuracy, adequacy, or completeness of the
Approved Electronic Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Platform and the Approved Electronic
Communications.  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.  Each party
hereto agrees that no Agent has any responsibility for maintaining or providing
any equipment, software, services or any testing required in connection with any
Approved Electronic Communication or otherwise required for the Platform.  In no
event shall any Agent nor any of the Agent Affiliates have any liability to any
Loan Party, any Lender or any other Person for damages of any kind, whether or
not based on strict liability and including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or any Agent’s
transmission of communications through the internet.
 
          (d) Each Loan Party, each Lender, each Issuing Lender and each Agent
agrees that Administrative Agent may, but shall not be obligated to, store any
Approved Electronic Communications on the Platform in accordance with
Administrative Agent’s customary document retention procedures and policies.


          (e) All uses of the Platform shall be governed by and subject to, in
addition to this Section 15.2, separate terms and conditions posted or
referenced in such Platform and related agreements executed by the Lenders and
their Affiliates in connection with the use of such Platform.


    15.3 Computations. All accounting terms not specifically or completely
defined herein shall be construed in conformity with GAAP.  No change in GAAP
after the Closing Date will affect the computation of any financial ratio or
requirement set forth in any Loan Document; provided that in the event of any
such change that would affect such computations, either the Company or the
Required Lenders may request that Administrative Agent and the Company negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders and the Company); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and
(ii) the Company shall provide to Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 
    15.4 Costs, Expenses and Taxes. The Company agrees to pay on demand all
reasonable out-of-pocket costs and expenses of Administrative Agent (including
Attorney Costs and any Taxes) in connection with the preparation, execution,
syndication, delivery and administration (including the costs of Intralinks (or
other similar service), if applicable) of this Agreement, the other Loan
Documents and all other documents provided for herein or delivered or to be
delivered hereunder or in connection herewith (including any amendment,
supplement or waiver to any Loan Document), whether or not the transactions
contemplated hereby or thereby shall be consummated, and all reasonable
out-of-pocket costs and expenses (including Attorney Costs and any Taxes)
incurred by Administrative Agent and each Lender after an Event of Default in
connection with the collection of the Obligations or the enforcement of this
Agreement, the other Loan Documents or any such other documents or during any
workout, restructuring or negotiations in respect thereof. In addition, the
Company agrees to pay, and to save Administrative Agent and the Lenders harm
less from all liability for, any fees of the Company’s auditors in connection
with any reasonable exercise by Administrative Agent and the Lenders of their
rights pursuant to Section
10.2.
 
    15.5 Assignments; Participations.
 
       15.5.1 Assignments. (a)  Any Lender may at any time assign all or any
portion of such Lender’s Loans and Commitments:


          (i) to any Person meeting the criteria of clause (i) of the definition
of the term of “Eligible Assignee” upon the giving of notice to the Company and
Administrative Agent; and
 
          (ii) to any Person meeting the criteria of clause (ii) of the
definition of the term of “Eligible Assignee” upon such Person (except in the
case of assignments made by or to any Joint Bookrunner or any of its Affiliates)
being consented to by each of the Company, Administrative Agent, each Issuing
Lender and the Swing Line Lender (such consents not to be (x) unreasonably
withheld or delayed or (y) in the case of the Company, required at any time an
Event of Default has occurred and is continuing).
 
Any such assignment (other than to another Lender, an Affiliate of a Lender or
an approved fund) shall be in an amount of an integral multiple of $5,000,000
(or lesser amounts if agreed by the Company and Administrative Agent) or, if
less, the remaining Commitment and Loans held by the assigning Lender. The
Company and Administrative Agent shall be entitled to continue to deal solely
and directly with such Lender in connection with the interests so assigned to
such Person (an “Assignee”) until Administrative Agent shall have received and
accepted an effective assignment agreement in substantially the form of Exhibit
C hereto (an “Assignment Agreement”) executed, delivered and fully completed by
the applicable parties thereto and a processing fee of $3,500 (except that no
such registration and processing fee shall be payable (y) in connection with an
assignment by or to Barclays Bank, Barclays Capital, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and Bank of America, N.A., or any Affiliate thereof
or (z) in the case of an assignee which is already a Lender or is an Affiliate
of a Lender or a Person under common management with a Lender).  Any attempted
assignment not made in accordance with this Section 15.5.1 shall be treated as
the sale of a participation under Section 15.5.2. The Company shall be deemed to
have granted its consent to any assignment requiring its consent hereunder
unless the Company has expressly objected to such assignment within five
Business Days after notice thereof.
 
          (b) From and after the date on which the conditions described above
have been met, (i) such Assignee shall be deemed automatically to have become a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, the Company shall execute and deliver to Administrative
Agent for delivery to the Assignee (and, as applicable, the assigning Lender) a
Note in the principal amount of the Assignee’s Pro Rata Share of the Commitment
(and, as applicable, a Note in the principal amount of the Pro Rata Share of the
Commitment retained by the assigning Lender).  Each such Note shall be dated the
effective date of such assignment.  Upon receipt by the assigning Lender of such
Note, the assigning Lender shall return to the Company any prior Note held by
it.


          (c) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 15.5.1 shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.


          15.5.2 Participations. Any Lender may at any time sell to one or more
Persons (other than a natural Person, a Loan Party or an Affiliate of a Loan
Party) participating interests in its Loans, Commitments or other interests
hereunder (any such Person, a “Participant”). In the event of a sale by a Lender
of a participating interest to a Participant, (a) such Lender’s obligations
hereunder shall remain unchanged for all purposes, (b) the Company and
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations hereunder and (c) all
amounts payable by the Company shall be determined as if such Lender had not
sold such participation and shall be paid directly to such Lender.  No
Participant shall have any direct or indirect voting rights hereunder except
with respect to any event described in Section 15.1 expressly requiring the
unanimous vote of all Lenders or, as applicable, all affected Lenders.  Each
Lender agrees to incorporate the requirements of the preceding sentence into
each participation agreement which such Lender enters into with any
Participant.  The Company agrees that if amounts outstanding under this
Agreement are due and payable (as a result of acceleration or otherwise), each
Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement and with respect to
any Letter of Credit to the same extent as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement; provided
that such right of set-off shall be subject to the obligation of each
Participant to share with the Lenders, and the Lenders agree to share with each
Participant, as provided in Section 7.5. The Company also agrees that each
Participant shall be entitled to the benefits of Section 7.6 or 8 as if it were
a Lender (provided that on the date of the participation no Participant shall be
entitled to any greater compensation pursuant to Section 7.6 or 8 than would
have been paid to the participating Lender on such date if no participation had
been sold and that each Participant complies with Section 7.6(d) as if it were
an Assignee).
 
    15.6 Register.  Administrative Agent, acting solely for this purpose as an
agent of the Company (and such agency being solely for tax purposes), shall
maintain at its Principal Office a copy of each Assignment Agreement delivered
and accepted by it and register (the “Register”) for the recordation of names
and addresses of the Lenders and the Commitment of each Lender from time to time
and whether such Lender is the original Lender or the Assignee.  No assignment
shall be effective unless and until the Assignment Agreement is accepted and
registered in the Register.  All records of transfer of a Lender’s interest in
the Register shall be conclusive, absent manifest error, as to the ownership of
the interests in the Loans. Administrative Agent shall not incur any liability
of any kind with respect to any Lender with respect to the maintenance of the
Register.  The Register shall be available for inspection by the Company or any
Lender (with respect to any entry relating to such Lender’s Loans) at any
reasonable time and from time to time upon reasonable prior notice.
 
    15.7 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.
 
    15.8 Confidentiality. As required by federal law and Administrative Agent’s
policies and practices, Administrative Agent may need to obtain, verify, and
record certain customer identification information and documentation in
connection with opening or maintaining accounts, or establishing or continuing
to provide services. Administrative Agent and each Lender (which term shall, for
the purposes of this Section 15.8, include each Issuing Lender) agree to use
commercially reasonable efforts (equivalent to the efforts Administrative Agent
or such Lender applies to maintain the confidentiality of its own confidential
information) to maintain as confidential all information provided to them by any
Loan Party and designated as confidential, except that Administrative Agent and
each Lender may disclose such information (a) to Persons employed or engaged by
Administrative Agent or such Lender in evaluating, approving, structuring or
administering the Loans and the Commitments; (b) to any assignee or participant
or potential assignee or participant that has agreed to comply with the covenant
contained in this Section 15.8 (and any such assignee or participant or
potential assignee or participant may disclose such information to Persons
employed or engaged by them as described in clause (a) above); (c) as required
or requested by any federal or state regulatory authority or examiner, or any
insurance industry association, or as reasonably believed by Administrative
Agent or such Lender to be compelled by any court decree, subpoena or legal or
administrative order or process; (d) as, on the advice of Administrative Agent’s
or such Lender’s counsel, is required by law; (e) in connection with the
exercise of any right or remedy under the Loan Documents or in connection with
any litigation to which Administrative Agent or such Lender is a party; (f) to
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (g) to any Affiliate of Administrative Agent or each
Issuing Lender; or (h) that ceases to be confidential through
no fault of Administrative Agent or any Lender.  Notwithstanding the foregoing,
the Company consents to the publication by Administrative Agent or any Lender of
a tombstone or similar advertising material relating to the financing
transactions contemplated by this Agreement, and Administrative Agent reserves
the right to provide to industry trade organizations information necessary and
customary for inclusion in league table measurements.
 
    15.9 Severability.  Whenever possible each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.  All obligations of the Company
and rights of Administrative Agent and the Lenders expressed herein or in any
other Loan Document shall be in addition to and not in limitation of those
provided by applicable law.
 
    15.10 Nature of Remedies.  All Obligations of the Company and rights of
Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law.  No failure to exercise and no delay in exercising, on the part
of Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.
   
    15.11 Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof (except as relates to the fees described in Section 5.3 and any prior
arrangements made with respect to the payment by the Company of (or any
indemnification for) any fees, costs or expenses payable to or incurred (or to
be incurred) by or on behalf of Administrative Agent or the Lenders.
 
    15.12 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
of an executed signature page to this Agreement by facsimile or other electronic
transmission shall constitute effective delivery thereof.  Electronic records of
executed Loan Documents maintained by the Lenders shall deemed to be originals.
 
    15.13 Successors and Assigns.  This Agreement shall be binding upon the
Company, the Lenders and Administrative Agent and their respective successors
and assigns, and shall inure to the benefit of the Company, the Lenders and
Administrative Agent and the successors and assigns of the Lenders and
Administrative Agent.  No other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents.  The Company
may not assign or transfer any of its rights or Obligations under this Agreement
without the prior written consent of Administrative Agent and each Lender (and
any purported assignment or transfer without such consents shall be null and
void).
 
    15.14 Captions. Section captions used in this Agreement are for convenience
only and shall not affect the construction of this Agreement.
 
    15.15 Customer Identification – USA Patriot Act Notice. Each Lender and
Barclays Bank (for itself and not on behalf of any other party) hereby notifies
the Loan Parties that, pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 10756, signed into law October 26, 2001 (the “Act”), it is
required to obtain, verify and record information that identifies the Loan
Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or Barclays Bank, as applicable, to
identify the Loan Parties in accordance with the Act.
 
    15.16 Indemnification by the Company. IN CONSIDERATION OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE ADMIINISTRATIVE AGENT, EACH ISSUING LENDER AND
THE LENDERS AND THE AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED HEREUNDER, THE
COMPANY HEREBY AGREES TO INDEMNIFY, EXONERATE AND HOLD ADMINISTRATIVE AGENT,
EACH ISSUING LENDER, EACH LENDER AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES,
AFFILIATES AND AGENTS OF ADMINISTRATIVE AGENT, EACH ISSUING LENDER, AND EACH
LENDER (EACH A “LENDER PARTY”) FREE AND HARMLESS FROM AND AGAINST ANY AND ALL
ACTIONS, CAUSES OF ACTION, SUITS, LOSSES, LIABILITIES, DAMAGES AND EXPENSES,
INCLUDING ATTORNEY COSTS (COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), INCURRED
BY THE LENDER PARTIES OR ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR
RELATING TO (A) ANY TENDER OFFER, MERGER, PURCHASE OF CAPITAL SECURITIES,
PURCHASE OF ASSETS OR OTHER SIMILAR TRANSACTION FINANCED OR PROPOSED TO BE
FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY
OF THE LOANS, OR ANY REFINACNING (B) THE USE, HANDLING, RELEASE, THREATENED
RELEASE, EMISSION, DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF
ANY HAZARDOUS SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY THE COMPANY OR ANY OF
ITS SUBSIDIARIES, (C) ANY VIOLATION OF ANY ENVIRONMENTAL LAWS BY ANY LOAN PARTY
WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY THE COMPANY OR ANY
OF ITS SUBSIDIARIES OR THE OPERATIONS CONDUCTED THEREON, (D) THE INVESTIGATION,
CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR
INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (E) THE EXECUTION, DELIVERY,
PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY
OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON
ACCOUNT OF THE APPLICABLE LENDER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION.  IF AND TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY BE
UNENFORCEABLE FOR ANY REASON, THE COMPANY HEREBY AGREES TO MAKE THE MAXIMUM
CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED
LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW.
 
    15.17 Nonliability of Lenders. The relationship between the Company on the
one hand and the Lenders and Administrative Agent on the other hand shall be
solely that of borrower and lender.  Neither Administrative Agent nor any Lender
has any fiduciary relationship with or duty to the Company or any of its
Subsidiaries arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Loan Parties, on the one
hand, and Administrative Agent and the Lenders, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor. Neither
Administrative Agent nor any Lender undertakes any responsibility to the Company
or any of its Subsidiaries to review or inform the Company or any of its
Subsidiaries of any matter in connection with any phase of the Company or any of
its Subsidiaries’ business or operations.  The Company agrees, on behalf of
itself and each of its Subsidiaries, that neither Administrative Agent nor any
Lender shall have liability to the Company or any of its Subsidiaries (whether
sounding in tort, contract or otherwise) for losses suffered by the Company or
any of its Subsidiaries in connection with, arising out of, or in any way
related to the transactions contemplated and the relationship established by the
Loan Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought.  NO LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING
FROM THE USE BY OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH
INTRALINKS OR OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH
THIS AGREEMENT, NOR SHALL ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO,
AND THE COMPANY ON BEHALF OF ITSELF AND EACH OTHER LOAN PARTY, HEREBY WAIVES,
RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER
BEFORE OR AFTER THE CLOSING DATE). The Company acknowledges that it has been
advised by counsel in the negotiation, execution and delivery of this Agreement
and the other Loan Documents to which it is a party.  No joint venture is
created hereby or by the other Loan Documents or otherwise exists by virtue of
the transactions contemplated hereby among the Lenders or among the Company or
any of its Subsidiaries and the Lenders.
 
    15.18 Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION.  THE COMPANY HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE.  THE COMPANY FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. THE
COMPANY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
    15.19 Waiver of Jury Trial. EACH OF THE COMPANY, ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 
    15.20 Statutory Notice-Oral Commitments.  Nothing contained in the following
notice shall be deemed to limit or modify the terms of this Agreement and the
other Loan Documents:
ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE.  TO PROTECT THE COMPANY AND EACH OTHER LOAN PARTY
(BORROWER)
AND ADMINISTRATIVE AGENT AND THE LENDERS (CREDITOR) FROM MISUNDERSTANDING OR
DISAPPOINTMENT, ANY AGREEMENTS THE COMPANY AND ADMINISTRATIVE AGENT AND THE
LENDERS REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE
COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY
LATER AGREE IN WRITING TO MODIFY IT.
The Company acknowledges that there are no other agreements between
Administrative Agent, Lenders, the Company and the other Loan Parties, oral or
written, concerning the subject matter of the Loan Documents, and that all prior
agreements concerning the same subject matter, including any proposal or
commitment letter, are merged into the Loan Documents and thereby extinguished.
 
    15.21 Survival of Representation, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof of the making of any Loan or the issuance or
renewal of any Letter of Credit.  Notwithstanding anything herein or implied by
law to the contrary, the agreements of each Loan Party set forth in Sections
8.1, 15.4 and 15.16 and the agreements of the Lenders set forth in Sections 7.5,
14.3.2, 14.6 and 14.9 shall survive repayment of the Obligations, cancellation
of any Notes, expiration or termination of the Letters of Credit and the
reimbursement of any amounts drawn thereunder and termination of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
   
    The parties hereto have caused this Agreement to be duly executed and
delivered by their duly authorized officers as of the date first set forth
above.
 
                                                                   CENTENE
CORPORATION, as the Company
 
                                                                        
                                                                  /s/ William N.
Scheffel      
                                                              William N. Scheel,
Executive Vice President, Chief Financial
                                                              Officer and
Treasurer
 
 
 

--------------------------------------------------------------------------------

 
 
                         BARCLAYS BANK PLC, as Administrative Agent,
                         as Issuing Lender, as Swing Line Lender and as a
                         Lender
 
                         By:  /s/ Diane Rolfe      
                                 Diane Rolfe
                                 Director
 
 
 

--------------------------------------------------------------------------------

 
 
BANK OF AMERICA, N.A., as a Lender
 
By:  /s/ Jill J. Hogan      
        Jill J. Hogan
        Vice President
 
 
 

--------------------------------------------------------------------------------

 
 
Regions Bank, as a Lender
 
By:  /s/ Gregory M. Ratliff      
        Gregory M. Ratliff
        Senior Vice President
 
 
 

--------------------------------------------------------------------------------

 
 
SunTrust Bank, as a Lender
 
By:  /s/ Elizabeth Greene      
        Elizabeth Greene
        Director
 
 
 

--------------------------------------------------------------------------------

 
 
U.S. Bank, N.A., as a Lender
 
By:  /s/ Christopher J. Kroles        
        Christopher J. Kroles
        Senior Vice President
 
 
 

--------------------------------------------------------------------------------

 
 
The Private Bank and Trust Company, an Illinois
banking corporation, as a Lender
 
By:  /s/ Sam L. Dendrinos     
        Sam L. Dendrinos
        Managing Director
 
 
 

--------------------------------------------------------------------------------

 
 
Fifth Third Bank, as a Lender
 
By:  /s/ Nathaniel E. Sher     
        Nathaniel E. Sher
        Vice President
 
 
 

--------------------------------------------------------------------------------

 
 
BOKF, dba Bank of Oklahoma, as a Lender
 
By:  /s/ Bershunda J. Taylor     
        Bershunda J. Taylor
        Vice  President
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX A LENDERS AND PRO
 
RATA SHARES


Lender
Revolving Commitment Amount
Pro Rata Share
Barclays Bank PLC
$67,500,000
19.3%
Bank of America, N.A.
$67,500,000
19.3%
Regions Bank
$50,000,000
14.3%
SunTrust Bank
$50,000,000
14.3%
U.S. Bank National Association
$50,000,000
14.3%
The PrivateBank and Trust Company, an Illinois banking corporation
$30,000,000
8.6%
Fifth Third Bank
$25,000,000
7.1%
BOKF, NA dba Bank of Oklahoma
$10,000,000
2.9%
TOTAL
$350,000,000
100%

 
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX B
 
ADDRESSES FOR NOTICES
 
CENTENE CORPORATION
7700 Forsyth, Suite 800 Clayton, Missouri  63105 Attention: William Scheffel,
Chief Financial Officer Telephone: 314-725-4477 Facsimile: 314-725-5180
 
BARCLAYS BANK PLC, as Administrative Agent, Issuing Lender and Swing Line Lender
“Principal Office”
745 Seventh Avenue, 26th Floor New York, New York 10019 Attention: Diane Rolfe
Telephone: 212-526-1109 Facsimile: 646-758-5957
Address for Notices
For payments and requests for extensions of credit:
Barclays Bank PLC, Loan Operations 1301 Sixth Avenue New York, New York 10019
Attention: Christine Aharonian Telephone: 212-320-9943 Facsimile: 917-522-0569
All other notices:
Barclays Bank PLC, Bank Debt Management Group 745 Seventh Avenue, 26th Floor New
York, New York 10019 Attention: Diane Rolfe and Nicholas Versandi Telephone:
212-526-1109 or 212-526-9799 Facsimile: 646-758-5957 or 212-526-5115 Email:
diane.rolfe@barcap.com and nicholas.versandi@barcap.com
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
[FORM OF]
 
NOTE
 
 
$[_________] [______], 201[_] New York, New York
 
 
FOR VALUE RECEIVED, CENTENE CORPORATION (the “Company”), promises to pay [NAME
OF LENDER] (“Payee”) or its registered assigns, on or before
[_________________], 2016, the lesser of (a) $[_________] and (b) the unpaid
principal amount of all advances made by Payee to the Company as Loans under the
Credit Agreement referred to below
 
The Company also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit
Agreement, dated as of January [__], 2011, among the Company, each lender party
thereto from time to time and BARCLAYS BANK PLC, as Administrative Agent (as it
may be amended, supplemented or otherwise modified, the (“Credit
Agreement”).  All terms used herein but not otherwise defined herein are used
herein as defined in the Credit Agreement.
 
The date, amount, type, interest rate and duration of Interest Period (if
applicable) of each Loan made by the Lenders to the Company, and each payment
made on account of the principal thereof, shall be recorded by the Lender on its
books and, prior to any transfer of this Note, endorsed by the Lender on the
schedule attached hereto or any continuation thereof; provided, that the failure
of the Lender to make any such recordation or endorsement shall not affect the
obligations of the Company to make a payment when due of any amount owing under
the Credit Agreement or hereunder in respect of the Loans made by the Lender.
 
This Note is one of the “Notes” in the aggregate principal amount of
$[_________] and is issued pursuant to and entitled to the benefits of the
Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Loans evidenced hereby
were made and are to be repaid.
 
All payments of principal and interest in respect of this Note shall be made in
Dollars in same day funds at Administrative Agent’s Principal Office.  Unless
and until an Assignment Agreement effecting the assignment or transfer of the
obligations evidenced hereby shall have been accepted by Administrative Agent
and recorded in the Register, the Company, Administrative Agent and the Lenders
shall be entitled to deem and treat Payee as the owner and holder of this Note
and the obligations evidenced hereby.  Payee hereby agrees, by its acceptance
hereof, that before disposing of this Note or any part hereof Payee will make a
notation hereon of all principal payments previously made hereunder and of the
date to which interest hereon has been paid; provided the failure to make a
notation of any payment made on this Note shall not
limit or otherwise affect the obligations of the Company hereunder with respect
to payments of principal of or interest on this Note.
 
This Note is subject to voluntary and mandatory prepayment by the Company, each
as provided in the Credit Agreement.
 
THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
 
THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE COMPANY AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
 
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.
 
The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
 
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of the Company, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.
 [Remainder of page intentionally left blank]
 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.
 
CENTENE CORPORATION
 
By:                          
Name:                    
Title:                     
 
SCHEDULE OF LOANS
 
This Note evidences Loans made, continued or converted under the within
described Credit Agreement to the Company, on the dates, in the principal
amounts, of the type, bearing interest at the rates and having Interest Periods
(if applicable) of the durations set forth below and pursuant to the Credit
Agreement, subject to the continuations, conversions and payments and
prepayments of principal set forth below:
Outstanding
 


 

 Date            
 Type of
Loan   
 Interest
Rate
 Amount of
Loan Made
This Date
 Amount of
Principal Paid
This Date
 Outstanding
Principal Balance
This Date
 Notation
Made By

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
[FORM OF]
 
COMPLIANCE CERTIFICATE
 
To: Barclays Bank PLC, as Administrative Agent
 
Please refer to the Credit Agreement dated as of January [__], 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Centene Corporation (the “Company”), various financial
institutions party thereto and Barclays Bank PLC, as Administrative
Agent.  Terms used but not otherwise defined herein are used herein as defined
in the Credit Agreement.
 
Reports. A copy of the [annual audited/quarterly] report of the Company as at
__________, ____ (the “Computation Date”), which report fairly presents in all
material respects the financial condition and results of operations [(subject to
the absence of footnotes and to normal year-end adjustments)] of the Company as
of the Computation Date and has been prepared in accordance with GAAP
consistently applied [is enclosed herewith] [may be found at the Company’s
website at www.centene.com].
 
Financial Tests.  The Company hereby certifies and warrants to Administrative
Agent, Issuing Lender and each Lender that the following is a true and correct
computation as at the Computation Date of the following ratios and/or financial
restrictions contained in the Credit Agreement and each of the enclosed are true
and correct as at the Computation Date:
 
 
Section 11.14.1 - Fixed Charge Coverage Ratio
(A) EBITDA: sum of (A)(i) plus (A)(ii) plus (A)(iii) plus (A)(iv) plus (A)(v)
plus (A)(vi) minus (A)(vii) plus (A)(viii)
$
 
(A)(i) Consolidated Net Income
$
 
(A)(ii) Interest Expense
$
 
(A)(iii) income tax expense
$
 
(A)(iv) depreciation expense
$
 
(A)(v) amortization expense
$
 
(A)(vi) other non-cash expenses (see definition of EBITDA)
$
 
(A)(vii) non-cash income (see definition of EBITDA)
$
 



(A)(viii) pro forma EBITDA from Acquisitions (without $ duplication of above)
income taxes paid $
unfinanced Capital Expenditures $
cash dividends paid $
Sum of (2), (3),and (4) $
remainder of (1)(i) minus (5) $
(B) Sum of (B)(i) plus (B)(ii): $
(B)(i) cash Interest Expense $
(B)(ii) required payments of principal of Funded Debt excluding Revolving Loans)
$
ratio of (A) to (B)     to 1 minimum required 1.75 to 1
 
Section 11.14.2 - Total Debt to EBITDA Ratio


(1) Total Debt $


(2) EBITDA (from (A) above) $
 
Ratio of (1) to (2)     to 1
maximum allowed     2.75 to 1


Section 11.14.3 - Minimum Net Worth
Net Worth $
Minimum Required Net Worth: sum of (1) plus (2) plus (3) plus $


(4)


(1) base amount $[______]


(2) 50% of cumulative Consolidated Net Income since $
 
9/30/10
(3) 50% of net proceeds from issuance of Capital Securities
$
 
(4) 50% of net proceeds from increases in Net Worth attributable to Acquisitions
$
 



The Company further certifies to you that (i) no Event of Default or Unmatured
Event of Default has occurred and is continuing and (ii) all of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and correct as of the date such certification is given
as if made on such date.
The Company has caused this Certificate to be executed and delivered by its duly
authorized officer on ____________, ____.
CENTENE CORPORATION
 By: Title:
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C
 
[FORM OF]
 
ASSIGNMENT AGREEMENT
 
This Assignment Agreement (this “Assignment Agreement”) is dated as of the
Effective Date set forth below and is entered into by and between [the][each]1
Assignor identified in item 1 below ([the][each, an] “Assignor”) and [the][each]
Assignee identified in item 2 below ([the][each, an] “Assignee”). [It is
understood and agreed that the rights and obligations of [the Assignors][the
Assignees]2 hereunder are several and not joint.]3  Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment Agreement as if set forth herein in
full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment Agreement, without representation or warranty by [the][any] Assignor.
 
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.
2 Select as appropriate.
3 Include bracketed language if there are either multiple Assignors or multiple
Assignees.




1.           Assignor[s]: ______________________________
______________________________


2. Assignee[s]:                                ______________________________


______________________________ [for each Assignee, indicate Affiliate of
[identify Lender]]


3. Borrower:                      CENTENE CORPORATION


4.           Administrative Agent: BARCLAYS BANK PLC, as administrative agent
under the Credit Agreement


5.           Credit Agreement: Credit Agreement, dated as of Janaury [__], 2011
(as it may be amended, supplemented or otherwise modified), among the Borrower,
each lender party thereto from time to time and BARCLAYS BANK PLC, as
Administrative Agent.


6.           Assigned Interest[s]:


Assignor[s]4
Assignee[s]5
Aggregate Amount of Commitment for all Lenders6
Amount of Commitment Assigned
Percentage Assigned of Commitment 7
CUSIP Number
   
$______________
$_________
_________%
     
$______________
$_________
_________%
     
$______________
$_________
_________%
 



[7. Trade Date:                                __________________]8
 
8. Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The terms set forth in this Assignment Agreement are hereby agreed to:
4 List each Assignor, as appropriate. 5 List each Assignee, as appropriate. 6
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date. 7 Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder. 8 To be completed if the Assignor
and the Assignee intend that the minimum assignment amount is to be determined
as of
the Trade Date.
 
ASSIGNOR [NAME OF ASSIGNOR] By: _____________________________
 Title: ASSIGNEE [NAME OF ASSIGNEE]
By: _____________________________
 Title: [Consented to and]9 Accepted: BARCLAYS BANK PLC, as Administrative Agent
By: _________________________________        Title:
[Consented to: [______], as Issuing Lender
By: _________________________________        Title:]10
[Consented to: BARCLAYS BANK PLC, as Swing Line Lender
By: _________________________________
       Title: ]11 [Consented to:
9 To be added for Administrative Agent for assignments if such assignment is to
a Person that is not a Lender, an Affiliate of a Lender or a Related Fund.
10 Consent of Issuing Lender is required for assignments if such assignment is
to a Person that is not a Lender, an Affiliate of a Lender or a Related Fund.
11 Consent of Swing Line Lender is required for assignments if such assignment
is to a Person that is not a Lender, an Affiliate of a Lender or a Related Fund.
CENTENE CORPORATION
By: _________________________________        Title: ]12
12 To be added unless (1) an Event of Default has occurred and is continuing at
the time of such assignment or (2) such assignment is to a Lender, an Affiliate
of a Lender or a Related Fund.
 
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX 1 TO ASSIGNMENT AGREEMENT
 
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AGREEMENT
1. Representations and Warranties.
 
1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment Agreement and to
consummate the Transaction contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
 
1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the Transaction contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section
15.6.1 of the Credit Agreement (subject to such consents, if any, as may be
required under Section 15.6.1 of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
10.1.1 or
10.1.2 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment Agreement and to purchase [the][such] Assigned Interest, and
(vi) it has, independently and without reliance upon Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment Agreement and to purchase [the][such] Assigned Interest; and (b)
agrees that (i) it will, independently and without reliance upon Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.


2. Payments. From and after the Effective Date, Administrative Agent shall make
all payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued
to but excluding the Effective Date and to [the][the relevant] Assignee for
amounts which have accrued from and after the Effective Date.
 
3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment Agreement.  This Assignment Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.


 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT D
 
[FORM OF]
 
NOTICE OF BORROWING
 
Barclays Bank PLC, as Administrative Agent (the “Administrative Agent”) for the
Lenders party to the Credit Agreement referred to below, Attention: [______]
  745 Seventh Avenue
  New York, NY 10019
 
[Date]
 
Ladies and Gentlemen:
 
    The undersigned refers to the Credit Agreement dated as of January [__],
2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Centene Corporation (the “Company”), the lenders from
time to time party thereto (the “Lenders”) and you, as Administrative Agent for
such Lenders.  Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.  The
Company hereby gives you notice pursuant to Section 2.2.2 of the Credit
Agreement that it requests a borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such borrowing is requested to be
made:


(A)           Date of Borrowing (which is a Business Day)


(B)            Aggregate Amount of Borrowing


(C)           Type of Borrowing1


(D)           Interest Period and the last day thereof2


(E)           Funds are requested to be disbursed to the Company’s account as
follows (Account No. [____________________])


 
1 Specify Base Rate borrowing or LIBOR borrowing.
2 Which shall be subject to the definition of “Interest Period” and end not
later than the Termination Date (applicable for LIBOR Loans only).
 
The Company hereby represents and warrants to Administrative Agent and the
Lenders that, on the date of this Borrowing Request and on the date of the
related borrowing, the conditions to lending specified in Section 12.2 of the
Credit Agreement have been satisfied (or waived).
 
CENTENE CORPORATION
By:
Name:
Title: [Responsible Officer]
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT E
 
[FORM OF]
 
NOTICE OF CONVERSION/CONTINUATION
 
Reference is made to that Credit Agreement, dated as of January [__], 2011,
among CENTENE CORPORATION (the “Company”), each lender party thereto from time
to time and BARCLAYS BANK PLC, as Administrative Agent (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”). All terms used
herein but not otherwise defined herein are used herein as defined in the Credit
Agreement.
 
Pursuant to subsection 2.2.3 of the Credit Agreement, the Company desires to
convert or to continue the following Loans, each such conversion and/or
continuation to be effective as of [ ______ ], 20[ __ ]:
 
 
$[______]
LIBOR Loans1 to be converted to Base Rate Loans
 
$[______]
Base Rate Loans to be converted to LIBOR Loans2 with
   
Interest Period of [one] [two] [three] [six] [nine] [twelve] month[s]3
 
$[______]
LIBOR Loans to be continued4 with Interest Period of [one] [two] [three] [six]
[nine] [twelve] month[s]5
 



1 LIBOR Loans may only be converted on the expiration of the applicable Interest
Period unless the Company shall pay all breakage costs incurred in connection
with such conversion.
2 No Loan may be converted into a LIBOR Loan when any Unmatured Default or Event
of Default has occurred and is continuing.
3 Nine and twelve month Interest Periods must be agreed to by each Lender.
4 No LIBOR Loan may be continued when any Unmatured Default or Event of Default
has occurred and is continuing.
5 Nine and twelve month Interest Periods must be agreed to by each Lender.
 
The Company hereby certifies that as of the date hereof, no event has occurred
or is continuing or would result from the consummation of the conversion and/or
continuation contemplated hereby that would constitute an Unmatured Event of
Default or an Event of Default.
 
Date: [______], 201[_]    CENTENE CORPORATION,
      By: __________________________
 Name:
 Title:
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT F
 
[FORM OF]
 
NOTICE OF PREPAYMENT
 
Barclays Bank PLC, as Administrative Agent (the “Administrative Agent”) for the
Lenders party to the Credit Agreement referred to below, Attention: [______]
  745 Seventh Avenue
  New York, NY 10019
[Date]
 
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement dated as of January [__], 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Centene Corporation (the “Company”), the lenders from time to
time party thereto (the “Lenders”) and you, as Administrative Agent for such
Lenders.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
 
The Company hereby gives you notice pursuant to Section 6.2.1 of the Credit
Agreement that it shall be making a prepayment under the Credit Agreement:


(A)            Prepayment date


(B)           Type of Loans being [LIBOR Loan]1 [Base Rate Loan]2 [Swing prepaid
Line Loan]3


1 Hand delivery, telecopy, facsimile or other electronic transmission of notice
regarding prepayment of LIBOR Loans must be delivered not later than 12:00 p.m.,
New York City time, three (3) Business Days before the date of prepayment.
2 Hand delivery, telecopy, facsimile or other electronic transmission of notice
regarding prepayment of Base Rate Loans must be delivered not later than 12:00
p.m., New York City time, one (1) Business Day before the date of prepayment.
3 Hand delivery, telecopy, facsimile or other electronic transmission of notice
regarding prepayment of Swing Line Loans must be delivered not later than 12:00
p.m., New York City time, three (3) Business Days before the date of prepayment.
 
(C)           Principal amount of Loans or portion thereof being prepaid
 
CENTENE CORPORATION
By:
Name:
Title: [Responsible Officer]
 
 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 